 

Exhibit 10.1

 

Execution Version

 

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “First
Amendment”), dated as of September 22, 2020, is entered into by and among
OMNICELL, INC., a Delaware corporation (the “Borrower”), each Subsidiary
Guarantor (as defined in the Amended Credit Agreement (as defined below)) party
hereto; each of the financial institutions party hereto as a Lender (as defined
in the Credit Agreement (as defined below)); and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as administrative agent for the
Lenders under the Credit Agreement (the “Administrative Agent”). Capitalized
terms used but not defined herein shall have the meanings ascribed to such terms
in the Amended Credit Agreement.

 

RECITALS

 

WHEREAS, the Borrower has entered into that certain Amended and Restated Credit
Agreement, dated as of November 15, 2019 (as amended through the date hereof,
the “Credit Agreement” and as amended by this First Amendment, the “Amended
Credit Agreement”), with the Lenders from time to time party thereto and the
Administrative Agent;

 

WHEREAS, the Borrower has requested certain amendments to the Credit Agreement
as more fully described herein;

 

WHEREAS, the Required Lenders have consented and agreed to the Borrower’s
requested amendments subject to the terms and conditions set forth in this First
Amendment, as evidenced by the signatures of the Lenders party hereto; and

 

WHEREAS, by executing this First Amendment, the Borrower and each Subsidiary
Guarantor reaffirms, after giving effect to each of the requested amendments,
its obligations under each of the Guaranty Agreement, the Collateral Agreement
and each other Loan Document (in each case as amended by this First Amendment).

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

AGREEMENT

 

SECTION 1. AMENDMENTS.

 

Effective as of the First Amendment Effective Date (as defined below), the
Credit Agreement is hereby amended to delete all stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
all double-underlined text (indicated textually in the same manner as the
following example: double-underlined text ) as set forth in the conformed
Amended Credit Agreement attached hereto as Exhibit A.

 



 

 

 

SECTION 2. REPRESENTATIONS AND WARRANTIES; NO EVENTS OF DEFAULT.

 

The Borrower and each Subsidiary Guarantor party hereto represents and warrants
that, as of the First Amendment Effective Date:

 

(a)        each Credit Party and each Subsidiary thereof has the right, power
and authority and has taken all necessary corporate and other action to
authorize the execution, delivery and performance of this First Amendment in
accordance with its terms;

 

(b)       this First Amendment has been duly executed and delivered by the duly
authorized officers of each Credit Party and each Subsidiary thereof that is a
party hereto, and constitutes the legal, valid and binding obligation of each
Credit Party and each Subsidiary thereof that is a party hereto, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
Debtor Relief Laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies;

 

(c)        the representations and warranties contained in the Amended Credit
Agreement and the other Loan Documents are true and correct in all material
respects, except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which such representation
and warranty is true and correct in all respects, on and as of the First
Amendment Effective Date with the same effect as if made on and as of such date
(except for any such representation and warranty that by its terms is made only
as of an earlier date, which representation and warranty remains true and
correct in all material respects as of such earlier date, except for any
representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, which such representation and warranty shall be true
and correct in all respects as of such earlier date); and

 

(d)        no Default or Event of Default has occurred and is continuing as of
the First Amendment Effective Date, or will occur as a result of giving effect
to the amendments contemplated by this First Amendment.

 

SECTION 3. REAFFIRMATION OF GUARANTEES AND SECURITY INTERESTS.

 

(a)        The Borrower and each Subsidiary Guarantor party hereto hereby
consents to the terms and conditions of this First Amendment.

 

(b)        The Borrower and each Subsidiary Guarantor party hereto hereby: (i)
reaffirms and confirms, immediately before and after giving effect to the
amendments to the Loan Documents contemplated herein, its guarantees, pledges,
grants (including, but not limited to, its grant of a security interest in the
Collateral in favor of the Administrative Agent for the ratable benefit of the
Secured Parties) and other undertakings under the Loan Documents to which it is
a party; and (ii) agrees that: (A) each Loan Document to which it is a party
shall, immediately after giving effect to the amendments to the Loan Documents
contemplated herein, continue to be in full force and effect; and (B) all
guarantees, pledges, grants (including, but not limited to, its grant of a
security interest in the Collateral in favor of the Administrative Agent for the
ratable benefit of the Secured Parties) and other undertakings thereunder shall,
immediately after giving effect to the amendments to the Loan Documents
contemplated herein, continue to be in full force and effect to guarantee and
secure the Secured Obligations (as amended, increased and otherwise modified
hereby) and shall accrue to the benefit of the Secured Parties.

 



2 

 

 

SECTION 4. CONDITIONS TO EFFECTIVENESS.

 

Notwithstanding any provision herein to the contrary, this First Amendment, and
the consents and approvals contained herein, shall be effective (such date, the
“First Amendment Effective Date”) only if and when each of the following
conditions is satisfied:

 

4.1        this First Amendment is signed by, and counterparts hereof are
delivered to the Administrative Agent (by hand delivery, mail or telecopy) by,
each Credit Party and the Required Lenders;

 

4.2        the Administrative Agent shall have received a customary officer’s
closing certificate (including with respect to the matters in Section 4.3
below);

 

4.3        each of the representations and warranties contained in Section 2 of
this First Amendment are true and correct on and as of the First Amendment
Effective Date;

 

4.4        the Borrower shall have paid all fees and expenses of the
Administrative Agent and its Affiliates in connection with this First Amendment
to the extent required by Section 12.3 of the Credit Agreement and in any
separate engagement letter or fee letter between the Borrower and the
Administrative Agent and/or its Affiliates.

 

SECTION 5. AUTHORIZATION TO MODIFY AND EXECUTE LOAN DOCUMENTS.

 

The undersigned Lenders, constituting the Required Lenders, hereby: (a)
authorize and direct the Administrative Agent to execute this First Amendment;
(b) consent to the transactions contemplated by this First Amendment; (c)
authorize and direct the Administrative Agent to take any and all actions and
execute such documents as shall be required to give effect to or otherwise
implement this First Amendment and to exercise such powers under the Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto.

 

SECTION 6. MISCELLANEOUS

 

6.1        No Waiver; Continuing Effect of Loan Documents. Except as
specifically modified pursuant to the terms of this First Amendment: (a) the
terms and conditions of the Amended Credit Agreement and the other Loan
Documents remain in full force and effect; and (b) nothing herein: (i) shall
constitute a waiver, amendment or modification of any other provision of the
Amended Credit Agreement or any other Loan Document; or (ii) shall be construed
as a waiver or consent to any further or future action on the part of the
Borrower or any Subsidiary Guarantor. Nothing herein shall limit in any way the
rights and remedies of the Administrative Agent or the Lenders under the Amended
Credit Agreement or under any other Loan Document. This First Amendment is a
Loan Document under and as defined in the Amended Credit Agreement.

 



3 

 

 

6.2       Counterparts. This First Amendment may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
First Amendment by facsimile or in electronic (i.e., “pdf” or “tif”) format
shall be effective as delivery of a manually executed counterpart of this First
Amendment.

 

6.3       Severability. Any provision of this First Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective only to the extent of such prohibition or unenforceability
without invalidating the remainder of such provision or the remaining provisions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

 

6.4       Successor and Assigns. This First Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns pursuant to the terms of Section 12.9 of the Amended Credit
Agreement.

 

6.5       Governing Law. This First Amendment, and any claim, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this First Amendment and the transactions
contemplated hereby and thereby, shall be governed by, and construed in
accordance with, the law of the State of New York.

 

[Signature pages follow]

 



4 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.

 

  OMNICELL, INC.,   a Delaware corporation,
as the Borrower       By: /s/ Peter J. Kuipers

  Name: Peter J. Kuipers   Title: Executive Vice President and Chief Financial
Officer

 

  ATEB, INC.,   a North Carolina corporation,
as a Subsidiary Guarantor       By: /s/ Joseph B. Spears   Name: Joseph B.
Spears   Title: President and Chief Executive Officer

 

  MEDPAK HOLDINGS, INC.,   a Delaware corporation,   as a Subsidiary Guarantor  
    By: /s/ Joseph B. Spears   Name: Joseph B. Spears   Title: President, Chief
Financial Officer and Treasurer

 

  MTS MEDICATION TECHNOLOGIES, INC.,   a Delaware corporation,   as a Subsidiary
Guarantor       By: /s/ Joseph B. Spears   Name: Joseph B. Spears   Title:
President

 

  MTS PACKAGING SYSTEMS, INC.,   a Florida corporation,   as a Subsidiary
Guarantor       By: /s/ Joseph B. Spears   Name: Joseph B. Spears   Title:
President

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement]

 



 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,   as the Administrative Agent and a
Lender       By: /s/ Jonathan Antonio   Name: Jonathan Antonio   Title: Director
 

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement]

 



 

 

 

JPMORGAN CHASE BANK, N.A.,   as a Lender       By: /s/ Ling Li   Name: Ling Li  
Title: Executive Director  

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement]

 



 

 

 

Citizens Bank, N.A.,   as a Lender       By: /s/ Mark Guyeski   Name: Mark
Guyeski   Title: Vice President  

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement]

 



 

 

 

Bank of the West,   as a Lender       By: /s/ Adriana Collins   Name: Adriana
Collins   Title: Director  

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement]

 



 

 

 

FIFTH THIRD BANK, NATIONAL ASSOCIATION,   as a Lender       By: /s/ Ellie
Robertson   Name: Ellie Robertson   Title: Principal  

 

Classification: Internal Use

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement]

 



 

 

 

BBVA USA   as a Lender       By: /s/ Chris Dowler   Name: Chris Dowler   Title:
Senior Vice Pre ident  

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement]

 



 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION,   as a Lender       By: /s/ Darren Santos  
Name: Darren Santos   Title: SVP, 22672  

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement]

 



 

 

 

Truist Bank(as successor by merger to SunTrust Bank)   as a Lender       By: /s/
Alfonso Brigham   Name: Alfonso Brigham   Title: Vice President  

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement]

 



 

 

 

COMERICA BANK,   as a Lender       By: /s/ Mark C. Skrzynski Jr.   Name: Mark C.
Skrzynski Jr.   Title: Vice President  

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement]

 



 

 

 

TD Bank, N.A.   as a Lender       By: /s/ Shivani Agarwal   Name: Shivani
Agarwal   Title: Senior Vice President  

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement]

 



 

 

 

U.S. BANK NATIONAL ASSOCIATION,   as a Lender       By: /s/ Tom Priedeman  
Name: Tom Priedeman   Title: Senior Vice President  

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement]

 



 

 

 

EXHIBIT A

 

Amended Credit Agreement

 



 

 

 

Execution VersionEXHIBIT A

 

 

$500,000,000

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of November 15, 2019,

as amended by the First Amendment to Amended and Restated Credit Agreement,
dated as of September 22, 2020

 

by and among

 

OMNICELL, INC.,

as Borrower,

 

the Lenders referred to herein,

as Lenders,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

Swingline Lender and an Issuing Lender

 

and

 

CITIZENS BANK, N.A. and JPMORGAN CHASE BANK, N.A.,

as Issuing Lenders

 

and

 

WELLS FARGO SECURITIES, LLC, CITIZENS BANK, N.A. and JPMORGAN CHASE BANK,
N.A.,

as Joint Lead Arrangers and Bookrunners

 

and

 

CITIZENS BANK, N.A. and JPMORGAN CHASE BANK, N.A.,

as Co-Syndication Agents

 



 



 

 



 

TABLE OF CONTENTS

 

    Page       ARTICLE I DEFINITIONS        1       SECTION 1.1 Definitions  
     1 SECTION 1.2 Other Definitions and Provisions        4244 SECTION 1.3
Accounting Terms        4244 SECTION 1.4 UCC Terms        4345 SECTION 1.5
Rounding        4345 SECTION 1.6 References to Agreement and Laws        4345
SECTION 1.7 Times of Day        4345 SECTION 1.8 Letter of Credit Amounts  
     4345 SECTION 1.9 Guarantees        4345 SECTION 1.10 Covenant Compliance
Generally        4346 SECTION 1.11 Exchange Rates; Currency Alternatives  
     4346 SECTION 1.12 Alternative Currencies        4446 SECTION 1.13 Divisions
       4447       ARTICLE II REVOLVING CREDIT FACILITY        4547      
SECTION 2.1 Revolving Credit Loans        4547 SECTION 2.2 Swingline Loans  
     4547 SECTION 2.3 Procedure for Advances of Revolving Credit Loans and
Swingline Loans        4749 SECTION 2.4 Repayment and Prepayment of Revolving
Credit and Swingline Loans        4850 SECTION 2.5 Permanent Reduction of the
Revolving Credit Commitment        4951 SECTION 2.6 Termination of Revolving
Credit Facility        4952       ARTICLE III LETTER OF CREDIT FACILITY  
     5052       SECTION 3.1 L/C Facility        5052 SECTION 3.2 Procedure for
Issuance of Letters of Credit        5053 SECTION 3.3 Commissions and Other
Charges        5153 SECTION 3.4 L/C Participations        5154 SECTION 3.5
Reimbursement Obligation of the Borrower        5255 SECTION 3.6 Obligations
Absolute        5355 SECTION 3.7 Effect of Letter of Credit Application  
     5356 SECTION 3.8 Resignation of Issuing Lenders        5356 SECTION 3.9
Reporting of Letter of Credit Information and L/C Commitment        5456
SECTION 3.10 Letters of Credit Issued for Subsidiaries        5456      
ARTICLE IV TERM LOAN FACILITY        5457       SECTION 4.1 [Reserved]  
     5457 SECTION 4.2 Procedure for Advance of Term Loan        5457 SECTION 4.3
Repayment of Term Loans        5557 SECTION 4.4 Prepayments of Term Loans  
     5557

 



i

 

 

TABLE OF CONTENTS

(continued)

 

    Page       ARTICLE V GENERAL LOAN PROVISIONS   5860       SECTION 5.1
Interest   5860 SECTION 5.2 Notice and Manner of Conversion or Continuation of
Loans   5961 SECTION 5.3 Fees   5961 SECTION 5.4 Manner of Payment   6062
SECTION 5.5 Evidence of Indebtedness   6062 SECTION 5.6 Sharing of Payments by
Lenders   6163 SECTION 5.7 Administrative Agent’s Clawback   6263 SECTION 5.8
Changed Circumstances   6264 SECTION 5.9 Indemnity   6465 SECTION 5.10 Increased
Costs   6466 SECTION 5.11 Taxes   6667 SECTION 5.12 Mitigation Obligations;
Replacement of Lenders   6970 SECTION 5.13 Incremental Loans   7071 SECTION 5.14
Cash Collateral   7475 SECTION 5.15 Defaulting Lenders   7576 SECTION 5.16 Amend
and Extend Transactions   7778       ARTICLE VI CONDITIONS OF CLOSING AND
BORROWING   7980       SECTION 6.1 Conditions to Closing and Initial Extensions
of Credit   7980 SECTION 6.2 Conditions to All Extensions of Credit   8283      
ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES   8384      
SECTION 7.1 Organization; Power; Qualification   8384 SECTION 7.2 Ownership  
8485 SECTION 7.3 Authorization; Enforceability   8485 SECTION 7.4 Compliance of
Agreement, Loan Documents and Borrowing with Laws, Etc.   8485 SECTION 7.5
Compliance with Law; Governmental Approvals   8486 SECTION 7.6 Tax Returns and
Payments   8586 SECTION 7.7 Intellectual Property Matters   8586 SECTION 7.8
Health Care Regulatory Matters   8586 SECTION 7.9 Environmental Matters   8687
SECTION 7.10 Employee Benefit Matters   8687 SECTION 7.11 Use of Proceeds;
Margin Stock   8788 SECTION 7.12 Government Regulation   8889 SECTION 7.13
Material Contracts   8889 SECTION 7.14 Employee Relations   8889 SECTION 7.15
Burdensome Provisions   8889 SECTION 7.16 Financial Statements   8889 SECTION
7.17 No Material Adverse Change   8990 SECTION 7.18 Solvency   8990 SECTION 7.19
Title to Properties   8990 SECTION 7.20 Litigation   8990



 



ii

 

 

TABLE OF CONTENTS

(continued)

 

    Page       SECTION 7.21 Anti-Corruption Laws; Anti-Money Laundering Laws and
Sanctions   8990 SECTION 7.22 Absence of Defaults   8991 SECTION 7.23 Senior
Indebtedness Status   9091 SECTION 7.24 Disclosure   9091 SECTION 7.25 Security
Documents   9091 SECTION 7.26 Insurance Matters   9192 SECTION 7.27 Flood Hazard
Insurance   9192 SECTION 7.28 EEA Financial Institution   9193 SECTION 7.29
Beneficial Ownership Certification   93       ARTICLE VIII AFFIRMATIVE COVENANTS
  9293       SECTION 8.1 Financial Statements and Budgets   9293 SECTION 8.2
Certificates; Other Reports   9394 SECTION 8.3 Notice of Litigation and Other
Matters   9496 SECTION 8.4 Preservation of Corporate Existence and Related
Matters   9596 SECTION 8.5 Maintenance of Property and Licenses   9597 SECTION
8.6 Insurance   9697 SECTION 8.7 Accounting Methods and Financial Records   9698
SECTION 8.8 Payment of Taxes and Other Obligations   9698 SECTION 8.9 Compliance
with Laws and Approvals   9798 SECTION 8.10 Environmental Laws   9798 SECTION
8.11 Compliance with ERISA   9799 SECTION 8.12 Compliance with Material
Contracts   9799 SECTION 8.13 Visits and Inspections   9799 SECTION 8.14
Additional Subsidiaries, Real Property and Other Collateral   9899 SECTION 8.15
[Reserved]   100101 SECTION 8.16 Post-Closing Matters   100101 SECTION 8.17
Further Assurances   100101 SECTION 8.18 Compliance with Anti-Corruption Laws
and Sanctions   100102       ARTICLE IX NEGATIVE COVENANTS   101102      
SECTION 9.1 Indebtedness   101102 SECTION 9.2 Liens   103105 SECTION 9.3
Investments   106107 SECTION 9.4 Fundamental Changes   109111 SECTION 9.5 Asset
Dispositions   110112 SECTION 9.6 Restricted Payments   111113 SECTION 9.7
Transactions with Affiliates   112114 SECTION 9.8 Accounting Changes;
Organizational Documents   112115 SECTION 9.9 Payments and Modifications of
Subordinated Indebtedness   113115 SECTION 9.10 No Further Negative Pledges;
Restrictive Agreements   114116 SECTION 9.11 Nature of Business   115118 SECTION
9.12 Sale Leasebacks   116118 SECTION 9.13 [Reserved   116119 SECTION 9.14
Financial Covenants   116119 SECTION 9.15 Disposal of Subsidiary Interests  
116119

 



iii

 

 

TABLE OF CONTENTS

(continued)

 

    Page       SECTION 9.16 Reserved   116119 SECTION 9.17 Use of Proceeds;
Sanction and Anti-Corruption Laws   117119       ARTICLE X DEFAULT AND REMEDIES
  117120       SECTION 10.1 Events of Default   117120 SECTION 10.2 Remedies  
119122 SECTION 10.3 Rights and Remedies Cumulative; Non-Waiver; etc.   120123
SECTION 10.4 Crediting of Payments and Proceeds   120123 SECTION 10.5
Administrative Agent May File Proofs of Claim   121124 SECTION 10.6 Credit
Bidding   122125       ARTICLE XI THE ADMINISTRATIVE AGENT   122125      
SECTION 11.1 Appointment and Authority   122125 SECTION 11.2 Rights as a Lender
  123126 SECTION 11.3 Exculpatory Provisions   123126 SECTION 11.4 Reliance by
the Administrative Agent   124127 SECTION 11.5 Delegation of Duties   125128
SECTION 11.6 Resignation of Administrative Agent   125128 SECTION 11.7
Non-Reliance on Administrative Agent and Other Lenders   126129 SECTION 11.8 No
Other Duties, etc.   126129 SECTION 11.9 Collateral and Guaranty Matters  
126129 SECTION 11.10 Secured Hedge Agreements and Secured Cash Management
Agreements   127130 SECTION 11.11 ERISA Matters   127131       ARTICLE XII
MISCELLANEOUS   128131       SECTION 12.1 Notices   128131 SECTION 12.2
Amendments, Waivers and Consents   131134 SECTION 12.3 Expenses; Indemnity  
133137 SECTION 12.4 Right of Setoff   136139 SECTION 12.5 Governing Law;
Jurisdiction, Etc.   136139 SECTION 12.6 Waiver of Jury Trial   137140 SECTION
12.7 Reversal of Payments   137140 SECTION 12.8 Injunctive Relief   137141
SECTION 12.9 Successors and Assigns; Participations   138141 SECTION 12.10
Treatment of Certain Information; Confidentiality   143146 SECTION 12.11
Performance of Duties   144147 SECTION 12.12 All Powers Coupled with Interest  
144147 SECTION 12.13 Survival   144147 SECTION 12.14 Titles and Captions  
144148 SECTION 12.15 Severability of Provisions   144148 SECTION 12.16
Counterparts; Integration; Effectiveness; Electronic Execution   144148 SECTION
12.17 Term of Agreement   145148 SECTION 12.18 USA PATRIOT Act; Beneficial
Ownership Regulation   145148 SECTION 12.19 Independent Effect of Covenants  
145149



 



iv

 

 

TABLE OF CONTENTS

(continued)

 

      Page         SECTION 12.20  No Advisory or Fiduciary Responsibility  
145149 SECTION 12.21 Inconsistencies with Other Documents   146149 SECTION 12.22
Judgment Currency   146150 SECTION 12.23 Releases of Liens and Subsidiary
Guarantors   147150 SECTION 12.24 Acknowledgement and Consent to Bail-In of
EEAAffected Financial Institutions   147151 SECTION 12.25 Acknowledgement
Regarding Any Supported QFCs   148151 SECTION 12.26 Amendment and Restatement  
149153

 



v

 

 

EXHIBITS

 

Exhibit A-1   -   Form of Revolving Credit Note Exhibit A-2   -   Form of
Swingline Note Exhibit A-3       Form of Term Loan Note Exhibit B   -   Form of
Notice of Borrowing Exhibit C   -   Form of Notice of Account Designation
Exhibit D   -   Form of Notice of Prepayment Exhibit E   -   Form of Notice of
Conversion/Continuation Exhibit F   -   Form of Officer’s Compliance Certificate
Exhibit G   -   Form of Assignment and Assumption Exhibit H-1   -   Form of U.S.
Tax Compliance Certificate (Non-Partnership Foreign Lenders) Exhibit H-2   -  
Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Participants)
Exhibit H-3   -   Form of U.S. Tax Compliance Certificate (Foreign Participant
Partnerships) Exhibit H-4   -   Form of U.S. Tax Compliance Certificate (Foreign
Lender Partnerships) Exhibit I   -   Form of Solvency Certificate Exhibit J 
 -   Form of Perfection Certificate

 

SCHEDULES

 

Schedule 1.1(a)   -   Commitments and Commitment Percentages

 



i

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of November 15, 2019 (the
“Effective Date”), by and among OMNICELL, INC., a Delaware corporation, as
Borrower, the lenders who are party to this Agreement and the lenders who may
become a party to this Agreement pursuant to the terms hereof, as Lenders, and
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent for the Lenders.

 

STATEMENT OF PURPOSE

 

WHEREAS, the Borrower, the Administrative Agent and certain of the Lenders are
parties to that certain Credit Agreement, dated as of January 5, 2016 (the
“Original Closing Date”), as amended by that certain First Amendment to Credit
Agreement and Collateral Agreement, dated as of April 11, 2017, and that certain
Second Amendment to Credit Agreement, dated as of December 26, 2017 (the
“Existing Credit Agreement”) and

 

WHEREAS, the Borrower has requested, and subject to the terms and conditions set
forth in this Agreement, the Administrative Agent and the Lenders party hereto
have agreed to amend and restate the Existing Credit Agreement in order to
extend certain credit facilities to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereby agree
as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any Credit Party or
any of its Subsidiaries: (a) acquires all or substantially all of the assets,
business or a line of business of any Person, or any division thereof, whether
through purchase of assets, merger or otherwise; or (b) directly or indirectly
acquires (in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage or voting power) of the outstanding
ownership interests of a partnership or limited liability company.

 

“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 11.6.

 

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 12.1(c).

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“ Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 



 

 

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement” means this Amended and Restated Credit Agreement. “Agreement
Currency” has the meaning assigned thereto in Section 12.22.

 

“Alternative Currency” means each currency (other than Dollars) that is approved
in accordance with Section 1.12.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by Administrative Agent or the Issuing
Lender, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the UK Bribery Act 2010, the United States Foreign Corrupt Practices Act of
1977, as amended, and the rules and regulations thereunder.

 

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of Governmental Authorities and all orders
and decrees of all courts and arbitrators.

 

“Applicable Margin” means, with respect to the Revolving Credit Loans and
Revolving Credit Commitments, the corresponding percentages per annum as set
forth below based on the Consolidated Total Net Leverage Ratio:

 

Pricing
Level  Consolidated Total Net Leverage
Ratio  Commitment
Fee   LIBOR +   Base Rate +  I  Less than 1.25 to 1.00   0.15%   1.25%   0.25%
II  Greater than or equal to 1.25 to 1.00,
but less than 2.25 to 1.00   0.20%   1.50%   0.50% III  Greater than or equal to
2.25 to 1.00, but less than 3.25 to 1.00   0.25%   1.75%   0.75% IV  Greater
than or equal to 3.25 to 1.00   0.30%   2.00%   1.00%

 

The Applicable Margin with respect to any Series of Term Loans shall be set
forth in the Lender Joinder Agreement applicable to such Series of Term Loans.

 

The Applicable Margin and the Commitment Fee with respect to the Revolving
Credit Loans and the Revolving Credit Commitments shall be determined and
adjusted quarterly on the date three (3) Business Days after the day on which
the Borrower provides an Officer’s Compliance Certificate pursuant to Section
8.2(a) for the most recently ended fiscal quarter of the Borrower (each such
date commencing with the end of the second full fiscal quarter after the
Effective Date, a “Calculation Date”); provided, however, that notwithstanding
the foregoing: (a) the Applicable Margin and the Commitment Fee with respect to
the Revolving Credit Loans and the Revolving Credit Commitments shall be: (i)
from the Effective Date until the first Calculation Date, the greater of: (A)
Pricing Level I; and (B) the applicable Pricing Level based on the Consolidated
Total Net Leverage Ratio calculated on a Pro Forma Basis (after giving effect to
the Transactions) as of the last day of the most recent fiscal quarter of the
Borrower ended at least forty-five (45) days prior to the Effective Date; and
(ii) thereafter, the Pricing Level determined by reference to the Consolidated
Total Net Leverage Ratio as of the last day of the most recently ended fiscal
quarter of the Borrower preceding the applicable Calculation Date; and (b) if
the Borrower fails to provide an Officer’s Compliance Certificate when due as
required by Section 8.2(a) for the most recently ended fiscal quarter of the
Borrower preceding the applicable Calculation Date, the Applicable Margin and
the Commitment Fee with respect to the Revolving Credit Loans and the Revolving
Credit Commitments from the date on which such Officer’s Compliance Certificate
was required to have been delivered shall be based on Pricing Level IV until
such time as such Officer’s Compliance Certificate is delivered, at which time
the Pricing Level shall be determined by reference to the Consolidated Total Net
Leverage Ratio as of the last day of the most recently ended fiscal quarter of
the Borrower preceding such Calculation Date. The applicable Pricing Level shall
be effective from one Calculation Date until the next Calculation Date. Any
adjustment in the Pricing Level shall be applicable to all Extensions of Credit
under the applicable Credit Facility then existing or subsequently made or
issued.

 



2 

 

 

Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 8.1 or 8.2(a) is
shown to be inaccurate (regardless of whether: (x) this Agreement is in effect;
(y) any Commitments are in effect; or (z) any Extension of Credit is outstanding
when such inaccuracy is discovered or such financial statement or Officer’s
Compliance Certificate was delivered), and such inaccuracy, if corrected, would
have led to the application of a higher Applicable Margin or Commitment Fee for
any period (an “Applicable Period”) than the Applicable Margin or Commitment Fee
applied for such Applicable Period, then: (I) the Borrower shall immediately
deliver to the Administrative Agent a corrected Officer’s Compliance Certificate
for such Applicable Period; (II) the Applicable Margin and Commitment Fee for
such Applicable Period shall be determined as if the Consolidated Total Net
Leverage Ratio in the corrected Officer’s Compliance Certificate were applicable
for such Applicable Period; and (III) the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent the accrued
additional interest and fees owing as a result of such increased Applicable
Margin or Commitment Fee for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with Section 5.4.
Nothing in this paragraph shall limit the rights of the Administrative Agent and
Lenders with respect to Sections 5.1(b) and 10.2 nor any of their other rights
under this Agreement or any other Loan Document.

 

“Applicable Time” means, with respect to any payments in any Alternative
Currency, the local time in the place of settlement for such Alternative
Currency as may be determined by Administrative Agent or the Issuing Lender, as
the case may be, to be necessary for timely settlement on the relevant date in
accordance with normal banking procedures in the place of payment.

 

“Approved Fund” means any Fund that is administered or managed by: (a) a Lender;
(b) an Affiliate of a Lender; or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means each of Wells Fargo Securities, LLC, Citizens Bank, N.A. and
JPMorgan Chase Bank, N.A., in its capacity as joint lead arranger and joint
bookrunner.

 

“Asset Disposition” means the sale, transfer, license, lease or other
disposition of any Property (including any disposition of Equity Interests) by
any Credit Party or any Subsidiary thereof, and any issuance of Equity Interests
by any Subsidiary of the Borrower to any Person that is not a Credit Party or
any Subsidiary thereof. The term “Asset Disposition” shall not include: (a) the
sale of inventory in the ordinary course of business; (b) the transfer of assets
to the Borrower or any Subsidiary Guarantor pursuant to any other transaction
permitted pursuant to Section 9.4; (c) the write-off, discount, sale or other
disposition of defaulted or past-due receivables and similar obligations in the
ordinary course of business and not undertaken as part of an accounts receivable
financing transaction; (d) the disposition or termination of any Hedge
Agreement; (e) the use of cash in the ordinary course of business and
dispositions of Investments in cash, Cash Equivalents, or short-term marketable
debt securities; (f) the transfer by any Credit Party of assets to any other
Credit Party; (g) the transfer by any Non-Guarantor Subsidiary of assets to any
Credit Party (provided that in connection with any new transfer, such Credit
Party shall not pay more than an amount equal to the fair market value of such
assets as determined in good faith by the Borrower at the time of such
transfer); (h) the transfer by any Non-Guarantor Subsidiary of assets to any
other Non-Guarantor Subsidiary; and (i) the incurrence of any Permitted Lien.

 



3 

 

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.9), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date of determination, in respect of
any Synthetic Lease, the capitalized amount or principal amount of the remaining
lease payments under the relevant lease that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a Capital Lease Obligation.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.

 

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule. and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

“Base Rate” means, at any time, the highest of: (a) the Prime Rate; (b) the
Federal Funds Rate plus 0.50%; and (c) the LIBOR Rate for an Interest Period of
one month plus 1.00%; each change in the Base Rate shall take effect
simultaneously with the corresponding change or changes in the Prime Rate, the
Federal Funds Rate, or the LIBOR Rate (provided that clause (c) shall not be
applicable during any period in which the LIBOR Rate is unavailable or
unascertainable). Notwithstanding the foregoing, if the Base Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate, as provided in Section 5.1(a).

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to LIBOR for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.

 



4 

 

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (a) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (b) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent determines may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent determines is reasonably necessary in connection with the administration
of this Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR:

 

(a)                 in the case of clause (a) or (b) of the definition of
“Benchmark Transition Event,” the later of (i) the date of the public statement
or publication of information referenced therein and (ii) the date on which the
administrator of LIBOR permanently or indefinitely ceases to provide LIBOR; and

 

(b)                 in the case of clause (c) of the definition of “Benchmark
Transition Event,” the date of the public statement or publication of
information referenced therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:

 

(a)                 a public statement or publication of information by or on
behalf of the administrator of LIBOR announcing that such administrator has
ceased or will cease to provide LIBOR, permanently or indefinitely; provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide LIBOR;

 

(b)                a public statement or publication of information by the
regulatory supervisor for the administrator of LIBOR, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for
LIBOR, a resolution authority with jurisdiction over the administrator for LIBOR
or a court or an entity with similar insolvency or resolution authority over the
administrator for LIBOR, which states that the administrator of LIBOR has ceased
or will cease to provide LIBOR permanently or indefinitely; provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide LIBOR; or

 



5 

 

 

(c)                 a public statement or publication of information by the
regulatory supervisor for the administrator of LIBOR announcing that LIBOR is no
longer representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 5.8(c) and
(b) ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to Section 5.8(c).

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” has the meaning assigned thereto in Section
6.1(f)(iii).

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Part 4 of Subtitle B of Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies or
(c) any Person whose assets include (for within the meaning of the Plan Asset
Regulations) the assets of any such “employee benefit plan” or “plan.”

 

“Borrower” means Omnicell, Inc., a Delaware corporation.

 

“Borrower Materials” has the meaning assigned thereto in Section 8.2.

 

“Business Day” means: (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
San Francisco, California and New York, New York, are open for the conduct of
their commercial banking business; and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Rate Loan, or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a London Banking Day.

 

“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.

 

“Capital Expenditures” means, with respect to the Borrower and its Subsidiaries
on a Consolidated basis, for any period, the additions to property, plant and
equipment and software development costs that are (or would be) set forth under
“cash flows from investment activities” in a consolidated statement of cash
flows of such Person for such period prepared in accordance with GAAP, but
excluding: (a) expenditures for the restoration, repair or replacement of any
fixed or capital asset which was destroyed or damaged, in whole or in part, to
the extent financed by the proceeds of an insurance policy maintained by such
Person; and (b) any expenditure to the extent constituting Permitted Acquisition
Consideration.

 



6 

 

 

“Capital Lease” means, as to any Person, any lease (or other arrangement
conveying the right to use) of Property (whether real, personal or mixed) by
such Person as lessee that, in conformity with GAAP, is accounted for as a
capital lease on the balance sheet of such Person.

 

“Capital Lease Obligations” of any Person means, on any date of determination,
in respect of any Capital Lease of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP.

 

“Cash Collateralize” means, to deposit in a Controlled Account located in the
United States or to pledge and deposit with, or deliver to the Administrative
Agent, or directly to the applicable Issuing Lender (with notice thereof to the
Administrative Agent) for the benefit of one or more of the Issuing Lenders, the
Swingline Lender or the Lenders, as collateral for L/C Obligations or
obligations of the Lenders to fund participations in respect of L/C Obligations
or Swingline Loans, cash or deposit account balances or, if the Administrative
Agent and the applicable Issuing Lender and the Swingline Lender shall agree, in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent,
such Issuing Lender and the Swingline Lender, as applicable. “Cash Collateral”
and “Cash Collateralization” shall have a meaning correlative to the foregoing
and “Cash Collateral” shall include the proceeds of such cash collateral and
other credit support.

 

“Cash Equivalents” means, collectively: (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within one hundred eighty (180) days from the date of acquisition
thereof; (b) marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision of any such state,
commonwealth or territory, as applicable, maturing within one hundred eighty
(180) days from the date of acquisition thereof and having, at the time of the
acquisition thereof, one of the two highest ratings obtainable from either S&P,
Moody’s or Fitch; (c) commercial paper maturing no more than one hundred eighty
(180) days from the date of creation thereof and currently having a rating of at
least A-1 from S&P, P-1 from Moody’s or F1 from Fitch; (d) certificates of
deposit maturing no more than one hundred eighty (180) days from the date of
creation thereof issued by commercial banks incorporated under the laws of the
United States, each having combined capital, surplus and undivided profits of
not less than $500,000,000 and having a rating of “A” or better by a nationally
recognized rating agency; (e) repurchase agreements entered into by any Person
with a commercial bank described in clause (d) above (including any of the
Lenders) for direct obligations issued or fully guaranteed by the United States;
(f) time deposits maturing no more than thirty (30) days from the date of
creation thereof with commercial banks or savings banks or savings and loan
associations each having membership either in the FDIC or the deposits of which
are insured by the FDIC and in amounts not exceeding the maximum amounts of
insurance thereunder; and (g) shares of any money market mutual fund that: (i)
has at least 95% of its assets invested continuously in the types of investments
referred to in clauses (a) and (b) above; (ii) has net assets of not less than
$2,000,000,000; and (iii) has the highest rating obtainable from either S&P or
Moody’s.

 

“Cash Management Agreement” means any agreement to provide Cash Management
Services.

 

“Cash Management Services” means treasury, depository, overdraft, cash pooling,
netting, credit or debit card (including non-card electronic payables), credit
card processing services, electronic funds transfer (including automated
clearing house funds transfers), and other cash management arrangements.

 



7 

 

 

“Cash Management Bank” means any Person that: (a) at the time it enters into a
Cash Management Agreement with a Credit Party or a Subsidiary thereof, is the
Administrative Agent or an Affiliate of the Administrative Agent; or (b) at the
time it enters into a Cash Management Agreement with a Credit Party or a
Subsidiary thereof, is a Lender or an Affiliate of a Lender, and is designated
by written notice to the Administrative Agent from the Borrower as a “Cash
Management Bank”; or (c) at the time it (or its Affiliate) becomes a Lender
(including on the Effective Date), is a party to a Cash Management Agreement
with a Credit Party or a Subsidiary thereof and is designated by written notice
to the Administrative Agent from the Borrower as a “Cash Management Bank”.

 

“CFC” means any Person that is a “controlled foreign corporation” within the
meaning of Section 957 of the Code.

 

“Change in Control” means an event or series of events by which:

 

(a)                 any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act, but excluding any Employee Benefit Plan of
such person or its Subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act, except that a “person” or “group” shall be deemed to have “beneficial
ownership” of all Equity Interests that such “person” or “group” has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of
more than forty percent (40%) of the Equity Interests of the Borrower entitled
to vote in the election of members of the board of directors (or equivalent
governing body) of the Borrower; or

 

(b)                 there shall have occurred under any indenture or other
instrument evidencing any Indebtedness or Equity Interests having a liquidation
preference in excess of $10,000,000 any “change in control,” “ fundamental
change” or similar provision (as set forth in the indenture, agreement or other
evidence of such Indebtedness or certificate or designation or other instrument
governing such Equity Interests, as applicable) obligating the Borrower or any
of its Subsidiaries to repurchase, redeem or repay all or any part of the
Indebtedness or Equity Interests provided for therein.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a)   the adoption or taking effect of any law, rule,
regulation or treaty; (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority; or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary: (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith; and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.

 

“Citizens” means Citizens Bank, N.A., a national banking association.

 

“Class” means, when used in reference to any Loan, whether such Loan is a
Revolving Credit Loan, Swingline Loan or Term Loan and, when used in reference
to any Commitment, whether such Commitment is a Revolving Credit Commitment or a
Term Loan Commitment.

 



8 

 

 

“Code” means the United States Internal Revenue Code of 1986, as amended, and
the rules and regulations promulgated thereunder.

 

“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents.

 

“Collateral Agreement” means the collateral agreement dated as of the Original
Closing Date executed by the Credit Parties in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, which shall be in form
and substance acceptable to the Administrative Agent.

 

“Commitment Fee” has the meaning assigned thereto in Section 5.3(a).

 

“Commitment Percentage” means, as to any Lender, such Lender’s Revolving Credit
Commitment Percentage or Term Loan Percentage, as applicable.

 

“Commitments” means, collectively, as to all Lenders, the Revolving Credit
Commitments and the Term Loan Commitments of such Lenders.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.). “Competitor” means any Person designated in writing by the Borrower to
the Administrative Agent that competes with the Borrower or any of its
Subsidiaries in a principal line of business of the Borrower and its
Subsidiaries, considered as a whole.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

 



9 

 

 

“Consolidated Adjusted EBITDA” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrower and
its Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period; plus (b) the sum of the following, without duplication, to the extent
deducted in determining (or otherwise reducing) Consolidated Net Income for such
period: (i) income and franchise Taxes; (ii) Consolidated Interest Expense;
(iii) amortization, depreciation and other non-cash charges (except to the
extent that such non-cash charges are reserved for cash charges to be taken in
the future), including adjustments arising under purchase accounting for any
Acquisition; (iv) extraordinary losses (excluding extraordinary losses from
discontinued operations); (v) non-cash equity-based compensation expenses; (vi)
Transaction Costs related to the Transactions; (vii) Transaction Costs related
to any issuance of Indebtedness permitted pursuant to Section 9.1 (other than
the issuance of Indebtedness pursuant to this Agreement and the other Loan
Documents); provided that the aggregate amount added back pursuant to this
clause (vii) during any period of four (4) consecutive fiscal quarters shall not
exceed $15,000,000; (viii) Transaction Costs related to any equity offering,
Asset Disposition, Permitted Acquisition or other Investment and any
restructuring costs (including severance and retention expenses), integration
costs, and write-offs of intangibles in connection with such transaction, in
each case with respect to such restructuring costs or write-offs, to the extent
paid or made within twelve (12) months of the closing of such transaction, as
applicable; provided that the aggregate amount added back pursuant to this
clause (viii) and clause (ixclauses (ix) and (x) below during any period of four
(4) consecutive fiscal quarters shall not exceed 20% of Consolidated Adjusted
EBITDA (calculated prior to giving effect to such addbacks); (ix) any severance,
relocation, retention, contract termination, legal settlements, transition,
integration, insourcing, outsourcing, recruiting or other restructuring expenses
(including, but not limited to, accounting and legal fees in connection with any
of the foregoing); provided that the aggregate amount added back pursuant to
this clause (ix), clause (viii) above and clause (x) below during any period of
four (4) consecutive fiscal quarters shall not exceed 20% of Consolidated
Adjusted EBITDA (calculated prior to giving effect to such addbacks); and (ixx)
the amount of “run rate” synergies, operating expense reductions, operating
improvements and other operating changes that are reasonably identifiable and
factually supportable and projected by the Borrower in good faith to be realized
within twelveeighteen (1218) months of any applicable Specified Transaction
occurring during such period (as certified by a financial officer of the
Borrower providing reasonable detail with respect to such “run rate” synergies,
operating expense reductions, operating improvements and other operating changes
delivered together with the applicable financial statements delivered pursuant
to Section 8.1(a) or (b)), calculated as though such “run rate” synergies,
operating expense reductions, operating improvements and other operating changes
had been realized during the entirety of such period and net of the actual
benefits realized during such period from such actions; provided that (A) no
“run rate” synergies, operating expense reductions, operating improvements and
other operating changes shall be added pursuant to this clause (ixx) to the
extent duplicative of any expenses or charges otherwise added to Consolidated
Adjusted EBITDA, whether through a pro forma adjustment or otherwise, for such
period, (B) projected amounts (and not yet realized) may no longer be added in
calculating Consolidated Adjusted EBITDA pursuant to this clause (ixx) to the
extent more than twelveeighteen (1218) months have elapsed after the specified
action taken in order to realize such projected “run rate” synergies, operating
expense reductions, operating improvements and other operating changes and (C)
the aggregate amount added pursuant to this clause (ixx) and clauseclauses
(viii) and (ix) above during any period of four (4) consecutive fiscal quarters
shall not exceed 20% of Consolidated Adjusted EBITDA (calculated prior to giving
effect to such addbacks); less (c) the sum of the following, without
duplication, to the extent included in the determination of Consolidated Net
Income for such period: (i) interest income, (ii) any extraordinary gains and
(iii) non-cash gains or non-cash items increasing Consolidated Net Income. For
purposes of this Agreement, Consolidated Adjusted EBITDA shall be calculated on
a Pro Forma Basis.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of: (a) Consolidated Adjusted EBITDA for the period of four (4)
consecutive fiscal quarters ending on or immediately prior to such date; to (b)
Consolidated Interest Expense that is paid or payable in cash for the period of
four (4) consecutive fiscal quarters ending on or immediately prior to such
date, calculated on a Pro Forma Basis.

 

“Consolidated Interest Expense” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrower and
its Subsidiaries in accordance with GAAP, interest expense (including, without
limitation, interest expense attributable to Capital Lease Obligations and all
net payment obligations pursuant to Hedge Agreements) for such period.

 

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided that in
calculating Consolidated Net Income of the Borrower and its Subsidiaries for any
period, there shall be excluded: (a) the net income (or loss) of any Person
(other than a Subsidiary which shall be subject to clause (c) below), in which
the Borrower or any of its Subsidiaries has a joint interest with a third party,
except to the extent such net income is actually paid in cash to the Borrower or
any of its Subsidiaries by dividend or other distribution during such period;
(b) the net income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary of the Borrower or any of its Subsidiaries, or is merged into or
consolidated with the Borrower or any of its Subsidiaries, or that Person’s
assets are acquired by the Borrower or any of its Subsidiaries; (c) the net
income (if positive), of any Non-Guarantor Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
to the Borrower or any of its Subsidiaries of such net income is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
such Subsidiary, but in each case only to the extent of such prohibition; and
(d) any net after-tax gains or losses attributable to Asset Dispositions in
excess of $1,000,000 in any period of four (4) consecutive fiscal quarters
(other than any Asset Disposition permitted under Section 9.5(c), Section
9.5(d), Section 9.5(i) or Section 9.5(j)) during such period.

 



10 

 

 

“ Consolidated Secured Net Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Total Funded Indebtedness that is
secured by a Lien on any asset or property of the Borrower or any of its
Subsidiaries minus Unrestricted Cash on such date to (b) Consolidated Adjusted
EBITDA for the period of four (4) consecutive fiscal quarters ending on or
immediately prior to such date.

 

“Consolidated Total Assets” means, as of any date of determination, the book
value of the consolidated total assets of the Borrower and its Subsidiaries, as
determined on a Consolidated basis in accordance with GAAP, as set forth on the
consolidated balance sheet of the Borrower as of the last day of the fiscal
quarter of the Borrower ending immediately prior to the date of determination
and for which financial statements are required to have been, or have been,
delivered under Section 8.1.

 

“Consolidated Total Funded Indebtedness” means, as of any date of determination
with respect to the Borrower and its Subsidiaries on a Consolidated basis
without duplication, the sum of all Indebtedness of the Borrower and its
Subsidiaries of the type described in clauses (a), (b) (but excluding any
obligations in respect of purchase price adjustments, earn-outs, holdbacks or
deferred payments of a similar nature in connection with any Acquisition or
Asset Disposition permitted under this Agreement), (c), (e), (f) (limited to the
amounts thereunder that have been drawn and not reimbursed), (g) and (i) (but
only to the extent relating to the foregoing clauses) of the definition of
“Indebtedness”. For the avoidance of doubt, “Consolidated Total Funded
Indebtedness” shall not include (i) any obligations of the Borrower or any
Subsidiary in respect of Customer Lease Financings so long as there is no
recourse to the Borrower or any Subsidiary thereunder other than Standard
Receivables Financing Undertakings, (ii) any obligations of the Borrower or any
Subsidiary in respect of Qualified Accounts Receivable Dispositions, (iii) (A)
any obligations of the Borrower or any Subsidiary (other than Special Purpose
Receivables Subsidiaries) in respect of Permitted Receivables Financings so long
as there is no recourse to the Borrower or any Subsidiary (other than Special
Purpose Receivables Subsidiaries) thereunder other than Standard Receivables
Financing Undertakings and (B) any obligations of Special Purpose Receivables
Subsidiaries in respect of Permitted Receivables Financings, and (iv)
Indebtedness in respect of Cash Management Services.

 

“Consolidated Total Net Leverage Ratio” means, as of any date of determination,
the ratio of: (a) Consolidated Total Funded Indebtedness minus Unrestricted Cash
on such date; to (b) Consolidated Adjusted EBITDA for the period of four (4)
consecutive fiscal quarters ending on or immediately prior to such date.

 

“Consolidated Total Net Leverage Ratio Holiday” has the meaning assigned thereto
in Section 9.14(a).” means, as of any date of determination, the ratio of: (a)
Consolidated Total Funded Indebtedness minus Unrestricted Cash on such date; to
(b) Consolidated Adjusted EBITDA for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to such date.

 



11 

 

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Agreement” means an agreement, satisfactory in form and substance to
the Administrative Agent and executed by the financial institution or securities
intermediary at which a Deposit Account or a Securities Account, as the case may
be, is maintained, pursuant to which such financial institution or securities
intermediary confirms and acknowledges the Administrative Agent’s security
interest in such account, and agrees that the financial institution or
securities intermediary, as the case may be, will comply with instructions
originated by the Administrative Agent as to disposition of funds in such
account, without further consent by the Borrower or any Subsidiary (it being
agreed as between the Administrative Agent and the Credit Parties that the
Administrative Agent shall not originate such instructions except upon the
occurrence and during the continuance of an Event of Default).

 

“Controlled Account” means each Deposit Account and Securities Account that is
subject to a Control Agreement.

 

“Credit Facility” means, collectively, the Revolving Credit Facility, the Term
Loan Facility, the Swingline Facility, and the L/C Facility.

 

“Credit Parties” means, collectively, the Borrower and the Subsidiary
Guarantors.

 

“ Cross-Default Reference Obligation” has the meaning set forth in the
definition of “ Permitted Convertible Indebtedness”.

 

“Customer Lease Financing” means any sale of accounts receivable, chattel paper
and other property arising from or relating to customer leases originated by the
Borrower or any Subsidiary in the ordinary course of business to third party
financing companies, and intended by the parties thereto to be a “true sale” and
which do not materially interfere with the business of the Borrower and its
Subsidiaries or adversely affect the Collateral (other than by virtue of being a
disposition of property that would otherwise be Collateral to the extent such
disposition is expressly permitted by this Agreement).

 

“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Credit Party or any of its Subsidiaries.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any of the events specified in Section 10.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

 



12 

 

 

“Defaulting Lender” means, subject to Section 5.15(b), any Lender that: (a) has
failed to: (i) fund all or any portion of the Revolving Credit Loans, any Term
Loan, participations in L/C Obligations or participations in Swingline Loans
required to be funded by it hereunder within two (2) Business Days of the date
such Loans or participations were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s good-faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied; or (ii) pay to the Administrative Agent, any Issuing
Lender, the Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Loans) within two (2) Business Days of the date when due;
(b)   has notified the Borrower, the Administrative Agent, any Issuing Lender or
the Swingline Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
good-faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied); (c) has
failed, within three (3)    Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower); (d) has, or has a
direct or indirect parent company that has: (i) become the subject of a
proceeding under any Debtor Relief Law; or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the FDIC or any other state or federal regulatory
authority acting in such a capacity; or (e) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
5.15(b)) upon delivery of written notice of such determination to the Borrower,
each Issuing Lender, the Swingline Lender and each Lender.

 

“Deposit Account” means a demand, time, savings, passbook or similar account
maintained with a Person engaged in the business of banking, including a savings
bank, savings and loan association, credit union or trust company.

 

“Discharge of the Obligations” means the termination of all Commitments, payment
in full, in cash, of all of the Obligations (other than any unasserted
contingent reimbursement or indemnity obligations) and the termination,
expiration or Cash Collateralization of all Letters of Credit.

 

“Discharge of the Secured Obligations” means the termination of all Commitments,
payment in full, in cash, of all of the Obligations (other than any unasserted
contingent reimbursement or indemnity obligations), the termination of all
Secured Hedge Agreements and Secured Cash Management Agreements (or with respect
to Secured Hedge Agreements and Secured Cash Management Agreements, other
arrangements satisfactory to the applicable Hedge Banks and Cash Management
Banks) and the termination, expiration or Cash Collateralization of all Letters
of Credit.

 

“Disclosure Letter” means the disclosure letter dated the Effective Date and
delivered to the Administrative Agent and the Lenders in respect of this
Agreement.

 

“Disposition Consideration” means, with respect to any disposition of assets or
series of related dispositions of assets, the lower of: (a) the aggregate fair
market value of the assets sold, transferred, licensed, leased or otherwise
disposed of in such disposition or series of related dispositions; and (b) the
gross proceeds yielded to the Borrower or any Subsidiary from such disposition
or series of related dispositions.

 



13 

 

 

“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition: (a) mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control, fundamental change, or
asset sale so long as any rights of the holders thereof upon the occurrence of a
change of control, fundamental change, or asset sale event shall be subject to
the prior Discharge of the Obligations); (b) are redeemable at the option of the
holder thereof (other than solely for Qualified Equity Interests) (except as a
result of a change of control, fundamental change, or asset sale so long as any
rights of the holders thereof upon the occurrence of a change of control,
fundamental change, or asset sale event shall be subject to the prior Discharge
of the Obligations), in whole or in part; (c) require any scheduled payment of
dividends in cash; or (d) are or become convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is ninety-one (91) days
after the Term Loan Maturity Date; provided that if such Equity Interests are
issued pursuant to a plan for the benefit of the Borrower or its Subsidiaries or
by any such plan to such employees, such Equity Interests shall not constitute
Disqualified Equity Interests solely because they may be required to be
repurchased by the Borrower or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.

 

“Disqualified Institution” means, on any date: (a) any Person designated by the
Borrower as a “Disqualified Institution” by written notice delivered to the
Administrative Agent on or prior to June 7, 2019; (b) any other Person that is a
Competitor of the Borrower or any of its Subsidiaries, which Person has been
designated by the Borrower as a “Disqualified Institution” by written notice
(which notice shall specify such Person by exact legal name) to the
Administrative Agent not less than five (5) Business Days prior to such date;
and (c) in the case of any Person properly designated pursuant to clause (a) or
(b) above, any Subsidiary or Affiliate of such Person, but only to the extent
that such Subsidiary or Affiliate: (i)   has been designated by the Borrower as
a “Disqualified Institution” by written notice (which notice shall specify such
Person by exact legal name) to the Administrative Agent and posted by the
Administrative Agent on the Platform (or otherwise provided by the
Administrative Agent to each of the Lenders) not less than five (5) Business
Days prior to such date; or (ii) is readily identifiable as a Subsidiary or
Affiliate of such Person based on the legal name of such Subsidiary or
Affiliate; provided that “Disqualified Institutions” shall exclude any Person
that the Borrower has designated as no longer being a “Disqualified Institution”
by written notice delivered to the Administrative Agent from time to time until
such time as Borrower has subsequently provided written notice pursuant to the
terms hereof that such Person is a “Disqualified Institution”; provided further
that any bona fide debt Fund that is engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of business which is an Affiliate of, or is managed, sponsored
or advised by any Affiliate of, any Person identified pursuant to clause (b)
above or its Controlling owner, and for which no personnel involved with the
competitive activities of such Person or Controlling owner: (x)     makes any
investment decisions for such debt Fund; and (y) has access to any confidential
information (other than publicly available information) relating to the Borrower
and its Subsidiaries, shall be deemed not to be a Disqualified Institution by
virtue of being a Subsidiary or Affiliate of a Person identified pursuant to
clause (b) above; provided further that none of the foregoing Persons designated
as a Disqualified Institution pursuant to clause (a), (b) or (c) above shall be
a Disqualified Institution to the extent of any Commitments or Loans that were
allocated to such Person, were assigned to such Person, or in which such Person
was participating, in each case prior to the proper designation of such Person
as a Disqualified Institution pursuant to clause (a), (b), or (c) above.

 



14 

 

 

 

“Dollar Equivalent” means, at any time: (a) with respect to any amount
denominated in Dollars, such amount; and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by Administrative Agent or the Issuing Lender, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

 

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.

 

“DQ List” has the meaning set forth in Section 12.9(f)(iv)(A).

 

“Early Opt-in Election” means the occurrence of:

 

(a)                 (i) a determination by the Administrative Agent or (ii) a
notification by the Required Lenders to the Administrative Agent (with a copy to
the Borrower) that the Required Lenders have determined that U.S.
dollar-denominated syndicated credit facilities being executed at such time, or
that include language similar to that contained in Section 5.8(c) are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace LIBOR, and

 

(b)                 (i) the election by the Administrative Agent or (ii) the
election by the Required Lenders to declare that an Early Opt-in Election has
occurred and the provision, as applicable, by the Administrative Agent of
written notice of such election to the Borrower and the Lenders or by the
Required Lenders of written notice of such election to the Administrative Agent.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” has the meaning set forth in the introductory paragraph to this
Agreement.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.9(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.9(b)(iii)). For the avoidance of doubt,
any Disqualified Institution is subject to Section 12.9(f).

 

“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan that has at
any time within the preceding seven (7) years been maintained, funded or
administered for the employees of any Credit Party or any current or former
ERISA Affiliate.

 



15 

 

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, governmental investigations
or proceedings (other than internal reports prepared by any Person in the
ordinary course of business and not in response to any third party action or
request of any kind) relating in any way to any actual or alleged violation of
or liability under any Environmental Law or relating to any permit issued, or
any approval given, under any such Environmental Law, including, without
limitation, any and all claims by Governmental Authorities for enforcement,
cleanup, removal, response, remedial or other actions or damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
Hazardous Materials or arising from alleged injury or threat of injury to human
health or the environment.

 

“Environmental Laws” means any and all applicable federal, foreign, state,
provincial and local laws, statutes, ordinances, codes, rules, standards and
regulations, permits, licenses, approvals, interpretations and orders of courts
or Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.

 

“Equity Interests” means: (a) in the case of a corporation, capital stock;
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock; (c) in the case of a partnership, partnership interests (whether
general or limited); (d) in the case of a limited liability company, membership
interests; (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person; and (f) any and all warrants, rights or options
to purchase any of the foregoing (including through convertible securities, but
excluding debt securities and other Indebtedness for borrowed money convertible
into or exchangeable for any of the foregoing).

 

“Equity Issuance” means (a) any issuance by the Borrower of shares of its Equity
Interests to any Person that is not a Credit Party and (b) any capital
contribution from any Person that is not a Credit Party into the Borrower. The
term “Equity Issuance” shall not include (A) any Asset Disposition or (B) any
Debt Issuance.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and the
rules and regulations thereunder.

 

“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

 



16 

 

 

“Event of Default” means any of the events specified in Section 10.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

 

“Excluded Accounts” means (a) escrow accounts and trust accounts; (b) payroll
accounts; (c) accounts used for payroll taxes and/or withheld income taxes;
(d) accounts used for employee wage and benefit payments; (e) accounts pledged
to secure performance (including to secure letters of credit and bank
guarantees) to the extent constituting Liens permitted by Section 9.2;
(f) custodial accounts; (g) zero balance accounts, and (h) accounts established
and used solely for Cash Management Services to the extent (i) a Lien thereon is
prohibited by the applicable Cash Management Agreement governing such accounts
and (ii) the amounts held in such accounts do not at any one time exceed
$25,000,000 in the aggregate.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Foreign Subsidiary” means a Subsidiary of the Borrower that is: (a) a
CFC; or (b) owned directly or indirectly by a CFC, irrespective of whether it is
a Domestic Subsidiary or a Foreign Subsidiary.

 

“Excluded Subsidiary” means any Subsidiary of the Borrower that is: (a) an
Immaterial Subsidiary; (b) a Foreign Subsidiary Holding Company; (c) an Excluded
Foreign Subsidiary; or (d) a Special Purpose Receivables Subsidiary.

 

“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party for or the guarantee of such Credit Party of, or the grant by such
Credit Party of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the guarantee of such
Credit Party or the grant of such security interest becomes effective with
respect to such Swap Obligation (such determination being made after giving
effect to any applicable keepwell, support or other agreement for the benefit of
the applicable Credit Party, including under Section 1(d) of the Guaranty
Agreement). If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal for the reasons identified in the immediately
preceding sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case: (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof); or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to an Applicable Law in effect on the date on which: (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 5.12(b)); or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 5.11, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office; (c) Taxes
attributable to such Recipient’s failure to comply with Section 5.11(g); and
(d) any United States federal withholding Taxes imposed under FATCA.

 



17 

 

 

“Existing Credit Agreement” has the meaning assigned thereto in the introductory
paragraph.

 

“Extended Revolving Credit Commitment” means any Class of Revolving Credit
Commitments the maturity of which shall have been extended pursuant to
Section 5.16.

 

“Extended Revolving Credit Loans” means any Revolving Credit Loans made pursuant
to the Extended Revolving Credit Commitments.

 

“Extended Term Loans” means any Class of Term Loans the maturity of which shall
have been extended pursuant to Section 5.16.

 

“Extension” has the meaning set forth in Section 5.16(a).

 

“Extension Amendment” means an amendment to this Agreement (which may, at the
option of the Administrative Agent and the Borrower, be in the form of an
amendment and restatement of this Agreement) among the Credit Parties, the
applicable extending Lenders, the Administrative Agent and, to the extent
required by Section 5.16, the Issuing Lender and/or the Swingline Lender
implementing an Extension in accordance with Section 5.16.

 

“Extension Offer” has the meaning set forth in Section 5.16(a).

 

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii)  such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding and (iv) the aggregate principal amount of the Term Loans made by
such Lender then outstanding, or (b) the making of any Loan or participation in
any Letter of Credit by such Lender, as the context requires.

 

“Fair Market Value” shall mean the current value that would be attributed to the
Receivables Assets by an independent and unaffiliated third party purchasing the
Receivables Assets in an arms-length sale transaction, as determined in good
faith by the Borrower.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations promulgated thereunder or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code and any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Code.

 

“FDA” means the Food and Drug Administration of the United States or any
successor entity thereto.

 

“FDIC” means the Federal Deposit Insurance Corporation.

 



18 

 

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day; provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by the Administrative
Agent. Notwithstanding the foregoing, if the Federal Funds Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

“Fee Letters” means: (a) that certain fee letter agreement, dated June 7, 2019,
by and between the Borrower and Wells Fargo Securities, LLC; (b) that certain
fee letter agreement dated June 7, 2019, by and between the Borrower and
JPMorgan Chase Bank, N.A., (c) that certain fee letter agreement, dated June 7,
2019, by and between the Borrower and Citizens Bank, N.A. and (d) any letter
between the Borrower and any Issuing Lender relating to certain fees payable to
such Issuing Lender in its capacity as such.

 

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31.

 

“Foreign Casualty Event” means any Insurance and Condemnation Event resulting in
the receipt of Net Cash Proceeds by a Foreign Subsidiary and giving rise to a
prepayment pursuant to Section 4.4(b)(ii).

 

“Foreign Disposition” means any Asset Disposition resulting in the receipt of
Net Cash Proceeds by a Foreign Subsidiary and giving rise to a prepayment
pursuant to Section 4.4(b)(ii).

 

“Foreign Lender” means: (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person; and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Foreign Subsidiary Holding Company” means any direct or indirect Subsidiary of
the Borrower, all or substantially all of the assets of which consist of,
directly or indirectly, the Equity Interests in one or more CFCs and any of such
CFCs’ Subsidiaries.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender: (a) with
respect to any Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations with respect to Letters
of Credit issued by such Issuing Lender, other than such L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof; and
(b) with respect to the Swingline Lender, such Defaulting Lender’s Revolving
Credit Commitment Percentage of outstanding Swingline Loans other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

 



19 

 

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with or issued by,
any Governmental Authorities.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect: (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof; (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof; (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation; (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; or (e) for the purpose of assuming in any other manner the obligee
in respect of such Indebtedness or other obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(whether in whole or in part); provided that the term “Guarantee” shall not
include endorsements for collection or deposit, in either case, in the ordinary
course of business, or customary and reasonable indemnity obligations in
connection with any disposition of assets permitted under this Agreement (other
than any such obligations with respect to Indebtedness).

 

“Guaranty Agreement” means the unconditional guaranty agreement dated as of the
Original Closing Date executed by the Borrower and the Subsidiary Guarantors in
favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, which shall be in form and substance acceptable to the Administrative
Agent.

 

“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed by a Governmental Authority to constitute a nuisance or a trespass
which pose a health or safety hazard to Persons or neighboring properties, or
(f) which contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or waste, crude oil, nuclear fuel, natural gas or synthetic gas.

 



20 

 

 

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b)  any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement;
provided that, the term “Hedge Agreement” shall not include any Permitted Equity
Derivatives.

 

“Hedge Bank” means any Person that: (a) at the time it enters into a Hedge
Agreement with a Credit Party or a Subsidiary thereof permitted under
Article IX, is the Administrative Agent or an Affiliate of the Administrative
Agent (unless the Administrative Agent provides written notice to the Borrower
that the Administrative Agent has designated such Hedge Agreement as not
constituting a Secured Hedge Agreement); (b) at the time it enters into a Hedge
Agreement with a Credit Party or a Subsidiary thereof permitted under
Article IX, is a Lender or an Affiliate of a Lender, and is designated by
written notice to the Administrative Agent from the Borrower and such Person as
a “Hedge Bank”; or

 

(c)   at the time it (or its Affiliate) becomes a Lender (including on the
Effective Date), is a party to a Hedge Agreement with a Credit Party or a
Subsidiary thereof, in each case in its capacity as a party to such Hedge
Agreement, and is designated by written notice to the Administrative Agent from
the Borrower and such Person as a “Hedge Bank.”

 

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements: (a) for any date on or after the
date such Hedge Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s); and
(b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Hedge Agreements,
as determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedge Agreements (which may
include a Lender or any Affiliate of a Lender).

 

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as the same may be amended, modified or supplemented from time to time, any
successor statute thereto, any and all rules or regulations promulgated from
time to time thereunder, and any comparable state laws.

 

“Immaterial Acquisition” means any Permitted Acquisition for which the Permitted
Acquisition Consideration is less than $25,000,000.

 

“Immaterial Subsidiary” means, as of any date of determination, any Subsidiary
that, on a Consolidated basis with its Subsidiaries, does not have: (a) assets
in excess of 5% of Consolidated Total Assets as set forth on the most recent
financial statements delivered pursuant to Section 8.1(a); or (b) annual
revenues in excess of 5% of the Consolidated revenues of the Borrower and its
Subsidiaries as set forth on the most recent financial statements delivered
pursuant to Section 8.1(a) and has been designated in writing as an “Immaterial
Subsidiary” to the Administrative Agent; provided that if at any time: (i) the
aggregate amount of revenues or assets attributable to all Subsidiaries
designated as Immaterial Subsidiaries exceeds: (A) 10% of Consolidated revenues
of the Borrower and its Subsidiaries for any such Fiscal Year; or (B) 10% of
Consolidated Total Assets as of the end of any such Fiscal Year, then the
Borrower shall revoke the designation of sufficient Immaterial Subsidiaries to
eliminate such excess and shall take all actions required by Section 8.14 with
respect to each such Subsidiary.

 



21 

 

 

“Increased Amount Date” has the meaning assigned thereto in Section 5.13(b).

 

“Incremental Lender” has the meaning assigned thereto in Section 5.13(b).

 

“Incremental Loan Commitments” has the meaning assigned thereto in
Section 5.13(a)(ii).

 

“Incremental Loans” has the meaning assigned thereto in Section 5.13(a)(ii).

 

“Incremental Revolving Credit Commitment” has the meaning assigned thereto in
Section 5.13(a)(ii).

 

“Incremental Revolving Credit Increase” has the meaning assigned thereto in
Section 5.13(a)(ii).

 

“Incremental Term Loan” has the meaning assigned thereto in Section 5.13(a)(i).

 

“Incremental Term Loan Commitment” has the meaning assigned thereto in
Section 5.13(a)(i).

 

“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:

 

(a)                 all liabilities, obligations and indebtedness for borrowed
money including, but not limited to, obligations evidenced by bonds, debentures,
notes or other similar instruments of any such Person;

 

(b)                 all obligations to pay the deferred purchase price of
property or services of any such Person, except: (i) operating leases, licenses,
trade payables, and accrued liabilities, in each case arising in the ordinary
course of business not more than one hundred twenty (120) days past due, or that
are currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided for on the
books of such Person; (ii) deferred compensation payable to directors, officers
and employees of the Borrower or any Subsidiary so long as such compensation:
(A) is incurred in the ordinary course of business and pursuant to any incentive
compensation plan adopted by the board of directors of the Borrower in the
ordinary course of business; and (B) is not evidenced by a note or similar
written instrument (other than such incentive compensation plan’s governing
documentation or any grant notices issued thereunder); (iii) any purchase price
adjustment, earn-out, holdback or deferred payment of a similar nature incurred
in connection with an Acquisition permitted under this Agreement so long as not
evidenced by a note or similar written instrument (except to the extent that the
amount payable pursuant to such purchase price adjustment, earn-out, holdback or
deferred payment is reflected, or would otherwise be required to be reflected,
on a balance sheet prepared in accordance with GAAP); and (iv) obligations in
respect of non-competition agreements or similar arrangements (except for such
payments that are accounted for as acquisition consideration under GAAP);

 

(c)                 such Person’s Capital Lease Obligations and the Attributable
Indebtedness of such Person with respect to such Person’s Synthetic Leases;

 

(d)                 all obligations of such Person under conditional sale or
other title retention agreements relating to property purchased by such Person
to the extent of the value of such property (other than customary reservations
or retentions of title under agreements with suppliers entered into in the
ordinary course of business and non-exclusive licenses and operating leases
arising in the ordinary course of business);

 



22 

 

 

(e)                 all Indebtedness of any other Person secured by a Lien on
any asset owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements except trade
payables arising in the ordinary course of business), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;

 

(f)                  all obligations, contingent or otherwise, of any such
Person relative to the face amount of letters of credit, whether or not drawn,
including, without limitation, any Reimbursement Obligation, and banker’s
acceptances, bank guarantees and similar instruments issued for the account of
any such Person;

 

(g)                  all obligations of any such Person in respect of
Disqualified Equity Interests;

 

(h)                  all net obligations of such Person under any Hedge
Agreements; and

 

(i)                  all Guarantees of any such Person with respect to any of
the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Hedge Agreement on any date shall be deemed to be the Hedge Termination Value
thereof as of such date.

 

“Indemnified Taxes” means: (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document; and (b) to the extent not otherwise
described in clause (a), Other Taxes.

 

“Indemnitee” has the meaning assigned thereto in Section 12.3(b).

 

“Information” has the meaning assigned thereto in Section 12.10.

 

“Initial Issuing Lenders” means Wells Fargo, Citizens and JPMorgan, each in its
capacity as an Issuing Lender, or any successor thereto.

 

“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Subsidiaries of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of their respective Property.

 

“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date one (1), two (2), three (3), or six
(6) months thereafter (or if available and agreed to by all of the relevant
Lenders, twelve (12) months thereafter), in each case as selected by the
Borrower in its Notice of Borrowing or Notice of Conversion/Continuation and
subject to availability; provided that:

 

(a)                 the Interest Period shall commence on the date of advance of
or conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;

 

(b)                 if any Interest Period would otherwise expire on a day that
is not a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided that if any Interest Period with respect to a LIBOR Rate
Loan would otherwise expire on a day that is not a Business Day but is a day of
the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the immediately preceding Business Day;

 



23 

 

 

(c)                 any Interest Period with respect to a LIBOR Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the relevant calendar
month at the end of such Interest Period;

 

(d)                 no Interest Period shall extend beyond the Revolving Credit
Maturity Date or the Term Loan Maturity Date, as applicable; and

 

(e)                 there shall be no more than six (6) Interest Periods in
effect at any time.

 

“Investments” has the meaning assigned thereto in Section 9.3.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

 

“Issuing Lender” means: (a) the Initial Issuing Lenders; and/or (b) any other
Revolving Credit Lender, or any successor or affiliate thereto, that has agreed
in its sole discretion to act as an “Issuing Lender” hereunder and that has been
approved in writing by the Borrower and the Administrative Agent (such approval
by the Administrative Agent not to be unreasonably delayed or withheld) as an
“Issuing Lender” hereunder, in each case in its capacity as issuer of any Letter
of Credit.

 

“JPMorgan” means JPMorgan Chase Bank, a national banking association.

 

“Judgment Currency” has the meaning assigned thereto in Section 12.22.

 

“Latest Maturity Date” means, at any date of determination, the later of the
Revolving Credit Maturity Date and the latest Term Loan Maturity Date.

 

“L/C Commitment” means, as to any Issuing Lender, the obligation of such Issuing
Lender to issue Letters of Credit for the account of the Borrower or one or more
of its Subsidiaries from time to time in an aggregate amount equal to: (a) for
the Initial Issuing Lenders, the amount set forth opposite the name of each
Initial Issuing Lender on Schedule 1.1(a); and (b) for any other Issuing Lender
becoming an Issuing Lender after the Effective Date, such amount as separately
agreed to in a written agreement between the Borrower and such Issuing Lender
(which such agreement shall be promptly delivered to the Administrative Agent
upon execution), in each case of clauses (a) and (b) above, any such amount may
be changed after the Effective Date in a written agreement between the Borrower
and such Issuing Lender (which such agreement shall be promptly delivered to the
Administrative Agent upon execution); provided that the L/C Commitment with
respect to any Person that ceases to be an Issuing Lender for any reason
pursuant to the terms hereof shall be $0 (subject to the Letters of Credit of
such Person remaining outstanding in accordance with the provisions hereof).

 

“L/C Facility” means the letter of credit facility established pursuant to
Article III.

 

“L/C Obligations” means at any time, an amount equal to the Dollar Equivalent
amount of the sum of: (a) the aggregate undrawn and unexpired amount of the then
outstanding Letters of Credit; and (b)    the aggregate amount of drawings under
Letters of Credit which have not then been reimbursed pursuant to Section 3.5.
For all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of ISP98, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

 



24 

 

 

“L/C Participants” means, with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the applicable Issuing
Lender.

 

“L/C Sublimit” means the lesser of: (a) $15,000,000.00; and (b) the Revolving
Credit Commitment.

 

“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent delivered in connection with
Section 5.13.

 

“Lender” means each Person executing this Agreement as a Lender on the Effective
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption or pursuant to Section 5.13,
other than any Person that ceases to be a party hereto as a Lender pursuant to
an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.

 

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

 

“Letter of Credit Application” means an application, in the form specified by
the applicable Issuing Lender from time to time, requesting such Issuing Lender
to issue a Letter of Credit.

 

“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1.

 

“LIBOR” means, subject to the implementation of a Benchmark Replacement in
accordance with Section 5.8(c):

 

(a)                 for any interest rate calculation with respect to a LIBOR
Rate Loan, the rate of interest per annum determined on the basis of the rate
for deposits in Dollars for a period equal to the applicable Interest Period as
published by the ICE Benchmark Administration Limited, a United Kingdom company,
or a comparable or successor quoting service approved by the Administrative
Agent, at approximately 11:00 a.m. (London time) two (2) London Banking Days
prior to the first day of the applicable Interest Period. If, for any reason,
such rate does not appear on Reuters Screen LIBOR01 Page (or any applicable
successor page), then “LIBOR” shall be determined by the Administrative Agent to
be the arithmetic average of the rate per annum at which deposits in Dollars in
amounts comparable to the principal amount of the LIBOR Rate Loan would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2) London
Banking Days prior to the first day of the applicable Interest Period for a
period equal to such Interest Period; and

 

(b)                 for any interest rate calculation with respect to a Base
Rate Loan, the rate of interest per annum determined on the basis of the rate
for deposits in Dollars in amounts comparable to the principal amount of the
Base Rate Loan for an Interest Period equal to one month (commencing on the date
of determination of such interest rate) as published by ICE Benchmark
Administration Limited, a United Kingdom company, or a comparable or successor
quoting service approved by the Administrative Agent, at approximately 11:00
a.m. (London time) on such date of determination, or, if such date is not a
Business Day, then the immediately preceding Business Day. If, for any reason,
such rate does not appear on Reuters Screen LIBOR01 Page (or any applicable
successor page) then “LIBOR” for such Base Rate Loan shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) on such date of determination for a period equal to one month commencing
on such date of determination.

 



25 

 

 

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.

 

Notwithstanding the foregoing, (x) in no event shall LIBOR (including, without
limitation, any Benchmark Replacement with respect thereto) be less than 0% and
(y) unless otherwise specified in any amendment to this Agreement entered into
in accordance with Section 5.8(c), in the event that a Benchmark Replacement
with respect to LIBOR is implemented then all references herein to LIBOR shall
be deemed references to such Benchmark Replacement.

 

“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

  LIBOR Rate = LIBOR       1.00-Eurodollar Reserve Percentage  

 

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate (other than a Base Rate Loan for which interest is determined by reference
to LIBOR), as provided in Section 5.1(a).

 

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset; provided, however, in no event shall an operating lease
or non-exclusive license be deemed to constitute a Lien. For the purposes of
this Agreement, a Person shall be deemed to own subject to a Lien any asset
which it has acquired or holds subject to the interest of a vendor or lessor
under any conditional sale agreement, Capital Lease or other title retention
agreement (other than an operating lease) relating to such asset.

 

“Limited Condition Acquisition” means any Permitted Acquisition or other
Investment that is not conditioned on the availability of, or on obtaining,
third-party financing.

 

“Loan Documents” means, collectively, this Agreement, the Disclosure Letter,
each Note, the Letter of Credit Applications and each reimbursement agreement
and each other document and certificate executed by any Credit Party relating to
any Letter of Credit, the Security Documents, the Guaranty Agreement, the Fee
Letters, any Lender Joinder Agreement and each other document, instrument,
certificate and agreement executed and delivered by any Credit Party or any of
its Subsidiaries in connection with this Agreement (whether in favor of the
Administrative Agent or any Secured Party or otherwise) (excluding any Secured
Hedge Agreement and any Secured Cash Management Agreement).

 

“Loans” means the collective reference to the Revolving Credit Loans, the Term
Loan and the Swingline Loans, and “Loan” means any of such Loans.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

 



26 

 

 



 

“Material Adverse Effect” means, with respect to the Borrower and its
Subsidiaries: (a) a material adverse effect on the business, results of
operations, assets, properties, liabilities, or condition (financial or
otherwise) of the Borrower and its Subsidiaries taken as a whole; (b) a material
adverse effect on the ability of any Credit Party to perform its obligations
under the Loan Documents to which it is a party; (c) a material impairment of
the rights and remedies of the Administrative Agent or any Lender under any Loan
Document; or (d) a material adverse effect on the legality, validity, binding
effect or enforceability against any Credit Party of any Loan Document to which
it is a party.

 

“Material Contract” means: (a) any material contract or agreement which the
Borrower may file or be required to file with the SEC under the Exchange Act or
the Securities Act of 1933 (other than any management contract or compensatory
plan, contract or arrangement); or (b) any other contract or agreement, written
or oral, of any Credit Party or any of its Subsidiaries, the breach,
non-performance, cancellation or failure to renew of which could reasonably be
expected to have a Material Adverse Effect.

 

“Material Real Property” means real property owned in fee by any Credit Party
with a fair market value of $25,000,000 or greater.

 

“Minimum Collateral Amount” means, at any time: (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
102% of the sum of: (i) the Fronting Exposure of the Issuing Lender with respect
to Letters of Credit issued and outstanding at such time; and (ii) the Fronting
Exposure of the Swingline Lender with respect to all Swingline Loans outstanding
at such time; and (b) otherwise, an amount determined by the Administrative
Agent and each of the applicable Issuing Lenders that is entitled to Cash
Collateral hereunder at such time in their sole discretion.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgages” means the collective reference to each mortgage, deed of trust or
other real property security document, encumbering any real property now or
hereafter owned by any Credit Party, in each case, in form and substance
reasonably satisfactory to the Administrative Agent and executed by such Credit
Party in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, as any such document may be amended, restated, supplemented or
otherwise modified from time to time.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding seven (7) years.

 

“Net Cash Proceeds” means, as applicable: (a) with respect to any Asset
Disposition or Insurance and Condemnation Event, the gross proceeds received by
any Credit Party or any of its Subsidiaries therefrom consisting of (x) cash,
(y) Cash Equivalents and (z) any cash or Cash Equivalent payments received by
way of a deferred payment pursuant to, or by monetization of, a note receivable
or otherwise, as and when received, but excluding any interest and royalty
payments, less the sum of: (i) in the case of an Asset Disposition only, all
income taxes and other taxes assessed by, or reasonably estimated to be payable
to, a Governmental Authority as a result of such transaction (provided that if
such estimated taxes exceed the amount of actual taxes required to be paid in
cash in respect of such Asset Disposition, the amount of such excess shall
constitute Net Cash Proceeds); (ii) all reasonable and customary out-of-pocket
legal and other fees and expenses incurred in connection with such transaction
or event; (iii)  the principal amount of, premium, if any, and interest on any
Indebtedness (other than any Indebtedness arising under the Loan Documents) that
is required to be repaid in connection with such transaction or event and that
is secured by Liens on the Collateral prior to or equal and ratable with any
Lien of the Administrative Agent in such assets (provided that if such
Indebtedness is secured by a Lien on the asset that is equal and ratable to the
Lien of the Administrative Agent on such asset, then any such repayment of
Indebtedness shall be limited to such Indebtedness’ ratable share of such gross
proceeds); (iv) reasonable reserves retained from such gross proceeds to fund
contingent liabilities directly attributable to such Asset Disposition or
Insurance and Condemnation Event and reasonably estimated to be payable
(provided that, to the extent and at the time any such amounts are released from
such reserve, such amounts shall constitute Net Cash Proceeds); and (v) other
costs, expenses and taxes incurred by the Borrower and its Subsidiaries (or any
of their respective affiliates or equity partners) as a direct result of actions
taken by the Borrower and its Subsidiaries (and any of their affiliates or
equity partners) pursuant to Section 4.4(b)(iv); and (b) with respect to any
Debt Issuance, the gross cash proceeds received by any Credit Party or any of
its Subsidiaries therefrom less all reasonable and customary out-of-pocket
legal, underwriting and other fees and expenses incurred in connection
therewith.

 



27 

 

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that: (a) requires the approval
of all Lenders or all affected Lenders or all Lenders or all affected Lenders
with respect to a certain Class or Series in accordance with the terms of
Section 12.2; and (b) has been approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that is not a
Subsidiary Guarantor.

 

“Notes” means the collective reference to the Revolving Credit Notes, the
Swingline Note and the Term Loan Notes.

 

“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).

 

“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).

 

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 5.2.

 

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).

 

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition, whether or not allowable in
such proceeding) the Loans; (b) the L/C Obligations; and (c) all other fees and
commissions (including reasonable attorneys’ fees), charges, indebtedness,
loans, liabilities, financial accommodations, obligations, covenants and duties
owing by the Credit Parties and each of their respective Subsidiaries to the
Lenders, the Issuing Lender or the Administrative Agent, in each case under any
Loan Document, with respect to any Loan or Letter of Credit of every kind,
nature and description, direct or indirect, absolute or contingent, due or to
become due, contractual or tortious, liquidated or unliquidated, and whether or
not evidenced by any note and including interest and fees that accrue after the
commencement by or against any Credit Party or any Subsidiary thereof of any
proceeding under any Debtor Relief Laws, naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Officer’s Compliance Certificate” means a certificate of the chief executive
officer, chief financial officer, treasurer, or controller of the Borrower
substantially in the form attached as Exhibit F.

 



28 

 

 

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a capital lease.

 

“Original Closing Date” has the meaning assigned thereto in the introductory
paragraph.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.12).

 

“Overnight Rate” means, for any day: (a) with respect to any amount denominated
in Dollars, the greater of: (i) the Federal Funds Rate; and (ii) an overnight
rate determined by the Administrative Agent or the Issuing Lender, as the case
may be, in accordance with banking industry rules on interbank compensation; and
(b) with respect to any amount denominated in an Alternative Currency, the rate
of interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Wells Fargo in the applicable offshore interbank market for such
currency to major banks in such interbank market.

 

“Participant” has the meaning assigned thereto in Section 12.9(d).

 

“Participant Register” has the meaning assigned thereto in Section 12.9(d).

 

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained, funded or administered for the employees of
any Credit Party or any ERISA Affiliate or (b) has at any time within the
preceding seven (7) years been maintained, funded or administered for the
employees of any Credit Party or any current or former ERISA Affiliates.

 

“Perfection Certificate” means, with respect to any Credit Party, a certificate,
substantially in the form of Exhibit J to this Agreement, completed and
supplemented with schedules and attachments contemplated thereby and duly
executed on behalf of such Credit Party by a Responsible Officer of such Credit
Party.

 

“Permitted Acquisition” means: any Acquisition that meets all of the following
requirements:

 

(a)                 After giving effect to such Acquisition, on a Pro Forma
Basis, calculated for the most recent fiscal quarter end for which financial
statements are required to have been, or have been, delivered under Section 8.1,
(A) the Consolidated Total Net Leverage Ratio shall be no greater than 0.25 to
1.00 less than the level set forth in Section 9.14(a) for such period (as such
level may be adjusted during a Consolidated Total Net Leverage Ratio Holiday, if
applicable at such time (whether due to a prior Acquisition or elected in
writing to be applicable to such Acquisition)); and (B) the Borrower shall be in
compliance with the covenantcovenants set forth in Section 9.14(b), in each case
under this clause (a), as of either (x) the date of the Acquisition and after
giving effect thereto and any Indebtedness incurred in connection therewith or
(y) in the case of a Limited Condition Acquisition, the date the Permitted
Acquisition Documents are entered into and after giving pro forma effect to such
Acquisition and any Indebtedness incurred in connection therewith;

 



29 

 

 

(b)                 either (i) no Default or Event of Default shall have
occurred and be continuing both before and after giving effect to such
Acquisition and any Indebtedness incurred in connection therewith or (ii) in the
case of a Limited Condition Acquisition, (x) no Default of Event of Default
shall have occurred and be continuing on the date the Permitted Acquisition
Documents are entered into and after giving pro forma effect to such Acquisition
and any Indebtedness incurred in connection therewith and (y) no Event of
Default under Section 10.1(a), (b), (h) or (i) shall have occurred and be
continuing both before and after giving pro forma effect to such Acquisition and
any Indebtedness incurred in connection therewith;

 

(c)                 the Borrower shall have: (i) delivered to the Administrative
Agent a certificate of a Responsible Officer certifying that all of the
requirements set forth above have been satisfied or will be satisfied on or
prior to the consummation of such purchase or other Acquisition (including,
other than in the case of an Immaterial Acquisition, calculations in reasonable
detail demonstrating compliance with clause (a) above); and (ii) provided such
other customary documents and other customary information as may be reasonably
requested by the Administrative Agent or the Required Lenders (through the
Administrative Agent) in connection with such purchase or other Acquisition.

 

“Permitted Acquisition Consideration” means the aggregate amount of the purchase
price, including, but not limited to, any assumed debt, earn-outs (provided that
to the extent such earn-out is subject to a contingency, such earn-out shall be
valued at the amount of reserves, if any, required under GAAP at the date of
such acquisition), payments in respect of non-competition agreements or other
arrangements accounted for as acquisition consideration under GAAP, deferred
payments (valued at the discounted present value thereof), or Equity Interests
of the Borrower, to be paid on a singular basis in connection with any
applicable Permitted Acquisition as set forth in the applicable Permitted
Acquisition Documents executed by the Borrower or any of its Subsidiaries in
order to consummate the applicable Permitted Acquisition (but excluding ongoing
royalty payments).

 

“Permitted Acquisition Documents” means with respect to any Acquisition or other
Investment proposed by the Borrower or any Subsidiary, final copies or
substantially final drafts if not executed at the required time of delivery of
the purchase agreement, sale agreement, merger agreement or other agreement
evidencing such Acquisition or other Investment, including, without limitation,
each other document executed, delivered, contemplated by or prepared in
connection therewith and any amendment, modification or supplement to any of the
foregoing.

 

“Permitted Convertible Indebtedness” means any Permitted Unsecured Indebtedness
in the form of notes issued by Borrower that are convertible into a fixed number
(subject to customary anti-dilution adjustments, “make-whole” increases and
other customary changes thereto) of shares of common stock of Borrower (or other
securities or property following a merger event or other change of the common
stock of Borrower), cash or any combination thereof (with the amount of such
cash or such combination determined by reference to the market price of such
common stock or such other securities); provided that, the Indebtedness
thereunder must satisfy each of the following conditions: (i) such Indebtedness
is not guaranteed by any Subsidiary of Borrower, (ii) any cross-default or
cross-acceleration event of default (each howsoever defined) provision contained
therein that relates to indebtedness or other payment obligations of Borrower
(such indebtedness or other payment obligations, a “Cross-Default Reference
Obligation”) contains a cure period of at least thirty (30) calendar days (after
written notice to the issuer of such Indebtedness by the trustee or to such
issuer and such trustee by holders of at least 25% in aggregate principal amount
of such Indebtedness then outstanding) before a default, event of default,
acceleration or other event or condition under such Cross-Default Reference
Obligation results in an event of default under such cross-default or
cross-acceleration provision and (iii) the terms, conditions and covenants of
such Indebtedness must be customary for convertible Indebtedness of such type,
as determined in good faith by the Borrower .

 



30 

 

 

“Permitted Equity Derivative” means any forward purchase, accelerated share
repurchase, call option, warrant or other derivative transactions in respect of
the Borrower’s Equity Interests; provided, that (x) the terms, conditions and
covenants of each such transaction shall be customary for transactions of such
type, as determined by the Borrower in good faith, (y) such transaction may, at
the option of the Borrower, be settled in Equity Interests of the Borrower and
any Restricted Payments made in connection with(z) such transaction is entered
into contemporaneously and otherwise in connection with the issuance of
Permitted Convertible Indebtedness or the Restricted Payments in respect of such
transaction are otherwise permitted pursuant to Section 9.6(g).

 

“Permitted Factoring Transaction” means a direct sale of Receivables Assets or
interests therein in the ordinary course of business to third party financing
companies, and intended by the parties thereto to be a “true sale” and which do
not materially interfere with the business of the Borrower and its Subsidiaries
or adversely affect the Collateral (other than by virtue of being a disposition
of property that would otherwise be Collateral to the extent such disposition is
expressly permitted by this Agreement).

 

“Permitted Intercompany Transfer” means any transfer or series of related
transfers of Investments or other assets among the Borrower and its Subsidiaries
that, upon completion of such transfer or series of related transfers, meets all
of the following requirements:

 

(a)                 the net investment amount of the Credit Parties in
Non-Guarantor Subsidiaries is not increased after giving effect to such transfer
or series of related transfers;

 

(b)                 no additional cash or Cash Equivalent Investment (measured
on a net basis taking into account existing cash and Cash Equivalent Investments
by the Credit Parties in Non-Guarantor Subsidiaries) has been made by any Credit
Party; and

 

(c)                 such transfer or series of related transfers could not
reasonably be expected to adversely affect the rights or interests of the
Administrative Agent or the Lenders hereunder in any material respect (it being
understood that any such transfer or series of related transfers that does not
effect a transfer or contribution of any Investment or asset directly held by a
Credit Party prior to such transfer, or series of related transfers, to a
Non-Guarantor Subsidiary shall not be deemed adverse to the Administrative Agent
or the Lenders).

 

“Permitted Liens” means the Liens permitted pursuant to Section 9.2.

 

“Permitted Receivables Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Receivables
Financing.

 



31 

 

 

“Permitted Receivables Financing” means a Securitization or a Permitted
Factoring Transaction that complies with the following criteria: (a) such
Securitization or Permitted Factoring Transaction (including financing terms,
covenants, termination events and other provisions) is in the aggregate fair and
reasonable to the Borrower and the related Special Purpose Receivables
Subsidiary or financing company, as applicable, as determined in good faith by
the Borrower; (b) all sales and/or contributions of Receivables Assets to the
related Special Purpose Receivables Subsidiary or financing company are made at
Fair Market Value; (c) the financing terms, covenants, termination events and
other provisions shall be market terms as determined in good faith by the
Borrower; and (d) the Receivables Assets Net Investment does not exceed
$20,000,000 at any one time.

 

“Permitted Refinancing Indebtedness” means any Indebtedness issued in exchange
for, or the net proceeds of which are used to extend, refinance, renew, replace,
defease or refund (collectively, to “Refinance”), other Indebtedness; provided
that (a) the principal amount (or accreted value, if applicable) of such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so refinanced (plus unpaid
accrued interest and premium (including tender premium) thereon, any original
issue discount on, and underwriting discounts, fees, commissions and expenses
incurred in connection with, such Permitted Refinancing Indebtedness), (b) no
Permitted Refinancing Indebtedness shall have direct obligors or contingent
obligors that were not the direct obligors or contingent obligors (or that would
not have been required to become direct obligors or contingent obligors) in
respect of the Indebtedness being Refinanced, (c) the final maturity date of
such Permitted Refinancing Indebtedness is no earlier than the final maturity
date of the Indebtedness being Refinanced, (d) if the Indebtedness (including
any Guarantee thereof) being Refinanced is by its terms subordinated in right of
payment to the Obligations, such Permitted Refinancing Indebtedness (including
any Guarantee thereof) shall be subordinated in right of payment to the
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being Refinanced, taken as a whole
(as determined in good faith by the Borrower in consultation with the
Administrative Agent), (e) to the extent any Liens securing such Indebtedness
being Refinanced are subordinated to any Liens securing the Obligations, the
Liens securing such Permitted Refinancing Indebtedness are subordinated to the
Liens securing the Obligations on terms, taken as a whole, at least as favorable
to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended and
(f) to the extent such Indebtedness is unsecured, such Permitted Refinancing
Indebtedness shall be unsecured.

 

“Permitted Reorganization” means (i) the transactions among the Borrower and its
Subsidiaries as specified in that certain Legal Entity Consolidated summary
provided by the Borrower to the Administrative Agent prior to the Effective Date
and (ii) the transactions among the Borrower and its Subsidiaries as specified
in that certain Germany IP Transfer & Restructuring summary provided by the
Borrower to the Administrative Agent prior to the Effective Date.

 

“Permitted Unsecured Indebtedness” means unsecured Indebtedness of the Borrower
and Guarantees thereof by any Credit Party; provided that: (a) the stated final
maturity of such Indebtedness shall not be earlier than ninety-one (91) days
after the Latest Maturity Date, and such stated final maturity shall not be
subject to any conditions that could result in such stated final maturity
occurring on a date that precedes the date that is ninety-one (91) days after
the Latest Maturity Date; (b) such Indebtedness shall not be required to be
repaid, prepaid, redeemed, repurchased or defeased, in whole or in part, whether
on one or more fixed dates, upon the occurrence of one or more events or at the
option of any holder thereof (except, in each case, upon the occurrence of an
event of default, a change in control, fundamental change, an asset disposition
or an event of loss, or in the case of convertible notes, upon conversion) prior
to the date that is ninety-one (91) days after the Latest Maturity Date;
(c) such Indebtedness contains terms and conditions (excluding interest rate,
fees and other pricing terms, premiums and optional prepayment or optional
redemption provisions) that are market terms for a registered public offering of
debt securities or an offering of debt securities under Rule 144A or Regulation
S under the Securities Act of 1933 on the date such Indebtedness is incurred, or
are not materially more restrictive, taken as a whole, than the covenants and
events of default contained in this Agreement (in each case, as determined in
good faith by the chief financial officer of the Borrower); (d) such
Indebtedness shall not constitute an obligation (including pursuant to a
Guarantee) of any Subsidiary that is not a Credit Party; (e) such Indebtedness
shall not be secured by any Lien on any asset of the Borrower or any Subsidiary;
(f) at the time of and immediately after giving effect to the incurrence of such
Indebtedness and the application of the proceeds thereof, no Default or Event of
Default shall have occurred and be continuing; and (g) after giving effect to
the incurrence of such Indebtedness and the application of the proceeds thereof,
the Borrower shall be in Pro Forma Compliance with the covenants set forth in
Section 9.14.

 



32 

 

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws.

 

“Plan Asset Regulations” means the regulations issued by the United States
Department of Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29
of the United States Code of Federal Regulations, as modified by Section 3(42)
of ERISA, as the same may be amended from time to time.

 

“Platform” means Debt Domain, Intralinks, SyndTrak or a substantially similar
electronic transmission system.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime commercial
lending rate, as established from time to time at the Administrative Agent’s
principal U.S. office. Each change in the Prime Rate shall be effective as of
the opening of business on the day such change in such prime rate occurs. The
parties hereto acknowledge that the rate announced publicly by the
Administrative Agent as its prime commercial lending rate is an index or base
rate and shall not necessarily be its lowest or best rate charged to its
customers or other banks.

 

“Pro Forma Basis” means, (i) with respect to determining actual compliance with
any financial covenant hereunder, compliance with such financial covenant for
any period during which one or more Specified Transactions occurs calculated
after giving pro forma effect to such Specified Transaction (and all other
Specified Transactions that have been consummated during the applicable period
and any related Indebtedness incurred or repaid in connection therewith), or
(ii) in the case of any pro forma computation made hereunder to determine
whether a Specified Transaction or other transaction is permitted to be
consummated hereunder, compliance with such test or covenant for the applicable
period calculated after giving pro forma effect to such Specified Transaction
(and all other Specified Transactions that have been consummated (x) during the
applicable period and (y) subsequent to the applicable period and prior to or
concurrently with the event for which the calculation of any such test or
covenant is made, and in each case any related Indebtedness incurred or repaid
in connection therewith), in each case as if such Specified Transaction(s) or
other transaction and any related incurrence or reduction of Indebtedness had
occurred on the first day of the applicable period of measurement ending with
the most recent fiscal quarter for which financial statements shall have been
delivered, or are being delivered, as applicable, pursuant to Section 8.1(a) or
Section 8.1(b) (or, prior to the delivery of any such financial statements,
ending with the last fiscal quarter included in the financial statements
referred to in Section 6.1(e)(iii)) and, to the extent applicable, to the
historical financial statements of all entities or assets acquired or disposed
of, and the consolidated financial statements of the Borrower and its
Subsidiaries, all in accordance with Article 11 of Regulation S-X under the
Exchange Act, calculated on a basis consistent with GAAP; provided that,
notwithstanding the foregoing, pro forma adjustments shall exclude the pro forma
effects of marking deferred revenue to fair market value. If any Indebtedness
bears a floating rate of interest and is being given pro forma effect, the
interest on such Indebtedness shall be calculated as if the rate in effect on
the date of determination had been the applicable rate for the entire period
(taking into account any Hedge Agreement applicable to such Indebtedness if such
Hedge Agreement has a remaining term in excess of twelve (12) months).

 



33 

 

 

“Pro Forma Compliance” means, at any date of determination, that the Borrower
and its Subsidiaries shall be in pro forma compliance with any or all of the
covenants set forth in Section 9.14 (in the case of the Consolidated Total Net
Leverage Ratio, as such level may be adjusted during a Consolidated Total Net
Leverage Ratio Holiday, if applicable), as of the date of such determination or
the last day of the most recently completed fiscal quarter for which financial
statements shall have been delivered, or are being delivered, as applicable,
pursuant to Section 8.1(a) or Section 8.1(b) (or, prior to the delivery of any
such financial statements, ending with the last fiscal quarter included in the
financial statements referred to in Section 6.1(e)(iii)) (computed on the basis
of: (a) balance sheet amounts as of the last day of such quarter; and (b) income
statement amounts for such period of four (4) consecutive fiscal quarters and
calculated on a Pro Forma Basis in respect of the event giving rise to such
determination and all other Specified Transactions that have been consummated
during the applicable period and any related Indebtedness incurred or repaid in
connection therewith).

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lenders” has the meaning assigned thereto in Section 8.2.

 

“Qualified Accounts Receivable” means accounts receivable owned by the Borrower
or any of its Subsidiaries with respect to which the Borrower or such Subsidiary
is the beneficiary of a commercial letter of credit issued by a commercial bank
or other financial institution supporting the invoiced amount of such accounts
receivable.

 

“Qualified Accounts Receivable Disposition” means the factoring, sale or other
disposition of Qualified Accounts Receivable, to the extent Qualified Accounts
Receivable Disposition Net Outstandings do not exceed $25,000,000 at any one
time.

 

“Qualified Accounts Receivable Disposition Net Outstandings” shall mean, on any
date of determination, the aggregate cash amount paid by the purchasers of
Qualified Accounts Receivable in connection with a factoring, sale or other
disposition of Qualified Accounts Receivable, as the same may be reduced from
time to time by collections with respect to such Qualified Accounts Receivable
or otherwise in accordance with the terms of the documents governing such
factoring, sale or other disposition of Qualified Accounts Receivable.

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“ Qualifying Permitted Acquisition” means a Permitted Acquisition (or series of
related Permitted Acquisitions) by the Borrower and its Subsidiaries with
aggregate Permitted Acquisition Consideration in excess of $50,000,000.

 



34 

 

 

“Reaffirmation Agreement” means the reaffirmation agreement and amendment to
collateral agreement dated as of the Effective Date by each of the Credit
Parties in favor of the Administrative Agent.

 

“Real Estate Support Documents” means, with respect to any real property
constituting Collateral, such commercially reasonable warehousemen and bailee
letters, third party consents, intercreditor agreements, mortgagee title
insurance policies (in amounts and with endorsements acceptable to the
Administrative Agent), surveys, appraisals, environmental reports, flood hazard
certifications and evidence of flood insurance (if such insurance is required by
Applicable Law), leases, landlord waivers and such other mortgage-related
documents as the Administrative Agent may reasonably request.

 

“Receivables Assets” shall mean any accounts receivable and lease receivables
owed to the Borrower or any Subsidiary (whether now existing or arising or
acquired in the future) arising in the ordinary course of business from the sale
or lease of goods, all collateral securing such accounts receivable and lease
receivables, all contracts and contract rights and all guarantees or other
obligations in respect of such accounts receivable and lease receivables, all
supporting obligations in respect of such accounts receivable and lease
receivables, all proceeds of such accounts receivable and lease receivables and
other assets (including contract rights) which are of the type customarily
factored, sold, transferred or in respect of which security interests are
customarily granted in connection with securitizations of accounts receivable
and lease receivables and which are sold, transferred or otherwise conveyed by
the Borrower or a Subsidiary to a Special Purpose Receivables Subsidiary.

 

“Receivables Assets Net Investment” shall mean, on any date of determination,
the aggregate cash amount paid by the lenders or purchasers under Permitted
Receivables Financings to Special Purpose Receivables Subsidiaries in connection
with their purchase of, or the making of loans secured by, Receivables Assets or
interests therein, as the same may be reduced from time to time by collections
with respect to such Receivables Assets or otherwise in accordance with the
terms of the Permitted Receivables Documents.

 

“Recipient” means: (a) the Administrative Agent; (b) any Lender; and (c) any
Issuing Lender, as applicable.

 

“Refinancing” means (a) the repayment in full of all “Term Loans” (as defined in
the Existing Credit Agreement) on the Effective Date, including all principal
and accrued interest thereon, and (b) the reallocation of the “Revolving Credit
Commitments” (as defined in the Existing Credit Agreement) to be held by the
Lenders hereunder on the Effective Date as set forth herein and the payment of
all accrued and unpaid interest in respect of such “Revolving Credit
Commitments” to the “Revolving Credit Lenders” (as defined in the Existing
Credit Agreement).

 

“Register” has the meaning assigned thereto in Section 12.9(c).

 

“Reimbursement Obligation” means the obligation of the Borrower to reimburse any
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 



35 

 

 

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“Removal Effective Date” has the meaning assigned thereto in Section 11.6(b).

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50%) of the Total Credit Exposures of all
Lenders. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time.

 

“Required Revolving Credit Lenders” means, at any date, any combination of
Revolving Credit Lenders holding more than fifty percent (50%) of the sum of the
aggregate amount of the Revolving Credit Commitment or, if the Revolving Credit
Commitment has been terminated, any combination of Revolving Credit Lenders
holding more than fifty percent (50%) of the aggregate Extensions of Credit
under the Revolving Credit Facility; provided that the Revolving Credit
Commitment of, and the portion of the Extensions of Credit under the Revolving
Credit Facility, as applicable, held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Credit Lenders.

 

“ Resolution Authority” means an EEA Resolution Authority or, with respect to
any UK Financial Institution, a UK Resolution Authority.

 

“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person designated in writing by the
Borrower and reasonably acceptable to the Administrative Agent; provided that,
to the extent requested thereby, the Administrative Agent shall have received a
certificate of such Person certifying as to the incumbency and genuineness of
the signature of each such officer. Any document delivered hereunder or under
any other Loan Document that is signed by a Responsible Officer of a Person
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Person and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Person.

 

“Restricted Payment” has the meaning assigned thereto in Section 9.6.

 

“Revaluation Date” means, with respect to any Letter of Credit, each of the
following: (a) each date of issuance of a Letter of Credit denominated in an
Alternative Currency; (b) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof; (c) each date of any payment
by the Issuing Lender under any Letter of Credit denominated in an Alternative
Currency; and (d) such additional dates as the Administrative Agent or the
Issuing Lender shall determine or the Required Lenders shall require.

 

“Revolving Credit Commitment” means: (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to,
and to purchase participations in L/C Obligations and Swingline Loans for the
account of, the Borrower hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof (including, without limitation,
Section 5.13); and (b) as to all Revolving Credit Lenders, the aggregate
commitment of all Revolving Credit Lenders to make Revolving Credit Loans, as
such amount may be modified at any time or from time to time pursuant to the
terms hereof (including, without limitation, Section 5.13). The aggregate
Revolving Credit Commitment of all the Revolving Credit Lenders as of the
Effective Date shall be $500,000,000. The initial Revolving Credit Commitment of
each Revolving Credit Lender is set forth opposite the name of such Lender on
Schedule 1.1(a).

 



36 

 

 

“Revolving Credit Commitment Percentage” means, with respect to any Revolving
Credit Lender at any time, the percentage of the total Revolving Credit
Commitments of all the Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment. If the Revolving Credit Commitments
have terminated or expired, the Revolving Credit Commitment Percentages shall be
determined based upon the Revolving Credit Commitments most recently in effect,
giving effect to any assignments. The initial Revolving Credit Commitment
Percentage of each Revolving Credit Lender is set forth opposite the name of
such Lender on Schedule 1.1(a).

 

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swingline Loans at such time.

 

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
established pursuant to Section 5.13).

 

“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment (or, if the Revolving Credit Commitment has been
terminated, all of the Lenders having Revolving Credit Exposure).

 

“Revolving Credit Loan” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.

 

“Revolving Credit Maturity Date” means the earliest to occur of: (a) the date
that is the fifth (5th) anniversary of the Effective Date (or, with respect to
any Lender, such later date as requested by the Borrower pursuant to Section
5.16 and accepted by such Lender); (b) the date of termination of the entire
Revolving Credit Commitment by the Borrower pursuant to Section 2.5; and (c) the
date of termination of the Revolving Credit Commitment pursuant to Section
10.2(a).

 

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form attached as Exhibit A-1, and
any substitutes therefor, and any replacements, restatements, renewals or
extension thereof, in whole or in part.

 

“Revolving Credit Outstandings” means the sum of: (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding amount thereof on such date after giving effect
to any Extensions of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.

 

“S&P” means Standard & Poor’s Financial Services LLC, a part of McGraw-Hill
Financial, and any successor thereto.

 

“Same Day Funds” means: (a) with respect to disbursements and payments in
Dollars, immediately available funds; and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the Issuing Lender, as the case may
be, to be customary in the place of disbursement or payment for the settlement
of international banking transactions in the relevant Alternative Currency.

 



37 

 

 

“Sanctioned Country” means at any time, a country, region or territory which is
itself the subject or target of comprehensive Sanctions (including, without
limitation, Cuba, Iran, North Korea, Sudan, Syria and the Crimea region of
Ukraine).

 

“Sanctioned Person” means, at any time: (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other applicable sanctions authority; (b) any Person
operating, organized or resident in a Sanctioned Country; or (c) any Person
owned or controlled by any such Person or Persons described in clauses (a) and
(b).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury, or
other applicable sanctions authority.

 

“SEC” means the Unites States Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement between
or among any Credit Party or any Subsidiary thereof and any Cash Management Bank
that has been designated as a “Secured Cash Management Agreement” by written
notice from the Borrower and the applicable Cash Management Bank to the
Administrative Agent.

 

“Secured Hedge Agreement” means any Hedge Agreement between or among any Credit
Party or any Subsidiary thereof and any Hedge Bank that has been designated as a
“Secured Hedge Agreement” by written notice from the Borrower and the applicable
Hedge Bank to the Administrative Agent.

 

“Secured Obligations” means, collectively: (a) the Obligations; and (b) all
existing or future payment and other obligations owing by any Credit Party or
any Subsidiary thereof under: (i) any Secured Hedge Agreement (other than an
Excluded Swap Obligation); and (ii) any Secured Cash Management Agreement.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lenders, the Hedge Banks, the Cash Management Banks, each co-agent
or sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 11.5, any other holder from time to time of any of any Secured
Obligations and, in each case, their respective successors and permitted
assigns.

 

“Securities Account” means an account to which a financial asset is or may be
credited in accordance with an agreement under which the Person maintaining the
account undertakes to treat the Person for whom the account is maintained as
entitled to exercise the rights that comprise the financial asset.

 

“Securitization” shall mean any transaction or series of transactions entered
into by the Borrower or any Subsidiary pursuant to which the Borrower or such
Subsidiary, as the case may be, sells, conveys, assigns, grants an interest in
or otherwise transfers Receivables Assets to a Special Purpose Receivables
Subsidiary (and/or grants a security interest in such Receivables Assets
transferred or purported to be transferred to such Special Purpose Receivables
Subsidiary), and which Special Purpose Receivables Subsidiary finances the
acquisition of such Receivables Assets (i) with cash, (ii) with the issuance to
the Borrower or such Subsidiary of Seller’s Retained Interests of an increase in
such Seller’s Retained Interests or (iii) with proceeds from the sale or
collection of Receivables Assets.

 



38 

 

 

“Security Documents” means the collective reference to the Collateral Agreement,
the Mortgages, the Reaffirmation Agreement and each other agreement or writing
pursuant to which any Credit Party pledges, grants or perfects, or purports to
pledge, grant or perfect, a security interest in any Property or assets securing
the Secured Obligations.

 

“Seller’s Retained Interest” shall mean the debt or equity interests held by the
Borrower or any Subsidiary in a Special Purpose Receivables Subsidiary to which
the Borrower or any Subsidiary has transferred Receivables Assets, including any
such debt or equity received as consideration for or as a portion of the
purchase price of the Receivables Assets transferred, or any other instrument
through which the Borrower or any Subsidiary has rights to or receives
distributions in respect of any residual or excess interest in the Receivables
Assets.

 

“Series” shall mean (i) when used with respect to the Lenders, each of the
following classes of Lenders: (a) Lenders having Revolving Credit Loans incurred
pursuant to the Revolving Credit Commitments incurred on the Effective Date or
any Incremental Revolving Credit Commitment having the same maturity date, (b)
Lenders having Revolving Credit Loans or Revolving Credit Commitments extended
pursuant an Extension Amendment and having the same maturity date, (c) Lenders
having Incremental Term Loans or Incremental Term Loan Commitments issued on the
same date and having the same maturity date and (d) Lenders having such other
Series of Term Loans or Term Loan Commitments extended pursuant to the same
Extension Amendment and having the same maturity date, and (ii) when used with
respect to Loans or Commitments, each of the following classes of Loans or
Commitments: (a) Revolving Credit Loans incurred pursuant to the Revolving
Credit Commitments incurred on the Effective Date and any Incremental Revolving
Credit Commitment having the same maturity date, (b) Revolving Credit Loans or
Revolving Credit Commitments extended pursuant to an Extension Amendment and
having the same maturity date, (c) Incremental Term Loans or Incremental Term
Loan Commitments issued on the same date and having the same maturity date and
(d) such other Series of Term Loans or Term Loan Commitments extended pursuant
to the same Extension Amendment and having the same maturity date.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they become absolute and matured in the ordinary course of
business. The amount of contingent liabilities at any time shall be computed as
the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

 



39 

 

 

“Special Purpose Receivables Subsidiary” shall mean a Person in which the
Borrower or any Subsidiary makes an Investment and to which the Borrower or any
Subsidiary sells, conveys, transfers or grants a security interest in
Receivables Assets, which Person (i) engages in no other activities other than
the purchase or acquisition of Receivables Assets for the limited purpose of
effecting one or more Securitizations and related activities; (ii) does not have
any Indebtedness that is guaranteed by or otherwise recourse to the Borrower or
any Subsidiary or any of their respective assets or properties (other than
pursuant to Standard Receivables Financing Undertakings); (iii) is not party to
any contracts, agreements, arrangements or understanding with the Borrower or
any of its Subsidiaries other than on terms that are no less favorable to the
Borrower or such Subsidiary than those that might be obtained by the Borrower or
such Subsidiary from a Person that is not an Affiliate of the Borrower as
determined by the Borrower in good faith; (iv) with respect to which none of the
Borrower or any of its Subsidiaries has any obligation to maintain such Person’s
financial condition or cause such entity to achieve any specified level of
operating results; and (v) is designated by the Borrower to the Administrative
Agent in writing as a Special Purpose Receivables Subsidiary.

 

“Specified Disposition” means any disposition or series of related dispositions
of all or substantially all of the assets or Equity Interests of any Subsidiary
of the Borrower or any division, business unit, product line or line of business
for which Disposition Consideration exceeds $10,000,000.

 

“Specified Transactions” means: (a) any Specified Disposition; (b) any Permitted
Acquisition permitted hereunder (other than Immaterial Acquisitions); (c) any
Investment pursuant to Section 9.3(s) in respect of which the Borrower is
required to be, by the terms of this Agreement, in Pro Forma Compliance with the
financial covenants set forth in Section 9.14; (d) any Equity Issuance (but
solely for purposes of clause (ii) of the definition of Pro Forma Basis), (e)
any incurrence of Indebtedness in respect of which the Borrower is required to
be, by the terms of this Agreement, in Pro Forma Compliance with the financial
covenants set forth in Section 9.14 (in the case of the Consolidated Total Net
Leverage Ratio, as such level may be adjusted during a Consolidated Total Net
Leverage Ratio Holiday, if applicable at such time); (f) any; (f) any incurrence
of Indebtedness under Section 9.1(k); (g) any Restricted Payment pursuant to
Section 9.6(g) in respect of which the Borrower is required to be, by the terms
of this Agreement, in Pro Forma Compliance with the financial covenants set
forth in Section 9.14; (gh) any payment or prepayment of Subordinated
Indebtedness or Permitted Unsecured Indebtedness pursuant to Section 9.9(b)(v)
in respect of which the Borrower is required to be, by the terms of this
Agreement, in Pro Forma Compliance with the financial covenants set forth in
Section 9.14; and (hi) any increase in Commitments pursuant to Section 5.13.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the Issuing Lender, as applicable, to be the rate quoted by the Person acting
in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two (2) Business Days prior to
the date as of which the foreign exchange computation is made; provided that the
Administrative Agent or any Issuing Lender may obtain such spot rate from
another financial institution designated by the Administrative Agent or such
Issuing Lender if the Person acting in such capacity does not have as of the
date of determination a spot buying rate for any such currency; provided further
that such Issuing Lender may use such spot rate quoted on the date as of which
the foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

 

“Standard Receivables Financing Undertakings” means representations, warranties,
covenants (including customary repurchase obligations) and indemnities entered
into by the Borrower or any Subsidiary which are customary for a seller or
servicer of accounts receivable and lease receivables assets transferred in
non-recourse receivables factoring, sales or securitization transactions.

 



40 

 

 

“Subordinated Indebtedness” means the collective reference to any unsecured
Indebtedness incurred by the Borrower or any of its Subsidiaries that is
subordinated in right and time of payment to the Obligations on terms and
conditions satisfactory to the Administrative Agent.

 

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower.

 

“Subsidiary Guarantors” means, collectively, all direct and indirect
Subsidiaries of the Borrower (other than Excluded Subsidiaries) in existence on
the Effective Date or which become a party to the Guaranty Agreement pursuant to
Section 8.14. For the avoidance of doubt, no Excluded Subsidiary shall be a
Subsidiary Guarantor.

 

“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

 

“Swingline Commitment” means the lesser of: (a) $25,000,000.00; and (b) the
Revolving Credit Commitment.

 

“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.

 

“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.

 

“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.

 

“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit A-2, and any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
in the nature of a tax imposed by any Governmental Authority, including any
interest, fines, additions to tax or penalties applicable thereto.

 

“Term Loan Commitment” means: (a) as to any Term Loan Lender, the obligation of
such Term Loan Lender to make a portion of the Incremental Term Loans, if any,
to the account of the Borrower hereunder on the applicable borrowing date in an
aggregate principal amount not to exceed the amount set forth opposite such
Lender’s name on the Register, as such amount may be increased, reduced or
otherwise modified at any time or from time to time pursuant to the terms
hereof; and (b) as to all Term Loan Lenders, the aggregate commitment of all
Term Loan Lenders to make such Term Loans.

 



41 

 

 

“Term Loan Facility” means any term loan facility(ies) provided for hereunder
from time to time. For the avoidance of doubt, the “Term Loan Facility” includes
any new term loan facility established pursuant to Section 5.13.

 

“Term Loan Lender” means any Lender with a Term Loan Commitment and/or
outstanding Term Loans.

 

“Term Loan Maturity Date” means, with respect to any Series of Incremental Term
Loans, the first to occur of (a) the final maturity date set forth for such
Series of Incremental Term Loans in the Lender Joinder Agreement applicable to
such Series of Incremental Term Loans (or, with respect to any Lender, such
later date as requested by the Borrower pursuant to Section 5.16 and accepted by
such Lender) and (b) the date of acceleration of the Term Loans pursuant to
Section 10.2(a).

 

“Term Loan Note” means a promissory note made by the Borrower in favor of a Term
Loan Lender evidencing the portion of the Term Loans made by such Term Loan
Lender, substantially in the form attached as Exhibit A-3, and any substitutes
therefor, and any replacements, restatements, renewals or extension thereof, in
whole or in part.

 

“Term Loan Percentage” means, with respect to any Term Loan Lender at any time,
the percentage of the total outstanding principal balance of the Term Loans
represented by the outstanding principal balance of such Term Loan Lender’s Term
Loans.

 

“Term Loans” means any Incremental Term Loans. For the avoidance of doubt,
Extended Term Loans shall constitute Term Loans.

 

“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of the Borrower in an aggregate amount in excess of the
Threshold Amount: (a) a “Reportable Event” described in Section 4043 of ERISA
for which the thirty (30) day notice requirement has not been waived by the
PBGC, or (b) the withdrawal of any Credit Party or any ERISA Affiliate from a
Pension Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA, or (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, or (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC, or (e)
any other event or condition which would constitute grounds under Section
4042(a) of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan, or (f) the imposition of a Lien pursuant to
Section 430(k) of the Code or Section 303 of ERISA, or (g) the determination
that any Pension Plan or Multiemployer Plan is considered an at-risk plan or
plan in endangered or critical status with the meaning of Sections 430, 431 or
432 of the Code or Sections 303, 304 or 305 of ERISA or (h) the partial or
complete withdrawal of any Credit Party or any ERISA Affiliate from a
Multiemployer Plan if withdrawal liability is asserted by such plan, or (i) any
event or condition which results in the reorganization or insolvency of a
Multiemployer Plan under Sections 4241 or 4245 of ERISA, or (j) any event or
condition which results in the termination of a Multiemployer Plan under Section
4041A of ERISA or the institution by PBGC of proceedings to terminate a
Multiemployer Plan under Section 4042 of ERISA, or (k) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Credit Party or any ERISA
Affiliate.

 



42 

 

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Threshold Amount” means $10,000,000.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure, and outstanding Term Loans of such
Lender (if any) at such time.

 

“Trade Date” has the meaning assigned thereto in Section 12.9(f)(i).

 

“Transaction Costs” means all transaction fees, charges and other amounts
related to the Transactions, any issuance of Indebtedness permitted pursuant to
Section 9.1 (other than the issuance of Indebtedness pursuant to this Agreement
and the other Loan Documents), and, without duplication, any Permitted
Acquisitions (including, without limitation, any financing fees (including any
underwriting, commitment, arrangement, structuring or similar fees), merger and
acquisition fees (including any investment banking or brokerage fees), legal
fees and expenses, consulting and valuation fees, due diligence fees or any
other fees and expenses in connection therewith).

 

“Transactions” means, collectively: (a) the Refinancing; (b) the initial
Extensions of Credit on the Effective Date; and (c) the payment of the
Transaction Costs incurred in connection with the foregoing.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

 

“ UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“ UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

“United States” means the United States of America.

 

“Unrestricted Cash” means all Cash and Cash Equivalents of the Borrower and its
Subsidiaries as of such date that is held in accounts located in the United
States established at a Lender and that is not restricted from being applied to
repay the Obligations.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned thereto in Section
5.11(g).

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

 



43 

 

 

“Wholly-Owned” means, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
the Borrower and/or one or more of its Wholly-Owned Subsidiaries (except for
directors’ qualifying shares or other shares required by Applicable Law to be
owned by a Person other than the Borrower and/or one or more of its Wholly-Owned
Subsidiaries).

 

“Withholding Agent” means any Credit Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule., and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

SECTION 1.2      Other Definitions and Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b)  whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, (c) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (d) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (e) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) the
word “or” shall not be exclusive, (h) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (i) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights, (j) the term
“documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form and (k) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” means “to and including”.

 

SECTION 1.3     Accounting Terms.

 

(a)                 All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with GAAP, applied on
a consistent basis, as in effect from time to time and in a manner consistent
with that used in preparing the audited financial statements required by Section
8.1(a), except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded and operating and
capital leases will be treated in a manner consistent with their treatment under
GAAP as in effect for reporting periods beginning prior to December 15, 2018,
notwithstanding any modifications or interpretive changes thereto that may occur
thereafter.

 



44 

 

 

(b)                 If at any time any change in GAAP would affect the
computation of any financial ratio or requirement or interpretation of a
covenant set forth in any Loan Document, and either the Borrower or the Required
Lenders shall so request, the Administrative Agent, the Lenders and the Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio,
requirement or covenant shall continue to be computed or interpreted, as
applicable, in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

SECTION 1.4      UCC Terms. Terms defined in the UCC in effect on the Effective
Date and not otherwise defined herein shall, unless the context otherwise
indicates, have the meanings provided by those definitions. Subject to the
foregoing, the term “UCC” refers, as of any date of determination, to the UCC
then in effect.

 

SECTION 1.5      Rounding. Any financial ratios required to be maintained
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio or percentage is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

SECTION 1.6     References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) any definition or reference to formation documents,
governing documents, agreements (including the Loan Documents) and other
contractual documents or instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) any definition or reference to any Applicable Law, including, without
limitation, the Code, the Commodity Exchange Act, ERISA, the Exchange Act, the
Food Drug and Cosmetic Act, the HIPAA, the PATRIOT Act, the Securities Act of
1933, the UCC, the Investment Company Act of 1940 or any of the foreign assets
control regulations of the United States Treasury Department, shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Applicable Law.

 

SECTION 1.7      Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

SECTION 1.8      Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the Dollar Equivalent of the maximum face amount of such Letter
of Credit after giving effect to all increases thereof contemplated by such
Letter of Credit or the Letter of Credit Application therefor (at the time
specified therefor in such applicable Letter of Credit or Letter of Credit
Application and as such amount may be reduced by (a) any permanent reduction of
such Letter of Credit or (b) any amount which is drawn, reimbursed and no longer
available under such Letter of Credit).

 

SECTION 1.9     Guarantees. Unless otherwise specified, the amount of any
Guarantee shall be the lesser of the principal amount of the obligations
guaranteed and still outstanding and the maximum amount for which the
guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guarantee.

 



45 

 

 

SECTION 1.10      Covenant Compliance Generally. For purposes of determining
compliance under Section 9.1, Section 9.2, Section 9.3, Section 9.5 and Section
9.6, any amount in a currency other than Dollars will be converted to Dollars
based on the relevant currency exchange rate in effect on the date of the
applicable transaction for which compliance is being determined. Notwithstanding
the foregoing, for purposes of determining compliance with Sections 9.1, 9.2 and
9.3, with respect to any amount of Indebtedness or Investment in a currency
other than Dollars, no breach of any basket contained in such sections shall be
deemed to have occurred solely as a result of changes in rates of exchange
occurring after the time such Indebtedness or Investment is incurred; provided
that for the avoidance of doubt, the foregoing provisions of this Section 1.10
shall otherwise apply to such Sections, including with respect to determining
whether any Indebtedness or Investment may be incurred at any time under such
Sections.

 

SECTION 1.11     Exchange Rates; Currency Alternatives.

 

(a)                 The Administrative Agent or the Issuing Lender, as
applicable, shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of Letters of Credit and L/C
Obligations denominated in Alternative Currencies. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
by the Credit Parties hereunder or calculating financial covenants hereunder or
calculating compliance under Section 9.1, Section 9.2, Section 9.3, Section 9.5
and Section 9.6 or except as otherwise provided herein, the applicable amount of
any currency (other than Dollars) for the purposes of the Loan Documents shall
be such Dollar Equivalent amount as so determined by the Administrative Agent or
any Issuing Lender, as applicable.

 

(b)                 Wherever in this Agreement in connection with the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Letter of Credit
is denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the Issuing Lender, as the case may
be.

 

SECTION 1.12     Alternative Currencies.

 

(a)                 The Borrower may from time to time request that Letters of
Credit be issued in a currency other than Dollars; provided that such requested
currency is a lawful currency that is readily available and freely transferable
and convertible into Dollars, and each such request shall be subject to the
approval of the Administrative Agent and the applicable Issuing Lender.

 

(b)                 Any such request shall be made to the Administrative Agent
not later than 11:00 a.m., twenty (20) Business Days prior to the date of the
desired Letter of Credit issuance (or such other time or date as may be agreed
by the Administrative Agent and the applicable Issuing Lender, in its or their
sole discretion). The Administrative Agent shall promptly notify the applicable
Issuing Lender thereof. The applicable Issuing Lender shall notify the
Administrative Agent, not later than 11:00 a.m., ten (10) Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of the issuance of Letters of Credit in such requested currency.

 



46 

 

 

 

(c)              Any failure by the applicable Issuing Lender to respond to such
request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Issuing Lender to permit Letters of Credit to be
issued in such requested currency. If the Administrative Agent and the
applicable Issuing Lender consent to the issuance of Letters of Credit in such
requested currency, the Administrative Agent shall so notify the Borrower and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
alternative currency under this Section 1.12, the Administrative Agent shall
promptly so notify the Borrower.

 

SECTION 1.13      Divisions. Any reference in this Agreement or any other Loan
Document to a merger, transfer, consolidation, assignment, sale, disposition or
transfer, or similar term, shall be deemed to apply to a division of or by a
limited liability company, limited partnership or trust, or an allocation of
assets to a series of a limited liability company, limited partnership or trust
(or the unwinding of such a division or allocation), as if it were a merger,
fundamental change, transfer, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, as applicable, to, of or with a
separate Person. Any division or series of a limited liability company, limited
partnership or trust shall constitute a separate Person under this Agreement and
the other Loan Documents (and each division or series of any limited liability
company, limited partnership or trust that is a Subsidiary, joint venture or any
other like term shall also constitute such a Person or entity).

 

ARTICLE II

 

REVOLVING CREDIT FACILITY

SECTION 2.1      Revolving Credit Loans.

 

Subject to the terms and conditions of this Agreement and the other Loan
Documents, and in reliance upon the representations and warranties set forth in
this Agreement and the other Loan Documents, each Revolving Credit Lender
severally agrees to make Revolving Credit Loans to the Borrower from time to
time from the Effective Date to, but not including, the Revolving Credit
Maturity Date as requested by the Borrower in accordance with the terms of
Section 2.3; provided that: (a) the Revolving Credit Outstandings shall not
exceed the aggregate Revolving Credit Commitments; and (b) the Revolving Credit
Exposure of any Revolving Credit Lender shall not at any time exceed such
Revolving Credit Lender’s Revolving Credit Commitment. Each Revolving Credit
Loan by a Revolving Credit Lender shall be in a principal amount equal to such
Revolving Credit Lender’s Revolving Credit Commitment Percentage of the
aggregate principal amount of Revolving Credit Loans requested on such occasion.
Subject to the terms and conditions hereof, the Borrower may borrow, repay and
reborrow Revolving Credit Loans hereunder until the Revolving Credit Maturity
Date.

 

SECTION 2.2      Swingline Loans.

 

(a)              Availability. Subject to the terms and conditions of this
Agreement and the other Loan Documents, including, without limitation, Section
6.2(d) of this Agreement, and in reliance upon the representations and
warranties set forth in this Agreement and the other Loan Documents, the
Swingline Lender may, in its sole discretion, make Swingline Loans to the
Borrower from time to time from the Effective Date to, but not including, the
Revolving Credit Maturity Date; provided that: (i) after giving effect to any
amount requested, the Revolving Credit Outstandings shall not exceed the
Revolving Credit Commitment; and (ii) the aggregate principal amount of all
outstanding Swingline Loans (after giving effect to any amount requested) shall
not exceed the Swingline Commitment.

 



47 

 

 

(b)            Refunding.

 

(i)             The Swingline Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), by written
notice given no later than 11:00 a.m. on any Business Day request each Revolving
Credit Lender to make, and each Revolving Credit Lender hereby agrees to make, a
Revolving Credit Loan as a Base Rate Loan in an amount equal to such Revolving
Credit Lender’s Revolving Credit Commitment Percentage of the aggregate amount
of the Swingline Loans outstanding on the date of such notice, to repay the
Swingline Lender. Each Revolving Credit Lender shall make the amount of such
Revolving Credit Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the day specified in such notice. The proceeds of such Revolving Credit Loans
shall be immediately made available by the Administrative Agent to the Swingline
Lender for application by the Swingline Lender to the repayment of the Swingline
Loans. Subject to Section 5.15(a)(iv), no Revolving Credit Lender’s obligation
to fund its respective Revolving Credit Commitment Percentage of a Swingline
Loan shall be affected by any other Revolving Credit Lender’s failure to fund
its Revolving Credit Commitment Percentage of a Swingline Loan, nor shall any
Revolving Credit Lender’s Revolving Credit Commitment Percentage be increased as
a result of any such failure of any other Revolving Credit Lender to fund its
Revolving Credit Commitment Percentage of a Swingline Loan.

 

(ii)           The Borrower shall pay to the Swingline Lender on demand in
immediately available funds the amount of such Swingline Loans to the extent
amounts received from the Revolving Credit Lenders are not sufficient to repay
in full the outstanding Swingline Loans requested or required to be refunded. In
addition, the Borrower irrevocably authorizes the Administrative Agent to charge
any account maintained by the Borrower with the Swingline Lender (up to the
amount available therein) in order to immediately pay the Swingline Lender the
amount of such Swingline Loans to the extent amounts received from the Revolving
Credit Lenders are not sufficient to repay in full the outstanding Swingline
Loans requested or required to be refunded. If any portion of any such amount
paid to the Swingline Lender shall be recovered by or on behalf of the Borrower
from the Swingline Lender in bankruptcy or otherwise, the loss of the amount so
recovered shall be ratably shared among all the Revolving Credit Lenders in
accordance with their respective Revolving Credit Commitment Percentages.

 

(iii)           If for any reason any Swingline Loan cannot be refinanced with a
Revolving Credit Loan pursuant to Section 2.2(b)(i), each Revolving Credit
Lender shall, on the date such Revolving Credit Loan was to have been made
pursuant to the notice referred to in Section 2.2(b)(i), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to such Revolving Credit Lender’s Revolving Credit Commitment Percentage
of the aggregate principal amount of Swingline Loans then outstanding. Each
Revolving Credit Lender will transfer to the Swingline Lender, in immediately
available funds, the amount of its Swingline Participation Amount not later than
1:00 p.m. on the day specified in such notice. Whenever, at any time after the
Swingline Lender has received from any Revolving Credit Lender such Revolving
Credit Lender’s Swingline Participation Amount, the Swingline Lender receives
any payment on account of the Swingline Loans, the Swingline Lender will
promptly distribute to such Revolving Credit Lender its Swingline Participation
Amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Lender’s participating interest was outstanding
and funded and, in the case of principal and interest payments, to reflect such
Revolving Credit Lender’s pro rata portion of such payment if such payment is
not sufficient to pay the principal of and interest on all Swingline Loans then
due); provided that in the event that such payment received by the Swingline
Lender is required to be returned, such Revolving Credit Lender will return to
the Swingline Lender any portion thereof previously distributed to it by the
Swingline Lender.

 



48 

 

 

(iv)          Each Revolving Credit Lender’s obligation to make the Revolving
Credit Loans referred to in Section 2.2(b)(i) and to purchase participating
interests pursuant to Section 2.2(b)(iii) shall be absolute and unconditional
and shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right that such Revolving Credit
Lender or the Borrower may have against the Swingline Lender, the Borrower or
any other Person for any reason whatsoever, (B) the occurrence or continuance of
a Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Article VI, (C) any adverse change in the condition
(financial or otherwise) of the Borrower, (D) any breach of this Agreement or
any other Loan Document by the Borrower, any other Credit Party or any other
Revolving Credit Lender or (E) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

 

(v)           If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swingline Lender any amount required
to be paid by such Revolving Credit Lender pursuant to the foregoing provisions
of this Section 2.2 by the time specified in this Section 2.2, the Swingline
Lender shall be entitled to recover from such Revolving Credit Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swingline Lender at a rate per annum
equal to the applicable Federal Funds Rate, plus any administrative, processing
or similar fees customarily charged by the Swingline Lender in connection with
the foregoing. If such Revolving Credit Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Revolving
Credit Lender’s Revolving Credit Loan or Swingline Participation Amount, as the
case may be. A certificate of the Swingline Lender submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (v) shall be conclusive absent manifest error.

 

(c)           Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, this Section 2.2 shall be subject to the terms and
conditions of Section 5.14 and Section 5.15.

 

SECTION 2.3      Procedure for Advances of Revolving Credit Loans and Swingline
Loans.

 

(a)            Requests for Borrowing. The Borrower shall give the
Administrative Agent irrevocable prior written notice substantially in the form
of Exhibit B (a “Notice of Borrowing”) not later than 11:00 a.m. (i) on the same
Business Day as each Base Rate Loan and each Swingline Loan and (ii) at least
three (3) Business Days before each LIBOR Rate Loan, of its intention to borrow,
specifying (A) the date of such borrowing, which shall be a Business Day, (B)
the amount of such borrowing, which shall be, (x) with respect to Base Rate
Loans (other than Swingline Loans) in an aggregate principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof, (y) with respect
to LIBOR Rate Loans in an aggregate principal amount of $1,000,000 or a whole
multiple of $100,000 in excess thereof and (z) with respect to Swingline Loans
in an aggregate principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof, (C) whether such Loan is to be a Revolving Credit Loan or
Swingline Loan, (D) in the case of a Revolving Credit Loan whether the Loans are
to be LIBOR Rate Loans or Base Rate Loans, and (E) in the case of a LIBOR Rate
Loan, the duration of the Interest Period applicable thereto; provided that if
the Borrower wishes to request LIBOR Rate Loans having an Interest Period of
twelve (12) months in duration, such notice must be received by the
Administrative Agent not later than 11:00 a.m. four (4) Business Days prior to
the requested date of such borrowing, whereupon the Administrative Agent shall
give prompt notice to the Revolving Credit Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them. If the
Borrower fails to specify a type of Loan in a Notice of Borrowing, then the
applicable Loans shall be made as Base Rate Loans. If the Borrower requests a
borrowing of LIBOR Rate Loans in any such Notice of Borrowing, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month. A Notice of Borrowing received after 11:00 a.m. shall be
deemed received on the next Business Day. The Administrative Agent shall
promptly notify the Revolving Credit Lenders of each Notice of Borrowing.

 



49 

 

 

(b)           Disbursement of Revolving Credit and Swingline Loans. Not later
than 1:00 p.m. on the proposed borrowing date, (i) each Revolving Credit Lender
(so long as, in respect of Base Rate Loans, the Administrative Agent has
provided such Revolving Credit Lender with a copy of the Notice of Borrowing by
no later than 11:00 a.m. on the proposed borrowing date) will make available to
the Administrative Agent, for the account of the Borrower, at the office of the
Administrative Agent in funds immediately available to the Administrative Agent,
such Revolving Credit Lender’s Revolving Credit Commitment Percentage of the
Revolving Credit Loans to be made on such borrowing date and (ii) the Swingline
Lender will make available to the Administrative Agent, for the account of the
Borrower, at the office of the Administrative Agent in funds immediately
available to the Administrative Agent, the Swingline Loans to be made on such
borrowing date. The Administrative Agent will make such Loans available to the
Borrower (and the Borrower hereby irrevocably authorizes the Administrative
Agent to disburse the proceeds of each borrowing requested pursuant to this
Section) in immediately available funds by crediting or wiring such proceeds to
the deposit account of the Borrower identified in the most recent notice
substantially in the form attached as Exhibit C (a “Notice of Account
Designation”) delivered by the Borrower to the Administrative Agent or as may be
otherwise agreed upon by the Borrower and the Administrative Agent from time to
time. Subject to Section 5.7 hereof, the Administrative Agent shall not be
obligated to disburse the portion of the proceeds of any Revolving Credit Loan
requested pursuant to this Section to the extent that any Revolving Credit
Lender has not made available to the Administrative Agent its Revolving Credit
Commitment Percentage of such Loan. Revolving Credit Loans to be made for the
purpose of refunding Swingline Loans shall be made by the Revolving Credit
Lenders as provided in Section 2.2(b).

 

SECTION 2.4      Repayment and Prepayment of Revolving Credit and Swingline
Loans.

 

(a)            Repayment on Termination Date. The Borrower hereby agrees to
repay the outstanding principal amount of: (i) all Revolving Credit Loans in
full on the Revolving Credit Maturity Date; and (ii) all Swingline Loans in
accordance with Section 2.2(b) (but, in any event, no later than the Revolving
Credit Maturity Date), together, in each case, with all accrued but unpaid
interest thereon.

 

(b)           Mandatory Prepayments. If at any time the Revolving Credit
Outstandings exceed the Revolving Credit Commitment, the Borrower agrees to
repay immediately upon notice from the Administrative Agent, by payment to the
Administrative Agent for the account of the Revolving Credit Lenders, such
portions of the Extensions of Credit which equals the amount of such excess with
each such repayment applied: first, to the principal amount of outstanding
Swingline Loans; second to the principal amount of outstanding Revolving Credit
Loans; and third, with respect to any Letters of Credit then outstanding, a
payment of Cash Collateral into a Cash Collateral account opened by the
Administrative Agent, for the benefit of the Revolving Credit Lenders, in an
amount equal to such excess (such Cash Collateral to be applied in accordance
with Section 10.2(b)).

 

(c)            Optional Prepayments. The Borrower may at any time and from time
to time prepay Revolving Credit Loans and Swingline Loans, in whole or in part,
with irrevocable prior written notice to the Administrative Agent substantially
in the form attached as Exhibit D (a “Notice of Prepayment”) given not later
than 11:00 a.m. (i) on the same Business Day as the prepayment of each Base Rate
Loan and each Swingline Loan (or such later time as approved by the
Administrative Agent) and (ii) at least three (3) Business Days before the
prepayment of each LIBOR Rate Loan (or such later time as approved by the
Administrative Agent), specifying the date and amount of prepayment and whether
the prepayment is of LIBOR Rate Loans, Base Rate Loans, Swingline Loans or a
combination thereof, and, if of a combination thereof, the amount allocable to
each. Upon receipt of such notice, the Administrative Agent shall promptly
notify each Revolving Credit Lender. If any such notice is given, the amount
specified in such notice shall be due and payable on the date set forth in such
notice. Partial prepayments shall be in an aggregate amount of $1,000,000 or a
whole multiple of $1,000,000 in excess thereof with respect to Base Rate Loans
(other than Swingline Loans), $1,000,000 or a whole multiple of $1,000,000 in
excess thereof with respect to LIBOR Rate Loans, and $500,000 or a whole
multiple of $100,000 in excess thereof with respect to Swingline Loans. A Notice
of Prepayment received after 11:00 a.m. shall be deemed received on the next
Business Day. Each such repayment shall be accompanied by any amount required to
be paid pursuant to Section 5.9 hereof. Notwithstanding the foregoing, any
Notice of a Prepayment delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or other
transactions or events specified therein, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied (provided that
the failure of such condition to be satisfied shall not relieve the Borrower
from its obligations in respect thereof under Section 5.9).

 



50 

 

 

(d)              [Reserved].

 

(e)              Limitation on Prepayment of LIBOR Rate Loans. The Borrower may
not prepay any LIBOR Rate Loan on any day other than on the last day of the
Interest Period applicable thereto unless such prepayment is accompanied by any
amount required to be paid pursuant to Section 5.9 hereof.

 

(f)               Hedge Agreements. No repayment or prepayment of the Loans
pursuant to this Section shall affect any of the Borrower’s obligations under
any Hedge Agreement entered into with respect to the Loans.

 

SECTION 2.5      Permanent Reduction of the Revolving Credit Commitment.

 

(a)              Voluntary Reduction. The Borrower shall have the right at any
time and from time to time, upon at least five (5) Business Days prior
irrevocable written notice to the Administrative Agent, to permanently reduce,
without premium or penalty: (i) the entire Revolving Credit Commitment at any
time; or (ii) portions of the Revolving Credit Commitment, from time to time, in
an aggregate principal amount not less than $1,000,000 or any whole multiple of
$1,000,000 in excess thereof. Any reduction of the Revolving Credit Commitment
shall be applied to the Revolving Credit Commitment of each Revolving Credit
Lender according to its Revolving Credit Commitment Percentage. All Commitment
Fees accrued until the effective date of any termination of the Revolving Credit
Commitment shall be paid on the effective date of such termination.
Notwithstanding the foregoing, any notice to reduce the Revolving Credit
Commitment delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities or other transactions or
events specified therein, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied (provided that the failure of
such condition to be satisfied shall not relieve the Borrower from its
obligations in respect thereof under Section 5.9).

 

(b)              Corresponding Payment. Each permanent reduction permitted
pursuant to this Section shall be accompanied by a payment of principal
sufficient to reduce the aggregate outstanding Revolving Credit Loans, Swingline
Loans and L/C Obligations, as applicable, after such reduction to the Revolving
Credit Commitment as so reduced, and if the aggregate amount of all outstanding
Letters of Credit exceeds the Revolving Credit Commitment as so reduced, the
Borrower shall be required to deposit Cash Collateral in a Cash Collateral
account opened by the Administrative Agent in an amount equal to such excess.
Such Cash Collateral shall be applied in accordance with Section 10.2(b). Any
reduction of the Revolving Credit Commitment to zero shall be accompanied by
payment of all outstanding Revolving Credit Loans and Swingline Loans (and
furnishing of Cash Collateral satisfactory to the Administrative Agent for all
L/C Obligations) and shall result in the termination of the Revolving Credit
Commitment and the Swingline Commitment and the Revolving Credit Facility. If
the reduction of the Revolving Credit Commitment requires the repayment of any
LIBOR Rate Loan, such repayment shall be accompanied by any amount required to
be paid pursuant to Section 5.9 hereof.

 



51 

 

 

SECTION 2.6       Termination of Revolving Credit Facility. The Revolving Credit
Facility and the Revolving Credit Commitments shall terminate on the Revolving
Credit Maturity Date.

 

ARTICLE III

 

LETTER OF CREDIT FACILITY

 

SECTION 3.1      L/C Facility.

 

(a)              Availability. Subject to the terms and conditions of this
Agreement and the other Loan Documents, including, without limitation, Section
6.2(d) and Section 6.2(e), each Issuing Lender, in reliance on the
representations and warranties set forth in the Agreement and the other Loan
Documents and on the agreements of the Revolving Credit Lenders set forth in
Section 3.4(a), agrees to issue standby Letters of Credit, in an aggregate
amount not to exceed its L/C Commitment, for the account of the Borrower or,
subject to Section 3.10, any Subsidiary thereof on any Business Day from the
Effective Date to, but not including the fifth (5th) Business Day prior to the
Revolving Credit Maturity Date, in such form as may be approved from time to
time by the applicable Issuing Lender; provided that no Issuing Lender shall
issue any Letter of Credit if, after giving effect to such issuance: (a) the L/C
Obligations would exceed the L/C Sublimit; (b) the Revolving Credit Outstandings
would exceed the Revolving Credit Commitment; or (c) the Revolving Credit
Exposure of any Revolving Credit Lender would exceed such Lender’s Revolving
Credit Commitment.

 

(b)              Form and Amount. Each Letter of Credit shall: (i) be
denominated in Dollars or in an Alternative Currency in a minimum amount agreed
to by the Issuing Lender; (ii) be a standby letter of credit issued to support
obligations of the Borrower or any of its Subsidiaries, contingent or otherwise,
incurred in the ordinary course of business; (iii) expire on a date no more than
twelve (12) months after the date of issuance or last renewal of such Letter of
Credit (subject to automatic renewal for additional one (1) year periods
pursuant to the terms of the Letter of Credit Application or other documentation
acceptable to the applicable Issuing Lender), which date shall be no later than
the fifth (5th) Business Day prior to the Revolving Credit Maturity Date; and
(iv) be subject to the ISP98 as set forth in the Letter of Credit Application or
as determined by the applicable Issuing Lender and, to the extent not
inconsistent therewith, the laws of the State of New York.

 

(c)              Restrictions on Issuance. No Issuing Lender shall at any time
be obligated to issue any Letter of Credit hereunder if: (i) any order, judgment
or decree of any Governmental Authority or arbitrator shall by its terms purport
to enjoin or restrain such Issuing Lender from issuing such Letter of Credit, or
any Applicable Law applicable to such Issuing Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such Issuing Lender shall prohibit, or request that such
Issuing Lender refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon such Issuing Lender with
respect to letters of credit generally or such Letter of Credit in particular
any restriction or reserve or capital requirement (for which such Issuing Lender
is not otherwise compensated) not in effect on the Effective Date, or any
unreimbursed loss, cost or expense that was not applicable, in effect or known
to such Issuing Lender as of the Effective Date and that such Issuing Lender in
good faith deems material to it; or (ii) the conditions set forth in Section 6.2
are not satisfied. References herein to “issue” and derivations thereof with
respect to Letters of Credit shall also include extensions or modifications of
any outstanding Letters of Credit, unless the context otherwise requires.

 



52 

 

 

(d)              Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, Article III shall be subject to the terms and
conditions of Section 5.14 and Section 5.15.

 

SECTION 3.2      Procedure for Issuance of Letters of Credit. The Borrower may
from time to time request that any Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender at its applicable office (with a copy to the
Administrative Agent at the Administrative Agent’s Office) a Letter of Credit
Application therefor, completed to the satisfaction of such Issuing Lender, and
such other certificates, documents and other papers and information as such
Issuing Lender or the Administrative Agent may request. Upon receipt of any
Letter of Credit Application, the applicable Issuing Lender shall, process such
Letter of Credit Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall, subject to Section 3.1 and Article VI, promptly
issue the Letter of Credit requested thereby (but in no event shall such Issuing
Lender be required to issue any Letter of Credit earlier than three (3) Business
Days after its receipt of the Letter of Credit Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed by such Issuing Lender and the Borrower. The
applicable Issuing Lender shall promptly furnish to the Borrower and the
Administrative Agent a copy of such Letter of Credit and the Administrative
Agent shall promptly notify each Revolving Credit Lender of the issuance and
upon request by any Lender, furnish to such Revolving Credit Lender a copy of
such Letter of Credit and the amount of such Revolving Credit Lender’s
participation therein.

 

SECTION 3.3      Commissions and Other Charges.

 

(a)              Letter of Credit Commissions. Subject to Section
5.15(a)(iii)(B), the Borrower shall pay to the Administrative Agent, for the
account of the applicable Issuing Lender and the L/C Participants, in Dollars, a
letter of credit commission with respect to each Letter of Credit in the amount
equal to the Dollar Equivalent of the daily amount available to be drawn under
such standby Letters of Credit times the Applicable Margin with respect to
Revolving Credit Loans that are LIBOR Rate Loans (determined, in each case, on a
per annum basis). Such commission shall be payable quarterly in arrears on the
last Business Day of each calendar quarter, on the Revolving Credit Maturity
Date and thereafter on demand of the Administrative Agent. The Administrative
Agent shall, promptly following its receipt thereof, distribute to the
applicable Issuing Lender and the L/C Participants all commissions received
pursuant to this Section 3.3 in accordance with their respective Revolving
Credit Commitment Percentages.

 

(b)              Issuance Fee. In addition to the foregoing commission, the
Borrower shall pay directly to the applicable Issuing Lender, for its own
account and in Dollars, an issuance fee with respect to each Letter of Credit
issued by such Issuing Lender as set forth in the Fee Letter executed by such
Issuing Lender. Such issuance fee shall be payable quarterly in arrears on the
last Business Day of each calendar quarter commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Revolving Credit
Maturity Date and thereafter on demand of the applicable Issuing Lender.

 

(c)              Other Fees, Costs, Charges and Expenses. In addition to the
foregoing fees and commissions, the Borrower shall pay or reimburse each Issuing
Lender in Dollars for such normal and customary fees, costs, charges and
expenses as are incurred or charged by such Issuing Lender in issuing, effecting
payment under, amending or otherwise administering any Letter of Credit issued
by it.

 



53 

 

 

SECTION 3.4      L/C Participations.

 

(a)              Each Issuing Lender irrevocably agrees to grant and hereby
grants to each L/C Participant, and, to induce each Issuing Lender to issue
Letters of Credit hereunder, each L/C Participant irrevocably agrees to accept
and purchase and hereby accepts and purchases from each Issuing Lender, on the
terms and conditions hereinafter stated, for such L/C Participant’s own account
and risk, an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in each Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued by it hereunder and the amount of
each draft paid by such Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with each Issuing Lender that, if a draft
is paid under any Letter of Credit issued by such Issuing Lender for which such
Issuing Lender is not reimbursed in full by the Borrower through a Revolving
Credit Loan or otherwise in accordance with the terms of this Agreement, such
L/C Participant shall pay to such Issuing Lender upon demand, in Dollars, at
such Issuing Lender’s address for notices specified herein an amount equal to
such L/C Participant’s Revolving Credit Commitment Percentage of the Dollar
Equivalent of the amount of such draft, or any part thereof, which is not so
reimbursed.

 

(b)              Upon becoming aware of any amount required to be paid by any
L/C Participant to any Issuing Lender pursuant to Section 3.4(a) in respect of
any unreimbursed portion of any payment made by such Issuing Lender under any
Letter of Credit, issued by it, such Issuing Lender shall notify the
Administrative Agent of such unreimbursed amount and the Administrative Agent
shall notify each L/C Participant (with a copy to the applicable Issuing Lender)
of the amount and due date of such required payment and such L/C Participant
shall pay to the Administrative Agent (which, in turn shall pay such Issuing
Lender) the amount specified on the applicable due date. If any such amount is
paid to such Issuing Lender after the date such payment is due, such L/C
Participant shall pay to such Issuing Lender on demand, in addition to such
amount, the product of: (i) such amount; times (ii) the Overnight Rate as
determined by the Administrative Agent during the period from and including the
date such payment is due to the date on which such payment is immediately
available to such Issuing Lender; times (iii) a fraction the numerator of which
is the number of days that elapse during such period and the denominator of
which is 360. A certificate of such Issuing Lender with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.
With respect to payment to such Issuing Lender of the unreimbursed amounts
described in this Section, if the L/C Participants receive notice that any such
payment is due (A) prior to 1:00 p.m. on any Business Day, such payment shall be
due that Business Day, and (B) after 1:00 p.m. on any Business Day, such payment
shall be due on the following Business Day.

 

(c)              Whenever, at any time after any Issuing Lender has made payment
under any Letter of Credit issued by it and has received from any L/C
Participant its Revolving Credit Commitment Percentage of such payment in
accordance with this Section, such Issuing Lender receives any payment related
to such Letter of Credit (whether directly from the Borrower or otherwise), or
any payment of interest on account thereof, such Issuing Lender will promptly
distribute to such L/C Participant its pro rata share thereof; provided, that in
the event that any such payment received by such Issuing Lender shall be
required to be returned by such Issuing Lender, such L/C Participant shall
promptly return in Dollars to such Issuing Lender the portion thereof previously
distributed by such Issuing Lender to it.

 

(d)              Each L/C Participant’s obligation to make the Revolving Credit
Loans referred to in Section 3.4(b) and to purchase participating interests
pursuant to Section 3.4(a) shall be absolute and unconditional and shall not be
affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right that such Revolving Credit Lender or the
Borrower may have against the Issuing Lender, the Borrower or any other Person
for any reason whatsoever, (ii) with respect to the obligation to purchase
participating interests pursuant to Section 3.4(a), the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Article VI, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Credit Party or
any other Revolving Credit Lender or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.

 



54 

 

 

SECTION 3.5       Reimbursement Obligation of the Borrower. In the event of any
drawing under any Letter of Credit, the Borrower agrees to reimburse (either
with the proceeds of a Revolving Credit Loan as provided for in this Section or
with funds from other sources), in same day funds, in Dollars, the applicable
Issuing Lender on each date on which such Issuing Lender notifies the Borrower
of the date and amount of a draft paid by it under any Letter of Credit for the
Dollar Equivalent of the amount of (a) such draft so paid and (b) any amounts
referred to in Section 3.3(c) incurred by such Issuing Lender in connection with
such payment. Unless the Borrower shall immediately notify such Issuing Lender
that the Borrower intends to reimburse such Issuing Lender for such drawing from
other sources or funds, the Borrower shall be deemed to have timely given a
Notice of Borrowing to the Administrative Agent requesting that the Revolving
Credit Lenders make a Revolving Credit Loan as a Base Rate Loan on the
applicable repayment date in the Dollar Equivalent of the amount of (i) such
draft so paid and (ii) any amounts referred to in Section 3.3(c) incurred by
such Issuing Lender in connection with such payment, and, subject to
satisfaction or waiver of the conditions specified in Section 6.02, the
Revolving Credit Lenders shall make a Revolving Credit Loan as a Base Rate Loan
in such amount, the proceeds of which shall be applied to reimburse such Issuing
Lender for the amount of the related drawing and such fees and expenses. Each
Revolving Credit Lender acknowledges and agrees that its obligation to fund a
Revolving Credit Loan in accordance with this Section to reimburse such Issuing
Lender for any draft paid under a Letter of Credit issued by it is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Section 2.3(a), except for the failure to satisfy any of the conditions
specified in Section 6.02 which have not been waived. If the Borrower has
elected to pay the amount of such drawing with funds from other sources and
shall fail to reimburse such Issuing Lender as provided above, or if the amount
of such drawing is not fully refunded through a Base Rate Loan as provided
above, the unreimbursed amount of such drawing shall bear interest at the rate
which would be payable on any outstanding Base Rate Loans which were then
overdue from the date such amounts become payable (whether at stated maturity,
by acceleration or otherwise) until payment in full.

 

SECTION 3.6      Obligations Absolute. The Borrower’s obligations under this
Article III (including, without limitation, the Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of any set off, counterclaim or defense to payment which the Borrower may have
or have had against the applicable Issuing Lender or any beneficiary of a Letter
of Credit or any other Person. The Borrower also agrees that the applicable
Issuing Lender and the L/C Participants shall not be responsible for, and the
Borrower’s Reimbursement Obligation under Section 3.5 shall not be affected by,
among other things, the validity or genuineness of documents or of any
endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee, or any adverse
change in the relevant exchange rates or in the availability of the relevant
Alternative Currency to the Borrower or any Subsidiary or in the relevant
currency markets generally. Any Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit issued by it, except for errors or omissions caused by such Issuing
Lender’s gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by final nonappealable judgment. The Borrower agrees that
any action taken or omitted by any Issuing Lender under or in connection with
any Letter of Credit issued by it or the related drafts or documents, if done in
the absence of gross negligence or willful misconduct shall be binding on the
Borrower and shall not result in any liability of such Issuing Lender or any L/C
Participant to the Borrower. The responsibility of any Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit issued by it shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment substantially conforms to the requirements
under such Letter of Credit.

 



55 

 

 

SECTION 3.7      Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.

 

SECTION 3.8      Resignation of Issuing Lenders.

 

(a)              Any Lender may at any time resign from its role as an Issuing
Lender hereunder upon not less than thirty (30) days prior notice to the
Borrower and the Administrative Agent (or such shorter period of time as may be
acceptable to the Borrower and the Administrative Agent).

 

(b)              Any resigning Issuing Lender shall retain all the rights,
powers, privileges and duties of an Issuing Lender hereunder with respect to all
Letters of Credit issued by it that are outstanding as of the effective date of
its resignation as an Issuing Lender and all L/C Obligations with respect
thereto (including, without limitation, the right to require the Revolving
Credit Lenders to take such actions as are required under Section 3.4). Without
limiting the foregoing, upon the resignation of a Lender as an Issuing Lender
hereunder, the Borrower may, or at the request of such resigned Issuing Lender
the Borrower shall, use commercially reasonable efforts to, arrange for one or
more of the other Issuing Lenders to issue Letters of Credit hereunder in
substitution for the Letters of Credit, if any, issued by such resigned Issuing
Lender and outstanding at the time of such resignation, or make other
arrangements satisfactory to the resigned Issuing Lender to effectively cause
another Issuing Lender to assume the obligations of the resigned Issuing Lender
with respect to any such Letters of Credit.

 

SECTION 3.9       Reporting of Letter of Credit Information and L/C Commitment.
At any time that there is an Issuing Lender that is not also the financial
institution acting as Administrative Agent, then: (a) on the last Business Day
of each calendar month; (b) on each date that a Letter of Credit is amended,
terminated or otherwise expires; (c) on each date that a Letter of Credit is
issued or the expiry date of a Letter of Credit is extended; and (d) upon the
request of the Administrative Agent, each Issuing Lender (or, in the case of
clauses (b), (c) or (d) of this Section, the applicable Issuing Lender) shall
deliver to the Administrative Agent a report setting forth in form and detail
reasonably satisfactory to the Administrative Agent information (including,
without limitation, any reimbursement, Cash Collateral, or termination in
respect of Letters of Credit issued by such Issuing Lender) with respect to each
Letter of Credit issued by such Issuing Lender that is outstanding hereunder. In
addition, each Issuing Lender shall provide notice to the Administrative Agent
of its L/C Commitment, or any change thereto, promptly upon it becoming an
Issuing Lender or making any change to its L/C Commitment. No failure on the
part of any Issuing Lender to provide such information pursuant to this Section
3.9 shall limit the obligations of the Borrower or any Revolving Credit Lender
hereunder with respect to its reimbursement and participation obligations
hereunder.

 

SECTION 3.10      Letters of Credit Issued for Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse, or to cause the applicable Subsidiary to reimburse, the
applicable Issuing Lender hereunder for any and all drawings under such Letter
of Credit. The Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of any of its Subsidiaries inures to the benefit of the
Borrower and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

 



56 

 

 

ARTICLE IV

 

TERM LOAN FACILITY

SECTION 4.1      [Reserved].

 

SECTION 4.2      Procedure for Advance of Term Loan.

 

(a)              [Reserved].

 

(b)             Incremental Term Loans. Any Incremental Term Loans shall be
borrowed pursuant to, and in accordance with Section 5.13.

 

SECTION 4.3      Repayment of Term Loans.

 

(a)              [Reserved].

 

(b)                 Incremental Term Loans. The Borrower shall repay the
aggregate outstanding principal amount of each Incremental Term Loan (if any) as
determined pursuant to, and in accordance with, Section 5.13 and the applicable
Lender Joinder Agreement.

 

SECTION 4.4      Prepayments of Term Loans.

 

(a)              Optional Prepayments. Subject to the terms of any applicable
Lender Joinder Agreement, the Borrower shall have the right at any time and from
time to time, without premium or penalty (except as set forth in Section 5.9),
to prepay the Term Loans, in whole or in part, upon delivery to the
Administrative Agent of a Notice of Prepayment not later than 11:00 a.m.: (i) on
the same Business Day with respect to each Base Rate Loan (or such later time as
approved by the Administrative Agent); and (ii) at least three (3) Business Days
before with respect to each LIBOR Rate Loan (or such later time as approved by
the Administrative Agent), specifying the date and amount of repayment, whether
the repayment is of LIBOR Rate Loans or Base Rate Loans or a combination
thereof, and if a combination thereof, the amount allocable to each and whether
the repayment is of a particular Series of Incremental Term Loans or a
combination thereof, and if a combination thereof, the amount allocable to each.
Each optional prepayment of the Term Loans hereunder shall be in an aggregate
principal amount of at least $1,000,000 or any whole multiple of $1,000,000 in
excess thereof and shall be applied as permitted by the applicable Lender
Joinder Agreements. Each repayment shall be accompanied by any amount required
to be paid pursuant to Section 5.9 hereof. A Notice of Prepayment received after
11:00 a.m. shall be deemed received on the next Business Day. The Administrative
Agent shall promptly notify the applicable Term Loan Lenders of each Notice of
Prepayment. Notwithstanding the foregoing, any Notice of Prepayment delivered by
the Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities or other transactions or events specified therein, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied (provided that the failure of such condition to be
satisfied shall not relieve the Borrower from its obligations in respect thereof
under Section 5.9).

 

57 

 

 

(b)Mandatory Prepayments.

 

(i)             Debt Issuances. The Borrower shall make mandatory principal
prepayments of the Term Loans in the manner set forth in clause (v) below in an
amount equal to one hundred percent (100%) of the aggregate Net Cash Proceeds
from any Debt Issuance not otherwise permitted pursuant to Section 9.1. Such
prepayment shall be made within three (3) Business Days after the date of
receipt of the Net Cash Proceeds of any such Debt Issuance.

 

(ii)            Asset Dispositions and Insurance and Condemnation Events.
Subject to Section 4.4(b)(iv), the Borrower shall make mandatory principal
prepayments of the Term Loans in the manner set forth in clause (v) below in
amounts equal to one hundred percent (100%) of the aggregate Net Cash Proceeds
from: (A) any Asset Disposition (other than any Asset Disposition permitted
pursuant to, and in accordance with, clauses (a), (b), (c), (d), (f), (g), (h),
(i), (j), (k), (l) (m) and (p) of Section 9.5); or (B) any Insurance and
Condemnation Event; provided that, (1) no mandatory prepayment shall be required
under this clause (ii) with respect to any individual or series of related Asset
Dispositions or Insurance and Condemnation Events that results in Net Cash
Proceeds not in excess of $5,000,000 for such single event or series of related
events and (2) no mandatory prepayment shall be required in any Fiscal Year
pursuant to this clause (ii) until the date on which the Net Cash Proceeds
required to be applied as mandatory prepayments pursuant to this clause (ii) in
such Fiscal Year shall exceed $10,000,000 (and thereafter only Net Cash Proceeds
in excess of such amount shall be required to be applied to mandatory
prepayments pursuant to this clause (ii)). Such prepayments shall be made within
three (3) Business Days after the date of receipt of the Net Cash Proceeds;
provided that, so long as no Default or Event of Default has occurred and is
continuing at the time of receipt of such Net Cash Proceeds, no prepayment shall
be required under this Section 4.4(b)(ii) with respect to such portion of such
Net Cash Proceeds that the Borrower shall have, on or prior to such date given
written notice to the Administrative Agent of its intent to reinvest in
accordance with Section 4.4(b)(iii) ; provided, however, that any Lender may
elect in its sole discretion, by delivering a written notice to the
Administrative Agent promptly after receiving notice from the Administrative
Agent of any such prepayment pursuant to this Section 4.4(b)(ii), to forego its
ratable portion of any such prepayment, in which case such declined portion of
the prepayment may be retained by the Borrower.

 

(iii)           Reinvestment Option. With respect to any Net Cash Proceeds
realized or received with respect to any Asset Disposition or any Insurance and
Condemnation Event by any Credit Party of any Subsidiary thereof (in each case,
to the extent not excluded pursuant to Section 4.4(b)(ii)), at the option of the
Borrower, the Credit Parties or any of their Subsidiaries may reinvest all or
any portion of such Net Cash Proceeds in assets used or useful for the business
of the Credit Parties and their Subsidiaries within: (x) twelve (12) months
following receipt of such Net Cash Proceeds; or (y) if such Credit Party or
Subsidiary, within twelve (12) months following receipt of such Net Cash
Proceeds, enters into a bona fide commitment to reinvest such Net Cash Proceeds,
within eighteen (18) months following receipt of such Net Cash Proceeds;
provided that if any Net Cash Proceeds have not been so reinvested within such
twelve (12) months or eighteen (18) months, as applicable, an amount equal to
such Net Cash Proceeds that have not been so reinvested shall be applied to the
repayment of the Term Loans pursuant to Section 4.4(b) within three (3) Business
Days after the end of such twelve (12) twelve months or eighteen (18) months, as
applicable. Pending the final application of any such Net Cash Proceeds, the
applicable Credit Party may invest an amount equal to such Net Cash Proceeds in
any manner that is not prohibited by this Agreement.

 



58 

 

 

(iv)           Restriction on Mandatory Prepayments. Notwithstanding any other
provision of this Section 4.4(b), to the extent that any or all of the Net Cash
Proceeds of a Foreign Disposition or the Net Cash Proceeds of any Foreign
Casualty Event is prohibited or delayed by applicable local law or
organizational document restrictions (including financial assistance, corporate
benefit, restrictions on dividends and the fiduciary and statutory duties of
directors of the applicable Foreign Subsidiaries and as a result of minority
ownership in the applicable Foreign Subsidiaries) from being repatriated to the
United States, an amount equal to the portion of such Net Cash Proceeds so
affected will not be required to be applied to make a prepayment of the Term
Loans at the time provided in this Section 4.4(b). Instead, such amounts may be
retained so long as, but only so long as, the applicable local law or
organizational document restriction will not permit repatriation to the United
States (the Borrower hereby agreeing to cause the applicable Foreign Subsidiary
for a period of one year after the occurrence of the applicable Foreign
Disposition or Foreign Casualty Event to promptly take all commercially
reasonable actions reasonably required by the applicable local law to permit
such repatriation), and once such repatriation of any such affected Net Cash
Proceeds is permitted under the applicable local law, such repatriation will be
promptly (and in any event not later than three (3) Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Term Loans pursuant to this Section
4.4(b). In addition, notwithstanding any other provision of this Section 4.4(b),
to the extent the Borrower has reasonably determined in good faith that
repatriation of any or all of the Net Cash Proceeds of any Foreign Disposition
or any Foreign Casualty Event would have an adverse tax consequence (taking into
account any foreign tax credit or benefit received in connection with such
repatriation), then, to the extent that such adverse tax consequence is not
directly attributable to actions taken by the Borrower or any of its
Subsidiaries with the intent of avoiding or reducing any mandatory prepayment
otherwise required, the Borrower shall not be required to make a prepayment with
an amount equal to such portion of Net Cash Proceeds as required pursuant to
this Section 4.4(b). Instead, such amounts may be retained so long as, but only
so long as, repatriation of the Net Cash Proceeds would have an adverse tax
consequence (the Borrower hereby agreeing to use commercially reasonable efforts
for a period of one year after such Foreign Disposition or Foreign Casualty
Event to reduce or eliminate such adverse tax consequence) and once such
repatriation would not have an adverse tax consequence, an amount equal to such
Net Cash Proceeds will be promptly (and in any event not later than three (3)
Business Days after such repatriation would not have an adverse tax consequence)
applied (net of additional taxes payable or reserved against as a result
thereof) to the repayment of the Term Loans pursuant to this Section 4.4(b).
Notwithstanding the foregoing, the Borrower agrees to use commercially
reasonable efforts for a period of one year after the occurrence of the
applicable Foreign Disposition or Foreign Casualty Event to use other cash
resources of the Borrower and its Subsidiaries (subject to the limitations set
forth in this clause (iv)) to make any such mandatory prepayment required by
this Section 4.4(b).

 

(v)          Notice; Manner of Payment. Upon the occurrence of any event
triggering the prepayment requirement under clauses (i) and (ii) above, the
Borrower shall promptly deliver a Notice of Prepayment to the Administrative
Agent and upon receipt of such notice, the Administrative Agent shall promptly
so notify the Lenders. Each prepayment of the Term Loans under this Section
shall be applied ratably between each Series of Term Loans (unless otherwise
agreed by the Lenders of the applicable Series of Term Loans) to reduce in
inverse order of maturity the remaining scheduled principal installments of each
such Series pursuant to Section 4.3 (or such other order as is set forth in the
Lender Joinder Agreement for such Series).

 

(vi)          Prepayment of LIBOR Rate Loans. Each prepayment shall be
accompanied by any amount required to be paid pursuant to Section 5.9; provided
that, so long as no Default or Event of Default shall have occurred and be
continuing, if any prepayment of LIBOR Rate Loans is required to be made under
this Section 4.4(b) prior to the last day of the Interest Period therefor, in
lieu of making any payment pursuant to this Section 4.4(b) in respect of any
such LIBOR Rate Loan prior to the last day of the Interest Period therefor, the
Borrower may, in its sole discretion, deposit an amount sufficient to make any
such prepayment otherwise required to be made thereunder together with accrued
interest to the last day of such Interest Period into an account held at, and
subject to the sole control of, the Administrative Agent until the last day of
such Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Credit Party) to apply such amount to the prepayment of such Term Loans in
accordance with this Section 4.4(b). Upon the occurrence and during the
continuance of any Default or Event of Default, the Administrative Agent shall
also be authorized (without any further action by or notice to or from the
Borrower or any other Credit Party) to apply such amount to the prepayment of
the outstanding Term Loans in accordance with the relevant provisions of this
Section 4.4(b).

 

(vii)          No Reborrowings. Amounts applied to the repayment or prepayment
of the Term Loans pursuant to this Section may not be reborrowed.

 



59 

 

 

ARTICLE V

 

GENERAL LOAN PROVISIONS

SECTION 5.1         Interest.

 

(a)                 Interest Rate Options. Subject to the provisions of this
Section, at the election of the Borrower: (i) Revolving Credit Loans and the
Term Loans shall bear interest at: (A) the Base Rate plus the Applicable Margin;
or (B) the LIBOR Rate plus the Applicable Margin (provided that the LIBOR Rate
shall not be available until three (3) Business Days (or four (4) Business Days
with respect to a LIBOR Rate based on a twelve month Interest Period) after the
Effective Date unless the Borrower has delivered to the Administrative Agent a
letter in form and substance reasonably satisfactory to the Administrative Agent
indemnifying the Lenders in the manner set forth in Section 5.9 of this
Agreement); and (ii) any Swingline Loan shall bear interest at the Base Rate
plus the Applicable Margin. The Borrower shall select the rate of interest and
Interest Period, if any, applicable to any Loan at the time a Notice of
Borrowing is given or at the time a Notice of Conversion/Continuation is given
pursuant to Section 5.2.

 

(b)                 Default Rate. Subject to Section 10.3: (i) immediately upon
the occurrence and during the continuance of an Event of Default under Section
10.1(a), (b), (h) or (i); or (ii) at the election of the Required Lenders (or of
the Administrative Agent at the direction of the Required Lenders), upon the
occurrence and during the continuance of any other Event of Default: (A) the
Borrower shall no longer have the option to request LIBOR Rate Loans, Swingline
Loans or Letters of Credit; (B) all outstanding LIBOR Rate Loans shall bear
interest at a rate per annum of two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to LIBOR Rate Loans until the
end of the applicable Interest Period and thereafter at a rate equal to two
percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans; (C) all outstanding Base Rate Loans and other
Obligations arising hereunder or under any other Loan Document shall bear
interest at a rate per annum equal to two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to Base Rate Loans or such
other Obligations arising hereunder or under any other Loan Document; and (D)
all accrued and unpaid interest shall be due and payable on demand of the
Administrative Agent. Interest shall continue to accrue on the Obligations after
the filing by or against the Borrower of any petition seeking any relief in
bankruptcy or under any Debtor Relief Law.

 

(c)                 Interest Payment and Computation. Interest on each Base Rate
Loan shall be due and payable in arrears on the last Business Day of each
calendar quarter commencing with the last Business Day of the first calendar
quarter ending after the Effective Date; and interest on each LIBOR Rate Loan
shall be due and payable on the last day of each Interest Period applicable
thereto, and if such Interest Period extends over three (3) months, at the end
of each three (3) month interval during such Interest Period. All computations
of interest for Base Rate Loans when the Base Rate is determined by the Prime
Rate shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest
provided hereunder shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365/366-day year).

 

(d)                 Maximum Rate. In no contingency or event whatsoever shall
the aggregate of all amounts deemed interest under this Agreement charged or
collected pursuant to the terms of this Agreement exceed the highest rate
permissible under any Applicable Law which a court of competent jurisdiction
shall, in a final determination, deem applicable hereto. In the event that such
a court determines that the Lenders have charged or received interest hereunder
in excess of the highest applicable rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Administrative Agent’s option: (i) promptly refund to the
Borrower any interest received by the Lenders in excess of the maximum lawful
rate; or (ii) apply such excess to the principal balance of the Obligations. It
is the intent hereof that the Borrower not pay or contract to pay, and that
neither the Administrative Agent nor any Lender receive or contract to receive,
directly or indirectly in any manner whatsoever, interest in excess of that
which may be paid by the Borrower under Applicable Law.

 



60 

 

 

SECTION 5.2        Notice and Manner of Conversion or Continuation of Loans.
Provided that no Default or Event of Default has occurred and is then
continuing, the Borrower shall have the option to: (a)  convert at any time
following the third (3rd) Business Day after the Effective Date all or any
portion of any outstanding Base Rate Loans (other than Swingline Loans) in a
principal amount equal to $1,000,000 or any whole multiple of $100,000 in excess
thereof into one or more LIBOR Rate Loans; and (b)  upon the expiration of any
Interest Period: (i) convert all or any part of its outstanding LIBOR Rate Loans
in a principal amount equal to $1,000,000 or a whole multiple of $100,000 in
excess thereof into Base Rate Loans (other than Swingline Loans); or (ii)
continue such LIBOR Rate Loans as LIBOR Rate Loans. Whenever the Borrower
desires to convert or continue Loans as provided above, the Borrower shall give
the Administrative Agent irrevocable prior written notice in the form attached
as Exhibit E (a “Notice of Conversion/Continuation”) not later than 11:00 a.m.
three (3) Business Days before the day on which a proposed conversion or
continuation of such Loan is to be effective specifying: (A) the Loans to be
converted or continued, and, in the case of any LIBOR Rate Loan to be converted
or continued, the last day of the Interest Period therefor; (B) the effective
date of such conversion or continuation (which shall be a Business Day); (C) the
principal amount of such Loans to be converted or continued; and (D)  the
Interest Period to be applicable to such converted or continued LIBOR Rate Loan;
provided that if the Borrower wishes to request LIBOR Rate Loans having an
Interest Period of twelve months in duration, such notice must be received by
the Administrative Agent not later than 11:00 a.m. four (4) Business Days prior
to the requested date of such conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to the applicable Lenders of such
request and determine whether the requested Interest Period is acceptable to all
of them; provided, further, that the Notice of Borrowing with respect to the
Loans to be borrowed on the Effective Date may be in such form and may be
delivered on such shorter notice as may be agreed by the Administrative Agent.
If the Borrower fails to give a timely Notice of Conversion/Continuation prior
to the end of the Interest Period for any LIBOR Rate Loan, then the applicable
LIBOR Rate Loan shall be continued as a LIBOR Rate Loan and will be deemed to
have the same Interest Period as was then in effect prior to the expiration of
the previous Interest Period during which the Borrower failed to give a timely
Notice of Conversion/Continuation. Any such automatic continuation of a LIBOR
Rate Loan shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable LIBOR Rate Loan. If the Borrower requests
a conversion to, or continuation of, LIBOR Rate Loans, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. Notwithstanding anything to the contrary herein, a Swingline Loan may not
be converted to a LIBOR Rate Loan. The Administrative Agent shall promptly
notify the affected Lenders of such Notice of Conversion/Continuation.

 

SECTION 5.3        Fees.

 

(a)                 Commitment Fee. Commencing on the Effective Date, subject to
Section 5.15(a)(iii)(A), the Borrower shall pay to the Administrative Agent, for
the account of the Revolving Credit Lenders, a non-refundable commitment fee
(the “Commitment Fee”), at a rate per annum equal to the applicable amount for
Commitment Fees set forth in the definition of “Applicable Margin”, on the
average daily unused portion of the Revolving Credit Commitment of the Revolving
Credit Lenders (other than the Defaulting Lenders, if any); provided that the
amount of outstanding Swingline Loans shall not be considered usage of the
Revolving Credit Commitment for the purpose of calculating the Commitment Fee.
The Commitment Fee shall be fully earned and due and payable quarterly in
arrears (calculated on a 360-day basis) on the last Business Day of each
calendar quarter during the term of this Agreement commencing with the last
Business Day of the first calendar quarter ending after the Effective Date and
ending on the date upon which all Obligations (other than contingent
indemnification obligations not then due) arising under the Revolving Credit
Facility shall have been indefeasibly and irrevocably paid and satisfied in
full, all Letters of Credit have been terminated or expired (or been Cash
Collateralized) and the Revolving Credit Commitment has been terminated. The
Commitment Fee shall be distributed by the Administrative Agent to the Revolving
Credit Lenders (other than any Defaulting Lender) pro rata in accordance with
such Revolving Credit Lenders’ respective Revolving Credit Commitment
Percentages.

 

(b)                 Other Fees. The Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in their respective Fee Letters. The Borrower shall pay
to the Lenders such fees as shall have been separately agreed upon in writing in
the amounts and at the times so specified.

 



61 

 

 

SECTION 5.4        Manner of Payment. Each payment by the Borrower on account of
the principal of or interest on the Loans or of any fee, commission or other
amounts (including the Reimbursement Obligation) payable to the Lenders under
this Agreement shall be made not later than 1:00 p.m. on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent’s Office for the account of the Lenders entitled to such payment in
Dollars, in immediately available funds and shall be made without any set off,
counterclaim or deduction whatsoever. Any payment received after such time but
before 2:00 p.m. on such day shall be deemed a payment on such date for the
purposes of Section 10.1, but for all other purposes shall be deemed to have
been made on the next succeeding Business Day. Any payment received: (i) after
2:00 p.m., in the case of payments in Dollars; or (ii) after the Applicable Time
specified by Administrative Agent in the case of payments in an Alternative
Currency, shall in each case be deemed to have been made on the next succeeding
Business Day for all purposes. Upon receipt by the Administrative Agent of each
such payment, the Administrative Agent shall distribute to each such Lender at
its address for notices set forth herein its Commitment Percentage in respect of
the relevant Credit Facility (or other applicable share as provided herein) of
such payment and shall wire advice of the amount of such credit to each Lender.
Each payment to the Administrative Agent on account of the principal of or
interest on the Swingline Loans or of any fee, commission or other amounts
payable to the Swingline Lender shall be made in like manner, but for the
account of the Swingline Lender. Each payment to the Administrative Agent of any
Issuing Lender’s fees or L/C Participants’ commissions shall be made in like
manner, but for the account of such Issuing Lender or the L/C Participants, as
the case may be. Each payment to the Administrative Agent of Administrative
Agent’s fees or expenses shall be made for the account of the Administrative
Agent and any amount payable to any Lender under Sections 5.9, 5.10, 5.11 or
12.3 shall be paid to the Administrative Agent for the account of the applicable
Lender. Subject to the definition of Interest Period, if any payment under this
Agreement shall be specified to be made upon a day which is not a Business Day,
it shall be made on the next succeeding day which is a Business Day and such
extension of time shall in such case be included in computing any interest if
payable along with such payment. Notwithstanding the foregoing, if there exists
a Defaulting Lender each payment by the Borrower to such Defaulting Lender
hereunder shall be applied in accordance with Section 5.15(a)(ii). If, for any
reason, the Borrower is prohibited by any law from making any required payment
hereunder in an Alternative Currency, the Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount.

 

SECTION 5.5        Evidence of Indebtedness.

 

(a)                 Extensions of Credit. The Extensions of Credit made by each
Lender and each Issuing Lender shall be evidenced by one or more accounts or
records maintained by such Lender or such Issuing Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender or the applicable Issuing
Lender shall be conclusive absent manifest error of the amount of the Extensions
of Credit made by the Lenders or such Issuing Lender to the Borrower and its
Subsidiaries and the interest and payments thereon. Any failure to so record or
any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender or any Issuing Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note, Term Loan Note and/or Swingline Note, as applicable,
which shall evidence such Lender’s Revolving Credit Loans, Term Loans and/or
Swingline Loans, as applicable, in addition to such accounts or records. Each
Lender may attach schedules to its Notes and endorse thereon the date, amount
and maturity of its Loans and payments with respect thereto.

 

(b)                 Participations. In addition to the accounts and records
referred to in subsection (a), each Revolving Credit Lender and the
Administrative Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Revolving Credit
Lender of participations in Letters of Credit and Swingline Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Revolving Credit Lender
in respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

 



62 

 

 

SECTION 5.6        Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other obligations
hereunder resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of its Loans and accrued interest thereon or other such
obligations (other than pursuant to Section 5.9, Section 5.10, Section 5.11 or
Section 12.3) greater than its pro rata share thereof as provided herein, then
the Lender receiving such greater proportion shall: (a) notify the
Administrative Agent of such fact; and (b) purchase (for cash at face value)
participations in the Loans and such other obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them; provided that:

 

(i)             if any such participations are purchased and all or any portion
of the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest, and

 

(ii)             the provisions of this paragraph shall not be construed to
apply to: (A) any payment made by the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender or a Disqualified
Institution); (B) the application of Cash Collateral provided for in Section
5.14; or (C) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in Swingline Loans and Letters of Credit to any assignee or participant, other
than to the Borrower or any of its Subsidiaries or Affiliates (as to which the
provisions of this paragraph shall apply).

 

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

 

SECTION 5.7        Administrative Agent’s Clawback.

 

(a)                 Funding by Lenders; Presumption by Administrative Agent.
Unless the Administrative Agent shall have received notice from a Lender: (i) in
the case of Base Rate Loans, not later than 12:00 noon on the date of any
proposed borrowing; and (ii) otherwise, prior to the proposed date of any
borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Sections 2.3(b) and 4.2 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at: (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing; and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 



63 

 

 

(b)                 Payments by the Borrower; Presumptions by Administrative
Agent. Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders, the Issuing Lender or the Swingline Lender
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders,
the Issuing Lender or the Swingline Lender, as the case may be, the amount due.
In such event, if the Borrower has not in fact made such payment, then each of
the Lenders, the Issuing Lender or the Swingline Lender, as the case maybe,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender, Issuing Lender or the Swingline Lender, in
Same Day Funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.

 

(c)                 Nature of Obligations of Lenders Regarding Extensions of
Credit. The obligations of the Lenders under this Agreement to make the Loans
and issue or participate in Letters of Credit or pay any other amounts hereunder
are several and are not joint or joint and several. The failure of any Lender to
make available its Commitment Percentage of any Loan requested by the Borrower
or of any other amount hereunder shall not relieve it or any other Lender of its
obligation, if any, hereunder to make its Commitment Percentage of such Loan
available on the borrowing date or of such other amount hereunder on the
applicable payment date, but no Lender shall be responsible for the failure of
any other Lender to make its Commitment Percentage of such Loan available on the
borrowing date or of such other amount available on the applicable payment date.

 

SECTION 5.8         Changed Circumstances.

 

(a)                 Circumstances Affecting LIBOR Rate Availability. Unless and
until a Benchmark Replacement is implemented in accordance with clause (c)
below, in connection with any request for a LIBOR Rate Loan or a conversion to
or continuation thereof or otherwise, if for any reason (i) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that Dollar deposits are not being offered to banks in
the London interbank Eurodollar market for the applicable amount and Interest
Period of such Loan, (ii) the Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that
reasonable and adequate means do not exist for the ascertaining the LIBOR Rate
for such Interest Period with respect to a proposed LIBOR Rate Loan or (iii) the
Required Lenders shall determine (which determination shall be conclusive and
binding absent manifest error) that the LIBOR Rate does not adequately and
fairly reflect the cost to such Lenders of making or maintaining such Loans
during such Interest Period, then the Administrative Agent shall promptly give
notice thereof to the Borrower. Thereafter, until the Administrative Agent
notifies the Borrower that such circumstances no longer exist, the obligation of
the Lenders to make LIBOR Rate Loans and the right of the Borrower to convert
any Loan to or continue any Loan as a LIBOR Rate Loan shall be suspended, and
the Borrower shall either (A) repay in full (or cause to be repaid in full) the
then outstanding principal amount of each such LIBOR Rate Loan together with
accrued interest thereon (subject to Section 5.1(d)), on the last day of the
then current Interest Period applicable to such LIBOR Rate Loan; or (B) convert
the then outstanding principal amount of each such LIBOR Rate Loan to a Base
Rate Loan as of the last day of such Interest Period.

 

(b)                 Laws Affecting LIBOR Rate Availability. If, after the date
hereof, the introduction of, or any change in, any Applicable Law or any change
in the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any of the Lenders (or any of their
respective Lending Offices) with any request or directive (whether or not having
the force of law) of any such Governmental Authority, central bank or comparable
agency, shall make it unlawful or impossible for any of the Lenders (or any of
their respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrower and the other Lenders. Thereafter, until the Administrative
Agent notifies the Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make LIBOR Rate Loans, and the right of the
Borrower to convert any Loan to a LIBOR Rate Loan or continue any Loan as a
LIBOR Rate Loan shall be suspended and thereafter the Borrower may select only
Base Rate Loans and (ii) if any of the Lenders may not lawfully continue to
maintain a LIBOR Rate Loan to the end of the then current Interest Period
applicable thereto, the applicable Loan shall immediately be converted to a Base
Rate Loan for the remainder of such Interest Period.

 



64 

 

 

(c)                 Effect of Benchmark Transition Event.

 

(i)             Benchmark Replacement. Notwithstanding anything to the contrary
herein or in any other Loan Document, upon the occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, the Administrative
Agent and the Borrower may amend this Agreement to replace LIBOR with a
Benchmark Replacement. Any such amendment with respect to a Benchmark Transition
Event will become effective at 5:00 p.m. on the fifth (5th) Business Day after
the Administrative Agent has posted such proposed amendment to all Lenders and
the Borrower so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Required Lenders of each Class. Any such amendment with respect to an Early
Opt-in Election will become effective on the date that Lenders comprising the
Required Lenders of each Class have delivered to the Administrative Agent
written notice that such Required Lenders accept such amendment. No replacement
of LIBOR with a Benchmark Replacement pursuant to this Section 5.8(c) will occur
prior to the applicable Benchmark Transition Start Date.

 

(ii)             Benchmark Replacement Conforming Changes. In connection with
the implementation of a Benchmark Replacement, the Administrative Agent will
have the right to make Benchmark Replacement Conforming Changes from time to
time and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

 

(iii)             Notices; Standards for Decisions and Determinations. The
Administrative Agent will promptly notify the Borrower and the Lenders of (A)
any occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (B) the implementation of any Benchmark Replacement, (C) the
effectiveness of any Benchmark Replacement Conforming Changes and (D) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 5.8(c), including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 5.8(c).

 

(iv)            Benchmark Unavailability Period. Upon the Borrower’s receipt of
notice of the commencement of a Benchmark Unavailability Period, the Borrower
may revoke any request for a LIBOR Rate Loan of, conversion to or continuation
of LIBOR Rate Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a borrowing of or conversion to
Base Rate Loans. During any Benchmark Unavailability Period, the component of
the Base Rate based upon LIBOR will not be used in any determination of the Base
Rate.

 

SECTION 5.9        Indemnity. The Borrower hereby indemnifies each of the
Lenders against any loss or expense (including any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Loan or from fees payable to terminate the deposits from which such funds were
obtained) which may arise or be attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Loan: (a) as a consequence of any failure by the Borrower to make
any payment when due of any amount due hereunder in connection with a LIBOR Rate
Loan; (b) due to any failure of the Borrower to borrow, continue or convert on a
date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation; or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor. The amount of such loss or expense shall be determined, in the
applicable Lender’s sole discretion, based upon the assumption that such Lender
funded its Commitment Percentage of the LIBOR Rate Loans in the London interbank
market and using any reasonable attribution or averaging methods which such
Lender deems appropriate and practical. A certificate of such Lender setting
forth the basis for determining such amount or amounts necessary to compensate
such Lender shall be forwarded to the Borrower through the Administrative Agent
and shall be conclusively presumed to be correct save for manifest error.

 



65 

 

 

SECTION 5.10       Increased Costs.

 

(a)                 Increased Costs Generally. If any Change in Law shall:

 

(i)              impose, modify or deem applicable any reserve (whether for
capital adequacy or liquidity or otherwise), special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or advances, loans or other credit extended or participated in
by, any Lender (except any reserve requirement reflected in the LIBOR Rate) or
any Issuing Lender;

 

(ii)             subject any Recipient to any Taxes (other than: (A) Indemnified
Taxes; (B) Taxes described in clauses (b) through (d) of the definition of
“Excluded Taxes”; and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)            impose on any Lender or any Issuing Lender or the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or LIBOR Rate Loans made by such Lender or any Letter
of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender, the Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, such Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, such Issuing Lender or such other Recipient hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender, such Issuing Lender or other Recipient, the Borrower shall promptly pay
to any such Lender, such Issuing Lender or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, such Issuing
Lender or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.

 

(b)                 Capital Requirements. If any Lender or any Issuing Lender
determines that any Change in Law affecting such Lender or such Issuing Lender
or any lending office of such Lender or such Lender’s or such Issuing Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s or such
Issuing Lender’s capital or on the capital of such Lender’s or such Issuing
Lender’s holding company, if any, as a consequence of this Agreement, the
Revolving Credit Commitment of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by such Issuing Lender, to a level below that which
such Lender or such Issuing Lender or such Lender’s or such Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Lender’s policies and the policies
of such Lender’s or such Issuing Lender’s holding company with respect to
capital adequacy and liquidity), then from time to time upon written request of
such Lender or such Issuing Lender the Borrower shall promptly pay to such
Lender or such Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Lender or such Lender’s
or such Issuing Lender’s holding company for any such reduction suffered.

 



66 

 

 

(c)                 Certificates for Reimbursement. A certificate of a Lender,
or an Issuing Lender or such other Recipient setting forth the amount or amounts
necessary to compensate such Lender or such Issuing Lender, such other Recipient
or any of their respective holding companies, as the case may be, as specified
in clause (a) or (b) of this Section and delivered to the Borrower, shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such
Issuing Lender or such other Recipient, as the case may be, the amount shown as
due on any such certificate within ten (10) days after receipt thereof.

 

(d)                 Delay in Requests. Failure or delay on the part of any
Lender or any Issuing Lender or such other Recipient to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s or such
Issuing Lender’s or such other Recipient’s right to demand such compensation;
provided that the Borrower shall not be required to compensate any Lender or an
Issuing Lender or any other Recipient pursuant to this Section for any increased
costs incurred or reductions suffered more than six (6) months prior to the date
that such Lender or such Issuing Lender or such other Recipient, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions, and of such Lender’s or such Issuing Lender’s or such other
Recipient’s intention to claim compensation therefor (except that if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the six-month period referred to above shall be extended to include the period
of retroactive effect thereof).

 

SECTION 5.11      Taxes.

 

(a)                 Defined Terms. For purposes of this Section 5.11, the term
“Lender” includes any Issuing Lender and the term “Applicable Law” includes
FATCA.

 

(b)                 Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Credit Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Credit Party
shall be increased as necessary so that, after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section), the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

(c)                 Payment of Other Taxes by the Credit Parties. The Credit
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

 

(d)                 Indemnification by the Credit Parties. The Credit Parties
shall jointly and severally indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Recipient (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Recipient, shall be
conclusive absent manifest error.

 



67 

 

 

(e)                 Indemnification by the Lenders. Each Lender and each Issuing
Lender shall severally indemnify the Administrative Agent, within ten (10) days
after demand therefor, for: (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that any Credit Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so); (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.9(d) relating to
the maintenance of a Participant Register; and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
clause (e). Any amounts set off and applied by the Administrative Agent pursuant
to the preceding sentence in respect of amounts paid by the Borrower shall be
treated as having been paid by the Borrower for purposes of the Loan Documents.
The agreements in this paragraph (e) shall survive the resignation and/or
replacement of the Administrative Agent.

 

(f)                  Evidence of Payments. As soon as practicable after any
payment of Taxes by any Credit Party to a Governmental Authority pursuant to
this Section 5.11, such Credit Party shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

(g)                  Status of Lenders.

 

(i)              Any Lender that is entitled to an exemption from or reduction
of withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.11(g)(ii)(B), (ii)(C) and (ii)(E) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)             Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person:

 

(A)              The Administrative Agent, and any successor Administrative
Agent that is a U.S. Person, shall deliver an executed IRS Form W-9 to the
Borrower on or prior to the date the Administrative Agent becomes a party hereto
and any successor Administrative Agent that is not a U.S. Person shall, to the
extent it is legally entitled to do so, provide to the Borrower any and all
forms described in Section 5.11(g)(ii)(C) and Section 5.11(g)(ii)(D) below;

 

(B)               Any Lender that is a U.S. Person shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from United States federal
backup withholding tax;

 



68 

 

 

(C)               any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)                 in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party: (x) with respect to
payments of interest under any Loan Document, executed copies of IRS Form
W-8BEN-E establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN-E establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(2)                 executed copies of IRS Form W-8ECI;

 

(3)                 in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code: (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”); and

(y) executed copies of IRS Form W-8BEN-E; or

 

(4)                 to the extent a Foreign Lender is not the beneficial owner
of payments made to it, executed copies of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially
in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit H-4 on behalf of each such direct and indirect partner;

 

(D)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in United
States federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(E)               if a payment made to a Recipient under any Loan Document would
be subject to United States federal withholding Tax imposed by FATCA if such
Recipient were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Recipient shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Recipient has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (E), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 



69 

 

 

Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)                 Treatment of Certain Refunds. If any party determines, in
its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it is entitled and for which it has been indemnified
pursuant to this Section 5.11 (including by the payment of additional amounts
pursuant to this Section 5.11), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this clause (h) (plus any interest imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority and the requirement to repay
such refund to such Governmental Authority is not due to the indemnified party’s
failure to file a timely and accurate form or certification or timely update
such form for certification as required pursuant to Section 5.11(g).
Notwithstanding anything to the contrary in this clause (h), in no event will
the indemnified party be required to pay any amount to an indemnifying party
pursuant to this clause (h) if: (i) payment of the additional amounts pursuant
to this Section 5.11 are not due to the indemnified party’s failure to file a
timely and accurate form or certification or timely update such form or
certification as required pursuant to Section 5.11(g); and (ii) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(i)                  Tax Reporting Cooperation. The Administrative Agent shall,
to the extent such information is in its possession, provide the information
reasonably requested by the Borrower for the purpose of complying with the
requirements of Treasury Regulations Section 1.1273-2(f)(9) to the extent such
regulation is applicable to any Loan made pursuant to this Agreement.

 

(j)                  Survival. Each party’s obligations under this Section 5.11
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

SECTION 5.12       Mitigation Obligations; Replacement of Lenders.

 

(a)                 Designation of a Different Lending Office. If any Lender
requests compensation under Section 5.10, or requires the Borrower to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.11, then such
Lender shall, at the request of the Borrower, use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment: (i) would eliminate or reduce amounts payable pursuant to Section
5.10 or Section 5.11, as the case may be, in the future; and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 



70 

 

 

(b)                 Replacement of Lenders. If any Lender requests compensation
under Section 5.10, or if the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.11, and, in each case, such Lender
has declined or is unable to designate a different lending office in accordance
with Section 5.12(a), or if any Lender is a Defaulting Lender or a
Non-Consenting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 12.9), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 5.10 or Section 5.11) and obligations under this Agreement and the
related Loan Documents (or in the case of a Non-Consenting Lender, all of such
interests, rights and obligations with respect to the Series or Class of Loans
or Commitments that is the subject of the related consent, waiver, amendment,
modification or termination) to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

 

(i)              the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 12.9;

 

(ii)              such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and funded participations in Letters of
Credit and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 5.9) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

 

(iii)            in the case of any such assignment resulting from a claim for
compensation under Section 5.10 or payments required to be made pursuant to
Section 5.11, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)            such assignment does not conflict with Applicable Law; and

 

(v)             in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

SECTION 5.13       Incremental Loans.

 

(a)                 At any time after the Effective Date, the Borrower may by
written notice to the Administrative Agent elect to request the establishment
of:

 

(i)              one or more incremental term loan commitments (any such
incremental term loan commitment, an “Incremental Term Loan Commitment”) to make
one or more incremental term loans (any such incremental term loan, an
“Incremental Term Loan”); or

 

(ii)             one or more increases in the Revolving Credit Commitments (any
such increase, an “Incremental Revolving Credit Commitment” and, together with
the Incremental Term Loan Commitments, the “Incremental Loan Commitments”) to
make revolving credit loans under the Revolving Credit Facility (any such
increase, an “Incremental Revolving Credit Increase” and, together with the
Incremental Term Loans, the “Incremental Loans”);

 

provided that: (x) the total aggregate principal amount for all such Incremental
Loan Commitments shall not (as of any date of incurrence thereof) exceed
$250,000,000; and (y) the total aggregate amount for each Incremental Loan
Commitment shall not be less than a minimum principal amount of $10,000,000 or,
if less, the remaining amount permitted pursuant to the foregoing clause (x).

 

(b)                 Each such notice shall specify the date (each, an “Increased
Amount Date”) on which the Borrower proposes that any Incremental Loan
Commitment shall be effective, which shall be a date not less than ten (10)
Business Days after the date on which such notice is delivered to Administrative
Agent (or such later date as approved by the Administrative Agent). The Borrower
may invite any Lender, any Affiliate of any Lender, any Approved Fund, and/or
any other Person reasonably satisfactory to the Administrative Agent, to provide
an Incremental Loan Commitment (any such Person, an “Incremental Lender”). Any
proposed Incremental Lender offered or approached to provide all or a portion of
any Incremental Loan Commitment may elect or decline, in its sole discretion, to
provide such Incremental Loan Commitment.

 



71 

 

 

 

(c)                 Any Incremental Loan Commitment shall become effective as of
such Increased Amount Date; provided that:

 

(i)                                    either (A) no Default or Event of Default
shall exist on such Increased Amount Date before or after giving effect to
(I) any Incremental Loan Commitment; (II) the making of any Incremental Loans
pursuant thereto; and (III) any Permitted Acquisition or other Investment
consummated in connection therewith or (B) in the case of an Incremental Term
Loan used to finance a Limited Condition Acquisition, if the Lenders providing
such Incremental Term Loans have so agreed, then (I) no Default or Event of
Default shall exist on the date the applicable Permitted Acquisition Documents
are entered into and (II) no Event of Default under Sections 10.1(a), (b),
(h) or (i) shall exist on the Increased Amount Date before or after giving
effect to (1) such Incremental Term Loan Commitment; (2) the making of any
Incremental Term Loans pursuant thereto; and (3) such Permitted Acquisition or
other Investment consummated in connection therewith;

 

(ii)                                 the Administrative Agent and the Lenders
shall have received from the Borrower an Officer’s Compliance Certificate
demonstrating, in form and substance reasonably satisfactory to the
Administrative Agent, that the Borrower is in compliance with the financial
covenants set forth in Section 9.14 (in the case of the Consolidated Total Net
Leverage Ratio, as such level may be adjusted during a Consolidated Total Net
Leverage Ratio Holiday, if applicable at such time) both before and after giving
effect (on a Pro Forma Basis) to: (A) any Incremental Loan Commitment; (B) the
making of any Incremental Loans pursuant thereto (with any Incremental Loan
Commitment being deemed to be fully funded) (provided that the cash proceeds of
such Incremental Loans shall not be included in any cash netting); (C) any
Permitted Acquisition or other Investment consummated in connection therewith;
and (D) any refinancing of Indebtedness or other event giving rise to a pro
forma adjustment; provided that in the case of an Incremental Term Loan used to
finance a Limited Condition Acquisition, if the Lenders providing such
Incremental Term Loans have so agreed, compliance with this clause (ii) shall be
tested as of the date the applicable Permitted Acquisition Documents are entered
into (and, for the avoidance of doubt, such determination of compliance with
respect to this clause (ii) shall give effect to such Limited Condition
Acquisition and the incurrence of any Indebtedness in connection therewith);

 

(iii)                             each of the representations and warranties
contained in Article VII shall be true and correct in all material respects,
except to the extent any such representation and warranty is qualified by
materiality or reference to Material Adverse Effect, in which case, such
representation and warranty shall be true and correct in all respects, on such
Increased Amount Date with the same effect as if made on and as of such date
(except for any such representation and warranty that by its terms is made only
as of an earlier date, which representation and warranty shall remain true and
correct as of such earlier date); provided that in the case of an Incremental
Term Loan used to finance a Limited Condition Acquisition, if the Lenders
providing such Incremental Term Loans have so agreed, this clause (iii) shall be
subject to customary “SunGard” limitations that instead require the accuracy of
customary “specified representations” and “specified acquisition agreement
representations”;

 

(iv)                              the proceeds of any Incremental Loans shall be
used for general corporate purposes of the Borrower and its Subsidiaries
(including Permitted Acquisitions);

 



72 

 

 

(v)                                 each Incremental Loan Commitment (and the
Incremental Loans made thereunder) shall constitute Obligations of the Borrower
and shall be secured and guaranteed with the other Extensions of Credit on a
pari passu basis;

 

(vi)                                 in the case of:

 

(A)                each Incremental Term Loan (the terms of which shall be set
forth in the relevant Lender Joinder Agreement):

 

(1)                 such Incremental Term Loan shall not (I) have a maturity
date earlier than the Revolving Credit Maturity Date (after giving effect to any
extension under Section 5.16), or (II) amortize at a rate greater than 15.0% per
annum at any time prior to the Revolving Credit Maturity Date (after giving
effect to any extension under Section 5.16);

 

(2)                 the Applicable Margin and pricing grid, if applicable, for
such Incremental Term Loan shall be determined by the applicable Incremental
Lenders and the Borrower on the applicable Increased Amount Date; and

 

(3)                 except as provided above, all other terms and conditions
applicable to any Incremental Term Loan, to the extent not consistent with the
terms of the then existing Revolving Credit Facility (subject to customary
adjustments to reflect the term loan nature of such Incremental Term Loan) and
applicable prior to the Revolving Credit Maturity Date, shall be reasonably
satisfactory to the Administrative Agent and the Borrower (it being understood
that any term or condition applicable to any Incremental Term Loan that is more
favorable to the Incremental Lender making such Incremental Term Loan than the
corresponding term or condition is to the Lenders making the Revolving Credit
Commitments shall be deemed reasonably satisfactory to the Administrative Agent
if the Lenders making the Revolving Credit Commitments receive the benefit of
such more favorable term or condition applicable to any Incremental Term Loan
through the addition of such more favorable term or condition to the Loan
Documents for the benefit of the Lenders making the Revolving Credit
Commitments);

 

(B)               each Incremental Revolving Credit Increase (the terms of which
shall be set forth in the relevant Lender Joinder Agreement):

 

(1)                 such Incremental Revolving Credit Increase shall mature on
the Revolving Credit Maturity Date, shall bear interest, and be entitled to
fees, in each case at a rate determined by the applicable Incremental Lenders
and the Borrower, and shall be subject to the same terms and conditions as the
Revolving Credit Loans; provided that if the interest rate margins and/or unused
fees, as applicable, in respect of any Incremental Revolving Credit Increase
exceed the interest rate margins and/or unused fees, as applicable, for the then
existing Revolving Credit Facility (as determined by the Administrative Agent),
then the interest rate margins and/or unused fees, as applicable, for the then
existing Revolving Credit Facility shall be increased so that the interest rate
margins and/or unused fees, as applicable, are equal to the interest rate
margins and/or unused fees for such Incremental Revolving Credit Increase;
provided further that, in determining the interest rate margins and unused fees
applicable to the Incremental Revolving Credit Increase and the then existing
Revolving Credit Facility under this clause (1): (x) any upfront fees payable by
the Borrower to the Lenders under the then-existing Revolving Credit Facility or
any Incremental Revolving Credit Increase, in each case in the initial primary
syndication thereof, shall be excluded, and the effects of any and all interest
rate floors, shall be included; (y) customary arrangement or commitment fees
payable to any Arranger (or its affiliates) or to one or more arrangers (or
their affiliates) in connection with the then existing Revolving Credit
Commitments or to one or more arrangers (or their affiliates) of any Incremental
Revolving Credit Increase shall be excluded; and (z) in the event that, at the
time of determination, the Applicable Margin is determined based on a pricing
grid, the interest rate margins and unused fees shall be measured for purposes
of this clause (1) by reference to each level of the pricing grid;

 



73 

 

 

(2)                 the outstanding Revolving Credit Loans and Revolving Credit
Commitment Percentages of Swingline Loans and L/C Obligations will be
reallocated by the Administrative Agent on the applicable Increased Amount Date
among the Revolving Credit Lenders (including the Incremental Lenders providing
such Incremental Revolving Credit Increase) in accordance with their revised
Revolving Credit Commitment Percentages (and the Revolving Credit Lenders
(including the Incremental Lenders providing such Incremental Revolving Credit
Increase) agree to make all payments and adjustments necessary to effect such
reallocation and the Borrower shall pay any and all costs required pursuant to
Section 5.9 in connection with such reallocation as if such reallocation were a
repayment); and

 

(3)                 except as provided above, all of the other terms and
conditions applicable to such Incremental Revolving Credit Increase shall,
except to the extent otherwise provided in this Section 5.13, be identical to
the terms and conditions applicable to the Revolving Credit Facility;

 

(vii)                          (A) each Incremental Term Loan shall receive
proceeds of prepayments on the same basis as any other Term Loans, such
prepayments to be shared pro rata on the basis of the original aggregate funded
amount thereof among all of the Term Loans unless the applicable Incremental
Lenders have agreed to receive less than a pro rata share of such prepayments;
and

 

(B) any Extensions of Credit made in connection with each Incremental Revolving
Credit Increase shall receive proceeds of prepayments on the same basis as the
other Revolving Credit Loans made hereunder;

 

(viii)                       such Incremental Loan Commitments shall be effected
pursuant to one or more Lender Joinder Agreements executed and delivered by the
Borrower, the Administrative Agent and the applicable Incremental Lenders (which
Lender Joinder Agreement may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section 5.13); and

 

(ix)                              the Borrower shall deliver or cause to be
delivered any customary legal opinions or other documents (including, without
limitation, supplements or modifications to the Security Documents (including
Mortgage modifications and title endorsements) and a resolution duly adopted by
the board of directors (or equivalent governing body) of each Credit Party
authorizing such Incremental Loan and/or Incremental Loan Commitment) reasonably
requested by Administrative Agent in connection with any such transaction.

 



74 

 

 

(d)                 The Incremental Term Loans shall be deemed to be Term Loans;
provided that such Incremental Term Loan may be designated as a separate
Series of Term Loans for all purposes of this Agreement as set forth in the
applicable Lender Joinder Agreement. The Incremental Revolving Credit
Commitments shall be deemed to be Revolving Credit Commitments and shall become
part of the Revolving Credit Facility.

 

(e)                 From and after the effectiveness of any Incremental Loan
Commitments on an Increased Amount Date, the Incremental Lenders holding such
Incremental Loan Commitments shall be included in any determination of the
Required Lenders or Required Revolving Credit Lenders, as applicable, and,
unless otherwise agreed, the Incremental Lenders will not constitute a separate
voting class for any purposes under this Agreement.

 

(f)                  On any Increased Amount Date on which any Incremental Term
Loan Commitment becomes effective, subject to the foregoing terms and
conditions, each Incremental Lender with an Incremental Term Loan Commitment
shall make, or be obligated to make, an Incremental Term Loan to the Borrower in
an amount equal to its Incremental Term Loan Commitment and shall become a Term
Loan Lender hereunder with respect to such Incremental Term Loan Commitment and
the Incremental Term Loan made pursuant thereto.

 

(g)                 On any Increased Amount Date on which any Incremental
Revolving Credit Increase becomes effective, subject to the foregoing terms and
conditions, from and after the effectiveness of such Incremental Revolving
Credit Increase, each Incremental Lender with an Incremental Revolving Credit
Commitment shall become a Revolving Credit Lender hereunder with respect to such
Incremental Revolving Credit Commitment.

 

SECTION 5.14       Cash Collateral. At any time that there shall exist a
Defaulting Lender, within one (1) Business Day following the written request of
the Administrative Agent, any Issuing Lender (with a copy to the Administrative
Agent) or the Swingline Lender (with a copy to the Administrative Agent), the
Borrower shall Cash Collateralize the Fronting Exposure of such Issuing Lender
and/or the Swingline Lender, as applicable, with respect to such Defaulting
Lender (determined after giving effect to Section 5.15(a)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
Minimum Collateral Amount. Additionally, if the Administrative Agent notifies
the Borrower at any time that the L/C Obligations at such time exceeds 102% of
the L/C Sublimit then in effect, then, within two (2) Business Days after
receipt of such notice, the Borrower shall provide Cash Collateral for the L/C
Obligations in an amount not less than the amount by which the L/C Obligations
exceeds the L/C Sublimit.

 

(a)                 Grant of Security Interest. The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of each Issuing Lender and the Swingline
Lender, and agrees to maintain, a first priority security interest in all such
Cash Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans, to be applied
pursuant to Section 5.15(b). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent, each Issuing Lender and the Swingline Lender as herein
provided, or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

 



75 

 

 

(b)                 Application. Notwithstanding anything to the contrary
contained in this Agreement, Cash Collateral provided under this Section 5.14 or
Section 5.15 in respect of Letters of Credit and Swingline Loans shall be
applied to the satisfaction of the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans (including, as
to Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

(c)                 Termination of Requirement. Cash Collateral (or the
appropriate portion thereof) provided to reduce the Fronting Exposure of any
Issuing Lender and/or the Swingline Lender, as applicable, shall no longer be
required to be held as Cash Collateral pursuant to this Section 5.14 following
(i) the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender), or (ii) the
determination by the Administrative Agent, the Issuing Lenders and the Swingline
Lender that there exists excess Cash Collateral; provided that, subject to
Section 5.15, the Person providing Cash Collateral, the Issuing Lenders and the
Swingline Lender may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations; and provided further that to
the extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.

 

SECTION 5.15     Defaulting Lenders.

 

(a)                 Defaulting Lender Adjustments. Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as such Lender is no longer a Defaulting Lender,
to the extent permitted by Applicable Law:

 

(i)                                    Waivers and Amendments. Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Required Lenders and Section 12.2.

 

(ii)                                 Defaulting Lender Waterfall. Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article X or otherwise) or received by the Administrative
Agent from a Defaulting Lender pursuant to Section 12.4 shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to the Issuing Lenders or the
Swingline Lender hereunder; third, to Cash Collateralize the Fronting Exposure
of the Issuing Lenders and the Swingline Lender with respect to such Defaulting
Lender in accordance with Section 5.14; fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan or
funded participation in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize the Issuing Lenders’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit and Swingline Loans
issued under this Agreement, in accordance with Section 5.14; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lenders or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Lender or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(1) such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swingline Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit or Swingline Loans were issued at a
time when the conditions set forth in Section 6.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded participations
in Letters of Credit or Swingline Loans owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or funded
participations in Letters of Credit or Swingline Loans owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swingline Loans are held by the Lenders pro rata in
accordance with the Revolving Credit Commitments under the applicable Revolving
Credit Facility without giving effect to Section 5.15(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 5.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 



76 

 

 

(iii)                                 Certain Fees.

 

(A)              No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

 

(B)               Each Defaulting Lender shall be entitled to receive letter of
credit commissions pursuant to Section 3.3 for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Revolving
Credit Commitment Percentage of the stated amount of Letters of Credit for which
it has provided Cash Collateral pursuant to Section 5.14.

 

(C)               With respect to any Commitment Fee or letter of credit
commission not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Borrower shall: (1) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations or Swingline Loans
that has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below; (2) pay to each applicable Issuing Lender and Swingline Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Lender’s or Swingline Lender’s
Fronting Exposure to such Defaulting Lender; and (3) not be required to pay the
remaining amount of any such fee.

 

(iv)                              Reallocation of Participations to Reduce
Fronting Exposure. All or any part of such Defaulting Lender’s participation in
L/C Obligations and Swingline Loans shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Revolving Credit
Commitment Percentages (calculated without regard to such Defaulting Lender’s
Revolving Credit Commitment) but only to the extent that such reallocation does
not cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender
to exceed such Non-Defaulting Lender’s Revolving Credit Commitment. NoSubject to
Section 12.24, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 



77 

 

 

(v)                                 Cash Collateral, Repayment of Swingline
Loans. If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law: (x) first, repay Swingline Loans
in an amount equal to the Swingline Lenders’ Fronting Exposure; and (y) second,
Cash Collateralize the Issuing Lenders’ Fronting Exposure in accordance with the
procedures set forth in Section 5.14.

 

(b)                 Defaulting Lender Cure. If the Borrower, the Administrative
Agent, the Issuing Lenders and the Swingline Lender agree in writing that a
Lender is no longer a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any Cash Collateral), such Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held pro rata by the Lenders in
accordance with the Commitments under the applicable Credit Facility (without
giving effect to Section 5.15(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided further that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

SECTION 5.16     Amend and Extend Transactions.

 

(a)                 The Borrower may, by written notice to the Administrative
Agent from time to time, request an extension (each, an “Extension”) of the
maturity date of any Series of Loans and Commitments to the extended maturity
date specified in such notice. Such notice shall: (i) set forth the amount of
the applicable Series of Revolving Credit Commitments and/or Term Loans that
will be subject to the Extension (which shall be in minimum increments of
$10,000,000 and a minimum amount of $50,000,000); (ii) set forth the date on
which such Extension is requested to become effective (which shall be not less
than ten (10) Business Days nor more than sixty (60) days after the date of such
Extension notice (or such longer or shorter periods as the Administrative Agent
shall agree in its sole discretion)); (iii) identify the relevant Series of
Revolving Credit Commitments and/or Term Loans to which such Extension relates;
and (iv) specify any other amendments or modifications to this Agreement to be
effected in connection with such Extension, which amendments or modifications
shall apply only to the applicable Extended Revolving Credit Commitments or
Extended Term Loans and shall comply with Section 5.16(c). Each Lender of the
applicable Series shall be offered (an “Extension Offer”) an opportunity to
participate in such Extension on a pro rata basis and on the same terms and
conditions as each other Lender of such Series pursuant to procedures
established by, or reasonably acceptable to, the Administrative Agent and the
Borrower. If the aggregate principal amount of Revolving Credit Commitments or
Term Loans in respect of which Lenders shall have accepted the relevant
Extension Offer shall exceed the maximum aggregate principal amount of Revolving
Credit Commitments or Term Loans, as applicable, subject to the Extension Offer
as set forth in the Extension notice, then the Revolving Credit Commitments or
Term Loans, as applicable, of Lenders of the applicable Series shall be extended
ratably up to such maximum amount based on the respective principal amounts with
respect to which such Lenders have accepted such Extension Offer. Each group of
Term Loans or Revolving Credit Commitments, as applicable, in each case as so
extended pursuant to this Section 5.16, as well as the Term Loans and the
Revolving Credit Commitments made on the Effective Date (in each case not so
extended), shall be deemed a separate Series; any Extended Term Loans shall
constitute a separate Series of Term Loans from the Series of Term Loans from
which they were converted; and any Extended Revolving Credit Commitments shall
constitute a separate Series of Revolving Credit Commitments from the Series of
Revolving Credit Commitments from which they were converted.

 



78 

 

 

(b)                 The following shall be conditions precedent to the
effectiveness of any Extension: (i) no Default or Event of Default shall have
occurred and be continuing immediately prior to and immediately after giving
effect to such Extension; (ii) the representations and warranties set forth in
Article VII and in each other Loan Document shall be deemed to be made and shall
be true and correct in all material respects (except to the extent any such
representation or warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation or warranty shall be true and
correct in all respects) on and as of the effective date of such Extension;
(iii) the Issuing Lender and the Swingline Lender shall have consented to any
Extension of the Revolving Credit Commitments, to the extent that such Extension
provides for the issuance or extension of Letters of Credit or making of
Swingline Loans at any time during the extended period; and (iv) the terms of
such Extended Revolving Credit Commitments and Extended Term Loans shall comply
with paragraph (c) of this Section.

 

(c)                 The terms of each Extension shall be determined by the
Borrower and the applicable extending Lenders and set forth in an Extension
Amendment; provided that (i) the final maturity date of any Series of Extended
Revolving Credit Commitments or Series of Extended Term Loans shall be no
earlier than the Revolving Credit Maturity Date or the Term Loan Maturity Date
for the applicable Series, respectively; (ii)(A) there shall be no scheduled
amortization of the loans or reductions of commitments under any Extended
Revolving Credit Commitments and (B) the average life to maturity of any
Series of Extended Term Loans shall be no shorter than the remaining average
life to maturity of each existing Series of Term Loans; (iii) the Extended
Revolving Credit Loans and the Extended Term Loans will rank pari passu in right
of payment and with respect to security with the existing Revolving Credit Loans
and the existing Term Loans and the borrower and guarantors of the Extended
Revolving Credit Commitments or Extended Term Loans, as applicable, shall be the
same as the Borrower and Subsidiary Guarantors with respect to the existing
Revolving Credit Loans or Term Loans, as applicable; (iv) the interest rate
margin, rate floors, fees, original issue discount and premium applicable to any
Series of Extended Revolving Credit Commitment (and the Extended Revolving
Credit Loans thereunder) and any Series of Extended Term Loans shall be
determined by the Borrower and the applicable extending Lenders; (v)(A) any
Series of Extended Term Loans may participate on a pro rata or less than pro
rata (but not greater than pro rata) basis in voluntary or mandatory prepayments
with the other Series of Term Loans and (B) borrowing and prepayment of Extended
Revolving Credit Loans, or reductions of Extended Revolving Credit Commitments,
and participation in Letters of Credit and Swingline Loans, shall be on a pro
rata basis with the other Revolving Credit Loans or Revolving Credit Commitments
(except that the Borrower shall be permitted to permanently repay and terminate
commitments of any such Series on a better than a pro rata basis as compared to
any other Series with a later maturity date than such Series); and (vi) the
terms of the Extended Revolving Credit Commitments or Extended Term Loans, as
applicable, shall be substantially identical to the terms set forth herein
(except as set forth in clauses (i) through (v) above and for terms applicable
only after the Revolving Credit Maturity Date (in the case of Extended Revolving
Credit Commitments) or the Latest Maturity Date (in the case of Extended Term
Loans)).

 



79 

 

 

(d)                 In connection with any Extension, the Borrower, the
Administrative Agent and each applicable extending Lender shall execute and
deliver or cause to be delivered to the Administrative Agent an Extension
Amendment and such other documentation (including, without limitation,
supplements or amendments to the Security Documents, customary legal opinions,
officer's certificates and resolutions duly adopted by the board of directors
(or equivalent governing body) of each Credit Party authorizing such Extension)
as the Administrative Agent shall reasonably specify to evidence the Extension.
The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Extension. Any Extension Amendment may, without the
consent of any other Lender, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to implement the terms of
any such Extension, including any amendments necessary to establish Extended
Revolving Credit Commitments or Extended Term Loans as a new Series of Revolving
Credit Commitments or Term Loans, as applicable, and such other amendments as
may be necessary or appropriate in the reasonable opinion of the Administrative
Agent and the Borrower in connection with the establishment of such new
Series (including to preserve the pro rata treatment of the extended and
non-extended Series and to provide for the reallocation of Revolving Credit
Exposure upon the expiration or termination of the commitments under any
Class or tranche), in each case on terms consistent with this section.

 

ARTICLE VI

 

CONDITIONS OF CLOSING AND BORROWING

 

SECTION 6.1       Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders (and the Issuing Lenders) to close this Agreement and
to make the initial Loans or issue or participate in the initial Letters of
Credit, if any, is subject to the satisfaction of each of the following
conditions:

 

(a)                 Executed Loan Documents. This Agreement, a Revolving Credit
Note in favor of each Revolving Credit Lender requesting a Revolving Credit
Note, a Swingline Note in favor of the Swingline Lender (in each case, if
requested thereby), the Reaffirmation Agreement, together with any other
applicable Loan Documents, shall have been duly authorized, executed and
delivered to the Administrative Agent by the parties thereto (which, in the case
of this Agreement shall include all “Lenders” (as defined in the Existing Credit
Agreement) (other than any such “Lenders” that are being paid off in full on the
Effective Date, including the “Term Loan Lenders” (as defined in the Existing
Credit Agreement))) and shall be in full force and effect.

 

(b)                 Closing Certificates; Etc. The Administrative Agent shall
have received each of the following in form and substance reasonably
satisfactory to the Administrative Agent:

 

(i)                                    Officer’s Certificate. A certificate from
a Responsible Officer of the Borrower certifying to the effect that:

 

(A)              each of the Credit Parties, as applicable, has satisfied each
of the conditions set forth in Section 6.1 and Sections 6.2(a) and
6.2(b) hereof; and

 

(B)               since December 31, 2018, there shall not have occurred any
event or condition that has had or could reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect.

 

(ii)                                 Certificate of Secretary of each Credit
Party. A certificate of a Responsible Officer, secretary or assistant secretary
of each Credit Party certifying as to the incumbency and genuineness of the
signature of each officer of such Credit Party executing Loan Documents to which
it is a party and certifying that attached thereto is a true, correct and
complete copy of: (A)   the articles or certificate of incorporation or
formation (or equivalent), as applicable, of such Credit Party and all
amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of incorporation, organization or
formation (or equivalent), as applicable; (B) the bylaws or other governing
document of such Credit Party as in effect on the Effective Date;
(C) resolutions duly adopted by the board of directors (or other governing body)
of such Credit Party authorizing and approving the transactions contemplated
hereunder and the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party; and (D) each certificate required
to be delivered pursuant to Section 6.1(b)(iii).

 



80 

 

 

(iii)                             Certificates of Good Standing. Certificates as
of a recent date of the good standing of each Credit Party under the laws of its
jurisdiction of incorporation, organization or formation (or equivalent), as
applicable, and, to the extent available, a certificate of the relevant taxing
authorities of such jurisdictions certifying that such Credit Party has filed
required tax returns and owes no delinquent taxes.

 

(iv)                              Opinions of Counsel. Customary and reasonably
satisfactory opinions of counsel to the Credit Parties (including opinions of
local counsel to the Credit Parties as may be reasonably requested by the
Administrative Agent) addressed to the Administrative Agent and the Lenders with
respect to the Credit Parties, the Loan Documents, and such other matters as the
Administrative Agent shall reasonably request (which such opinions shall
expressly permit reliance by permitted successors and assigns of the
Administrative Agent and the Lenders).

 

(c)                 Personal Property Collateral.

 

(i)                                    Filings and Recordings. The
Administrative Agent shall have received all filings and recordations that are
necessary to perfect the security interests of the Administrative Agent, on
behalf of the Secured Parties, in the Collateral and the Administrative Agent
shall have received evidence reasonably satisfactory to the Administrative Agent
that upon such filings and recordations such security interests continue to
constitute valid and perfected first priority Liens thereon (subject to
Permitted Liens).

 

(ii)                                 Pledged Collateral. The Administrative
Agent shall have received: (A) original stock certificates or other certificates
evidencing the certificated Equity Interests pledged pursuant to the Security
Documents, together with an undated stock power for each such certificate duly
executed in blank by the registered owner thereof; and (B) each original
promissory note pledged pursuant to the Security Documents together with an
undated allonge for each such promissory note duly executed in blank by the
holder thereof.

 

(iii)                             Lien Search. The Administrative Agent shall
have received the results of a Lien search (including a search as to judgments,
pending litigation, bankruptcy, tax and intellectual property matters), made
against the Credit Parties under the Uniform Commercial Code (or applicable
judicial docket) as in effect in each jurisdiction in which filings or
recordations under the Uniform Commercial Code should be made to evidence or
perfect security interests in all assets of such Credit Party, indicating among
other things that the assets of each such Credit Party are free and clear of any
Lien (except for Permitted Liens and Liens to be released on the Effective
Date).

 



81 

 

 

(iv)                              Property and Liability Insurance. The
Administrative Agent shall have received, in each case in form and substance
reasonably satisfactory to the Administrative Agent, evidence of property,
business interruption and liability insurance covering each Credit Party (with
appropriate endorsements naming the Administrative Agent as lender’s loss payee
(and mortgagee, as applicable) on all policies for property hazard insurance and
as additional insured on all policies for liability insurance), and if requested
by the Administrative Agent, copies of such insurance policies.

 

(v)                                 Perfection Certificate. The Administrative
Agent shall have received a Perfection Certificate with respect to the Credit
Parties dated the Effective Date and duly executed by a Responsible Officer of
each Credit Party.

 

(vi)                              Other Collateral Documentation. The
Administrative Agent shall have received any documents required by the terms of
the Security Documents to evidence its security interest in the Collateral
(including, without limitation, filings evidencing a security interest in any
intellectual property included in the Collateral).

 

(d)                 Governmental and Third-Party Approvals. All material
Governmental Approvals and material third party approvals and/or consents and
all equityholder and board of directors (or comparable entity management body)
authorizations shall have been obtained and shall be in full force and effect.

 

(e)                 Financial Matters.

 

(i)                                    Financial Statements. The Administrative
Agent shall have received: (A) the audited Consolidated balance sheet of the
Borrower and its Subsidiaries and the related audited Consolidated statements of
income, stockholder’s equity, and cash flows, for the three (3) most recently
completed Fiscal Years ending at least ninety (90) days prior to the Effective
Date; and (B)  the unaudited Consolidated balance sheet of the Borrower and its
Subsidiaries and related unaudited Consolidated statements of income and cash
flows for each interim fiscal quarter ended since the date of the last audited
Consolidated balance sheets and related statements of income, stockholder’s
equity, and cash flows, but prior to the date that is forty-five (45) days prior
to the Effective Date.

 

(ii)                                 Financial Projections. The Administrative
Agent shall have received projections prepared by management of the Borrower of
balance sheets, income statements and cash flow statements of the Borrower and
its Subsidiaries on a Consolidated basis prepared on a quarterly basis for the
first year following the Effective Date and on an annual basis for each year
thereafter during the term of the Credit Facility.

 

(iii)                             Solvency Certificate. The Borrower shall have
delivered to the Administrative Agent a certificate, in substantially the form
attached hereto as Exhibit I and certified as accurate by the chief financial
officer of the Borrower (or by another officer with equivalent duties), stating
that, after giving pro forma effect to the Transactions, the Borrower and its
Subsidiaries (on a consolidated basis) are Solvent.

 

(iv)                              Payment at Closing. The Borrower shall have
paid or made arrangements to pay contemporaneously with closing: (A) to the
Administrative Agent, the Arrangers and the Lenders, the fees set forth or
referenced in Section 5.3 and any other accrued and unpaid fees or commissions
due hereunder; and (B) all reasonable and documented fees and expenses of
counsel to the Administrative Agent and the Arrangers (directly to such counsel
if requested by the Administrative Agent or any of the Arrangers) to the extent
the Borrower has received an invoice for such fees and expenses at least one
(1) Business Day prior to the Effective Date.

 



82 

 

 

(f)                 Miscellaneous.

 

(i)                                    Notice of Account Designation. The
Administrative Agent shall have received a Notice of Account Designation
specifying the account or accounts to which the proceeds of any Loans made on
the Effective Date are to be disbursed.

 

(ii)                                 Existing Indebtedness/Refinancing. The
Refinancing shall have been consummated prior to, or substantially
simultaneously with, the initial Extensions of Credit on the Effective Date. All
other existing Indebtedness of the Borrower and its Subsidiaries (excluding
Indebtedness permitted pursuant to Section 9.1) shall be repaid in full, all
commitments (if any) in respect thereof shall have been terminated and all
guarantees therefor and security therefor shall be released, and the
Administrative Agent shall have received pay-off letters in form and substance
satisfactory to it evidencing such repayment, termination and release.

 

(iii)                             PATRIOT Act, etc. The Borrower and each of the
Subsidiary Guarantors shall have provided to the Administrative Agent and the
Lenders, at least three (3) Business Days prior to the Effective Date, all
documentation and other information that has been reasonably requested by the
Administrative Agent or any of the Arrangers in writing at least seven
(7) Business Days prior to the Effective Date, in order to comply with
requirements of the PATRIOT Act and applicable “know your customer” and
anti-money laundering rules and regulations (including any certification
required under the requirements of 31 C.F.R. §1010.230 (the “Beneficial
Ownership Regulation”).

 

(iv)                              Absence of Litigation, etc. There shall not
exist any action, suit, investigation, judgment, order, injunction or other
proceeding pending or, to the knowledge of the Borrower, threatened in any court
or before any arbitrator or Governmental Authority that could reasonably be
expected to have a Material Adverse Effect.

 

Without limiting the generality of the provisions of Section 11.4, for purposes
of determining compliance with the conditions specified in this Section 6.1, the
Administrative Agent and each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto.

 

SECTION 6.2       Conditions to All Extensions of Credit. The obligations of the
Lenders to make or participate in any Extensions of Credit (including the
initial Extension of Credit), convert or continue any Loan, and/or any Issuing
Lender to issue or extend any Letter of Credit are subject to the satisfaction
of the following conditions precedent on the relevant borrowing, continuation,
conversion, issuance or extension date:

 

(a)                 Continuation of Representations and Warranties. In the case
of each Extension of Credit hereunder, except as set forth in
Section 5.13(c)(iii), the representations and warranties contained in this
Agreement and the other Loan Documents shall be true and correct in all material
respects, except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which such representation
and warranty shall be true and correct in all respects, on and as of such
borrowing, continuation, conversion, issuance, increase or extension date with
the same effect as if made on and as of such date (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct in all
material respects as of such earlier date, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects as of such earlier date).

 



83 

 

 

(b)                 No Existing Default. With respect to any Extension of
Credit, except as set forth in Section 5.13(c)(i), no Default or Event of
Default shall have occurred and be continuing: (i) on the borrowing,
continuation, or conversion date with respect to such Loan or after giving
effect to the Loans to be made, continued or converted on such date; or (ii) on
the issuance or extension date with respect to such Letter of Credit or after
giving effect to the issuance or extension of such Letter of Credit on such
date.

 

(c)                 Notices. The Administrative Agent shall have received a
Notice of Borrowing, Letter of Credit Application, or Notice of
Conversion/Continuation, as applicable, from the Borrower in accordance with
Section 2.3(a), Section 3.2 or Section 5.2, as applicable.

 

(d)                 New Swingline Loans/Letters of Credit. So long as any Lender
is a Defaulting Lender: (i) the Swingline Lender shall not be required to fund
any Swingline Loans unless it is satisfied that it will have no Fronting
Exposure after giving effect to such Swingline Loan; and (ii) the Issuing Lender
shall not be required to issue, extend, renew or increase any Letter of Credit
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.

 

(e)                 Letters of Credit in Alternative Currencies. In the case of
an Extension of Credit consisting of a Letter of Credit to be denominated in an
Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of Administrative
Agent and the Issuing Lender would make it impracticable for such Letter of
Credit to be denominated in the relevant Alternative Currency.

 

ARTICLE VII

 

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

 

To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Credit Parties hereby
represent and warrant to the Administrative Agent and the Lenders both before
and after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made on the Effective Date and as
otherwise set forth in Section 6.2, that:

 

SECTION 7.1     Organization; Power; Qualification. Each Credit Party and each
Subsidiary thereof: (a) is duly organized, validly existing and in good standing
(to the extent the concept is applicable in such jurisdiction) under the laws of
the jurisdiction of its incorporation or formation; (b) has the power and
authority to own its Properties and to carry on its business as now being and
hereafter proposed to be conducted; and (c) is duly qualified and authorized to
do business in each jurisdiction in which the character of its Properties or the
nature of its business requires such qualification and authorization except in
jurisdictions where the failure to be so qualified or in good standing could not
reasonably be expected to result in a Material Adverse Effect. The jurisdictions
in which each Credit Party and each Subsidiary thereof are organized and
qualified to do business as of the Effective Date are described on Schedule 7.1
of the Disclosure Letter.

 



84 

 

 

 

SECTION 7.2       Ownership. Each Subsidiary of each Credit Party as of the
Effective Date is listed on Schedule 7.2 of the Disclosure Letter, including its
designation as an Excluded Subsidiary, if applicable. As of the Effective Date,
the capitalization of each Credit Party and its Subsidiaries consists of the
number of shares, authorized, issued and outstanding, of such classes and
series, with or without par value, described on Schedule 7.2 of the Disclosure
Letter. All outstanding shares have been duly authorized and validly issued and
are fully paid and nonassessable and not subject to any preemptive or similar
rights, except as described in Schedule 7.2 of the Disclosure Letter. The
shareholders or other owners, as applicable, of each Credit Party (other than
the Borrower) and its Subsidiaries and the number of shares owned by each as of
the Effective Date are described on Schedule 7.2 of the Disclosure Letter. As of
the Effective Date, there are no outstanding stock purchase warrants,
subscriptions, options, securities, instruments or other rights of any type or
nature whatsoever, which are convertible into, exchangeable for or otherwise
provide for or require the issuance of Equity Interests of any Credit Party
(other than the Borrower) or any Subsidiary thereof, except as described on
Schedule 7.2 of the Disclosure Letter.

 

SECTION 7.3      Authorization; Enforceability. Each Credit Party and each
Subsidiary thereof has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution, delivery and
performance of this Agreement and each of the other Loan Documents to which it
is a party in accordance with their respective terms. This Agreement and each of
the other Loan Documents have been duly executed and delivered by the duly
authorized officers of each Credit Party and each Subsidiary thereof that is a
party thereto, and each such document constitutes the legal, valid and binding
obligation of each Credit Party and each Subsidiary thereof that is a party
thereto, enforceable in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state or federal Debtor Relief Laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.

 

SECTION 7.4      Compliance of Agreement, Loan Documents and Borrowing with
Laws, Etc. The execution, delivery and performance by each Credit Party and each
Subsidiary thereof of the Loan Documents to which each such Person is a party in
accordance with their respective terms, the Extensions of Credit hereunder, and
the transactions contemplated hereby or thereby, do not and will not, by the
passage of time, the giving of notice or otherwise: (a) require any Governmental
Approval or violate any Applicable Law relating to any Credit Party or any
Subsidiary thereof where the failure to obtain such Governmental Approval or
such violation could reasonably be expected to have a Material Adverse Effect;
(b) conflict with, result in a breach of or constitute a default under the
articles of incorporation, bylaws or other organizational documents of any
Credit Party or any Subsidiary thereof; (c) conflict with, result in a breach of
or constitute a default under any indenture, agreement or other instrument to
which such Person is a party or by which any of its properties may be bound or
any Governmental Approval relating to such Person, which could, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect;
(d) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by such Person other
than Permitted Liens; or (e)  require any consent or authorization of, filing
with, or other act in respect of, an arbitrator or Governmental Authority and no
consent of any other Person is required in connection with the execution,
delivery, performance, validity or enforceability of this Agreement other than:
(i) consents, authorizations, filings or other acts or consents for which the
failure to obtain or make could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; (ii) consents or
filings under the UCC; (iii) filings with the United States Copyright Office
and/or the United States Patent and Trademark Office; and (iv) Mortgage filings
with the applicable county recording office or register of deeds.

 



85 

 

 

SECTION 7.5       Compliance with Law; Governmental Approvals. Each Credit Party
and each Subsidiary thereof: (a) has all Governmental Approvals required by any
Applicable Law for it to conduct its business as currently being conducted, each
of which is in full force and effect, is final and not subject to review on
appeal and is not the subject of any pending or, to its knowledge, threatened
attack by direct or collateral proceeding; (b) is in compliance with each
Governmental Approval applicable to it and in compliance with all other
Applicable Laws relating to it or any of its respective properties; and (c) has
timely filed all material reports, documents and other materials required to be
filed by it under all Applicable Laws with any Governmental Authority and has
retained all material records and documents required to be retained by it under
Applicable Law except in each case of clause (a), (b) or (c) where the failure
to have, comply or file could not reasonably be expected to have a Material
Adverse Effect.

 

SECTION 7.6       Tax Returns and Payments. Each Credit Party and each
Subsidiary thereof has duly filed or caused to be filed all income and other
federal, state, local and other Tax returns required by Applicable Law to be
filed, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect, and has paid, or made adequate
provision for the payment of, all income and other federal, state, local and
other taxes, assessments and governmental charges or levies upon it and its
property, income, profits and assets which are due and payable (other than any
amount the validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided for on the books of the relevant Credit Party and except
to the extent that failure do so could not reasonably be expected to have a
Material Adverse Effect). Such returns accurately reflect in all material
respects all liability for taxes of any Credit Party or any Subsidiary thereof
for the periods covered thereby. As of the Effective Date, except as set forth
on Schedule 7.6 of the Disclosure Letter, there is no ongoing audit or
examination or, to its knowledge, other investigation by any Governmental
Authority of the tax liability of any Credit Party or any Subsidiary thereof. No
Governmental Authority has asserted any Lien or other claim against any Credit
Party or any Subsidiary thereof with respect to unpaid taxes which has not been
discharged or resolved (other than (a) any amount the validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided for on the
books of the relevant Credit Party and (b) Permitted Liens). The charges,
accruals and reserves on the books of each Credit Party and each Subsidiary
thereof in respect of federal, state, local and other taxes for all Fiscal Years
and portions thereof since the organization of any Credit Party or any
Subsidiary thereof are in the judgment of the Borrower adequate, and the
Borrower does not anticipate any additional material taxes or assessments for
any of such years.

 

SECTION 7.7       Intellectual Property Matters. Each Credit Party and each
Subsidiary thereof owns, licenses, or otherwise possesses rights to use all
material franchises, licenses, copyrights, copyright applications, patents,
patent rights or licenses, patent applications, trademarks, trademark rights,
service mark, service mark rights, trade names, trade name rights and other
rights with respect to the foregoing which are reasonably necessary to conduct
its business as currently conducted. No event has occurred which permits, or
after notice or lapse of time or both would permit, the revocation or
termination of any such material rights, and no Credit Party nor any Subsidiary
thereof is liable to any Person for infringement under Applicable Law with
respect to any such rights as a result of its business operations, except as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

SECTION 7.8       Health Care Regulatory Matters.

 

(a)                 The products of each Credit Party and each of its
Subsidiaries that are subject to the regulations of the FDA (or similar
Applicable Laws of other Governmental Authorities in any domestic or foreign
jurisdiction) are in compliance with all applicable requirements of the FDA (and
of all corresponding state, local and foreign Applicable Laws of other
Governmental Authorities), except where the failure to comply, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect. No Credit Party nor any of its Subsidiaries has received any written
notice from the FDA (or from any other applicable Governmental Authority)
alleging any material violation by a Credit Party or any of its Subsidiaries of
any Applicable Law with respect to any product of any Credit Party or any of its
Subsidiaries.

 



86 

 

 

(b)                 To the extent applicable to any Credit Party or any of its
Subsidiaries and for so long as: (i) any Credit Party or any of its Subsidiaries
is a “covered entity” as defined in 45 C.F.R. § 160.103; (ii) any Credit Party
or any of its Subsidiaries is a “business associate” as defined in 45 C.F.R. §
160.103; (iii) any Credit Party is subject to or covered by the HIPAA
Administrative Requirements codified at 45 C.F.R. Parts 160 & 162 and/or the
HIPAA Security and Privacy Requirements codified at 45 C.F.R. Parts 160 & 164;
and/or (iv) any Credit Party or any of its Subsidiaries sponsors any “group
health plans” as defined in 45 C.F.R. § 160.103, such Credit Party or such
Subsidiary is in compliance with the applicable privacy, security, transaction
standards, breach notification, and other provisions and requirements of HIPAA
and any comparable state laws, except where the failure to so comply,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. Except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (i) no breach or
potential breach has occurred with respect to any unsecured protected health
information, as such term is defined in 45 C.F.R. § 160.103, maintained by or
for Credit Party or any of its Subsidiaries, and (ii) no information security or
privacy breach event has occurred that would require notification under any
comparable state laws.

 

SECTION 7.9        Environmental Matters. Except as disclosed on Schedule 7.9 of
the Disclosure Letter or as, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, none of the properties
owned, leased or operated by the Borrower or any Subsidiary, now contain, or to
the knowledge of the Borrower have previously contained, stored, treated, used,
or disposed or arranged for the disposal of (at any location), any Hazardous
Materials in amounts or concentrations which could reasonably be expected to
result in any liability under, or violation of, any applicable Environmental
Laws. Except as disclosed on Schedule 7.9 of the Disclosure Letter or as ,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, neither Borrower nor any of its Subsidiaries has
assumed, by contract or operation of law, any material liability of any third
party arising under any applicable Environmental Laws. The Borrower and each
Subsidiary and such properties and all operations conducted in connection
therewith are in compliance, and have been in compliance, in all material
respects with all applicable Environmental Laws, including, without limitation,
any permits issued or required thereunder. Borrower and its Subsidiaries
currently hold, and at all relevant times have held, all material permits
required under applicable Environmental Laws, and all such material permits are
valid and in full force and effect, and not subject to any pending or, to the
knowledge of Borrower, threatened proceeds that could reasonably be expected
lead to any suspension, modification, termination or revocation of any such
permits. There are no actions, suits, proceedings, claims or disputes pending
or, to the knowledge of the Borrower, threatened in writing (nor has Borrower or
any of its Subsidiaries received any written notice thereof), at law, in equity,
in arbitration or before any Governmental Authority, by or against the Borrower
or any of its Subsidiaries or against, or otherwise arising out of, any of their
respective properties, business or revenues that allege any material liability
under, or violation of, any applicable Environmental Laws.

 

SECTION 7.10       Employee Benefit Matters.

 

(a)                 As of the Effective Date, no Credit Party nor any ERISA
Affiliate maintains or contributes to, or has any obligation under, any Pension
Plan or Multiemployer Plan other than those identified on Schedule 7.10 of the
Disclosure Letter;

 

(b)                 Each Credit Party and each ERISA Affiliate is in compliance
with all applicable provisions of ERISA, the Code and the regulations and
published interpretations thereunder with respect to all Employee Benefit Plans
except for any required amendments for which the remedial amendment period as
defined in Section 401(b) of the Code has not yet expired and except where a
failure to so comply could not reasonably be expected to have a Material Adverse
Effect. Each Employee Benefit Plan that it is intended to be qualified under
Section 401(a) of the Code has been determined by the IRS to be so qualified (or
is considered to be so qualified due to permitted reliance on an opinion letter
from the IRS), and each trust related to such plan has been determined to be
exempt under Section 501(a) of the Code except for such plans and trusts that
have submitted an application for but not yet received determination letters or
for which the remedial amendment period for submitting an application for a
determination letter has not yet expired. No liability has been incurred by any
Credit Party or any ERISA Affiliate which remains unsatisfied for any taxes or
penalties assessed with respect to any Employee Benefit Plan or any
Multiemployer Plan except for a liability that could not reasonably be expected
to have a Material Adverse Effect;

 



87 

 

 

(c)                 As of the Effective Date, no Pension Plan has been
terminated with respect to which there is any unsatisfied liability that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, nor has any Pension Plan become subject to funding based benefit
restrictions under Section 436 of the Code, nor has any funding waiver from the
IRS been received or requested with respect to any Pension Plan, nor has any
Credit Party or any ERISA Affiliate failed to make any contributions or to pay
any amounts due and owing as required by Sections 412 or 430 of the Code,
Section 302 of ERISA or the terms of any Pension Plan on or prior to the due
dates of such contributions under Sections 412 or 430 of the Code or Section 302
of ERISA, nor has there been any event requiring any disclosure under
Section 4041(c)(3)(C) or 4063(a) of ERISA with respect to any Pension Plan;

 

(d)                 Except where the failure of any of the following
representations to be correct could not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect, no Credit Party nor any
ERISA Affiliate has: (i) engaged in a nonexempt prohibited transaction described
in Section 406 of the ERISA or Section 4975 of the Code; (ii) incurred any
liability to the PBGC which remains outstanding other than the payment of
premiums and there are no premium payments which are due and unpaid;
(iii) failed to make a required contribution or payment to a Multiemployer Plan;
or (iv)  failed to make a required installment or other required payment under
Sections 412 or 430 of the Code;

 

(e)                 No Termination Event has occurred or is reasonably expected
to occur;

 

(f)                  Except where the failure of any of the following
representations to be correct could not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect, no proceeding, claim (other
than a benefits claim in the ordinary course of business), lawsuit and/or
investigation is existing or, to its knowledge, threatened concerning or
involving: (i) any employee welfare benefit plan (as defined in Section 3(1) of
ERISA) currently maintained or contributed to by any Credit Party or any ERISA
Affiliate; (ii) any Pension Plan; or (iii) any Multiemployer Plan.

 

(g)                 No Credit Party nor any Subsidiary thereof is a party to any
contract, agreement or arrangement that could, solely as a result of the
delivery of this Agreement or the consummation of transactions contemplated
hereby, result in the payment of any “excess parachute payment” within the
meaning of Section 280G of the Code.

 

SECTION 7.11       Use of Proceeds; Margin Stock.

 

(a)                 The proceeds of the Loans and Letters of Credit are intended
to be and shall be used solely for the purposes set forth in and permitted by
Section 9.17.

 



88 

 

 

(b)                 No Credit Party nor any Subsidiary thereof is engaged
principally or as one of its activities in the business of extending credit for
the purpose of “purchasing” or “carrying” any “margin stock” (as each such term
is defined or used, directly or indirectly, in Regulation U of the Board of
Governors of the Federal Reserve System). No part of the proceeds of any of the
Loans or Letters of Credit will be used for purchasing or carrying margin stock
or for any purpose which violates, or which would be inconsistent with, the
provisions of Regulation T, U or X of such Board of Governors. Following the
application of the proceeds of each Extension of Credit, not more than
twenty-five percent (25%) of the value of the assets (either of the Borrower
only or of the Borrower and its Subsidiaries on a Consolidated basis) subject to
the provisions of Section 9.2 or Section 9.5 or subject to any restriction
contained in any agreement or instrument between the Borrower and any Lender or
any Affiliate of any Lender relating to Indebtedness in excess of the Threshold
Amount will be “margin stock”.

 

SECTION 7.12        Government Regulation. No Credit Party nor any Subsidiary
thereof is an “investment company” or a company “controlled” by an “investment
company” (as each such term is defined or used in the Investment Company Act of
1940) and no Credit Party nor any Subsidiary thereof is, or after giving effect
to any Extension of Credit will be, subject to regulation under any other
Applicable Law which limits its ability to incur or consummate the transactions
contemplated hereby.

 

SECTION 7.13        Material Contracts. Schedule 7.13 of the Disclosure Letter
sets forth a complete and accurate list of all Material Contracts of each Credit
Party and each Subsidiary thereof in effect as of the Effective Date. Other than
as set forth in Schedule 7.13 of the Disclosure Letter, as of the Effective
Date, each such Material Contract is, and after giving effect to the
consummation of the transactions contemplated by the Loan Documents will
continue to be, in full force and effect in accordance with the terms thereof.
To the extent requested by the Administrative Agent, each Credit Party and each
Subsidiary thereof has delivered to the Administrative Agent a true and complete
copy of each Material Contract required to be listed on Schedule 7.13 of the
Disclosure Letter or any other Schedule hereto; provided that any such Material
Contract may be delivered electronically in accordance with the second paragraph
of Section 8.2. As of the Effective Date, no Credit Party nor any Subsidiary
thereof (nor, to its knowledge, any other party thereto) is in breach of or in
default under any Material Contract in any material respect.

 

SECTION 7.14       Employee Relations. As of the Effective Date, no Credit Party
nor any Subsidiary thereof is party to any collective bargaining agreement, nor
has any labor union been recognized as the representative of its employees
except as set forth on Schedule 7.14 of the Disclosure Letter. The Borrower
knows of no pending, threatened or contemplated strikes, work stoppage or other
collective labor disputes involving its employees or those of its Subsidiaries
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

SECTION 7.15        Burdensome Provisions. The Credit Parties and their
respective Subsidiaries do not presently anticipate that future expenditures
needed to meet the provisions of any statutes, orders, rules or regulations of a
Governmental Authority will be so burdensome as to have a Material Adverse
Effect. No Subsidiary is party to any agreement or instrument or otherwise
subject to any restriction or encumbrance that restricts or limits its ability
to make dividend payments or other distributions in respect of its Equity
Interests to the Borrower or any Subsidiary or to transfer any of its assets or
properties to the Borrower or any other Subsidiary in each case other than
existing under or by reason of the Loan Documents or Applicable Law or as
permitted under Section 9.10.

 

SECTION 7.16        Financial Statements. The audited and unaudited financial
statements delivered pursuant to Section 6.1(e)(i) and Sections 8.1(a) and (b),
fairly present in all material respects on a Consolidated basis the assets,
liabilities and financial position of the Borrower and its Subsidiaries in each
case as at such dates, and the results of the operations and changes of
financial position for the periods then ended (other than customary year-end
adjustments for unaudited financial statements and the absence of footnotes from
unaudited financial statements). All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP.
Such financial statements show all material indebtedness and other material
liabilities, direct or contingent, of the Borrower and its Subsidiaries as of
the date thereof, including material liabilities for taxes, material
commitments, and Indebtedness, in each case, to the extent required to be
disclosed under GAAP. The projections delivered pursuant to
Section 6.1(e)(ii) and Section 8.1(c) were prepared in good faith on the basis
of the assumptions stated therein, which assumptions are believed to be
reasonable in light of then existing conditions (it being recognized by the
Lenders that such projections are not to be viewed as facts and that the actual
results during the period or periods covered by such projections may vary from
such projections and that such differences may be material and that such
projections are not a guarantee of financial performance).

 



89 

 

 

SECTION 7.17        No Material Adverse Change. Since December 31, 2018, there
has been no material adverse change in the properties, business, operations, or
condition (financial or otherwise) of the Borrower and its Subsidiaries, taken
as a whole, and no event has occurred or condition arisen, either individually
or in the aggregate, that could reasonably be expected to have a Material
Adverse Effect.

 

SECTION 7.18        Solvency. The Borrower and its Subsidiaries, on a
Consolidated basis, are Solvent.

 

SECTION 7.19        Title to Properties. As of the Effective Date, the real
property listed on Schedule 7.19 of the Disclosure Letter constitutes all of the
real property that is owned, leased or subleased by any Credit Party or any of
its Subsidiaries. Each Credit Party and each Subsidiary thereof has such title
to, or leasehold interest in, the real property owned or leased by it as is
necessary or desirable to the conduct of its business and valid and legal title
to all of its personal property and assets, except (a) those which have been
disposed of by the Credit Parties and their Subsidiaries subsequent to such date
which dispositions have been in the ordinary course of business or as otherwise
expressly permitted hereunder, (b) for such defects of title that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect and (c) for Permitted Liens.

 

SECTION 7.20        Litigation. Except for matters existing on the Effective
Date and set forth on Schedule 7.20 of the Disclosure Letter, there are no
actions, suits or proceedings pending nor, to its knowledge, threatened in
writing against or in any other way relating adversely to or affecting any
Credit Party or any Subsidiary thereof or any of their respective properties in
any court or before any arbitrator of any kind or before or by any Governmental
Authority that could reasonably be expected to have a Material Adverse Effect.

 

SECTION 7.21       Anti-Corruption Laws; Anti-Money Laundering Laws and
Sanctions. None of: (a) the Borrower, any Subsidiary or, to the knowledge of the
Borrower or such Subsidiary, any of their respective directors, officers,
employees or affiliates; or (b) to the knowledge of the Borrower, any agent or
representative of the Borrower or any Subsidiary that will act in any capacity
in connection with or benefit from the credit facility established hereby:
(i) is, or is owned or controlled by, a Sanctioned Person or currently the
subject or target of any Sanctions; (ii) has taken any action, directly or
indirectly, that would result in a violation by such Persons of the PATRIOT Act;
or (iii) has taken any action, directly or indirectly, that would result in a
violation by such Persons of any Anti-Corruption Laws or Sanctions. The Borrower
has implemented and maintains in effect policies and procedures designed to
promote and achieve compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions. No Loans or Letter of Credit, use of proceeds or other
transaction contemplated by this Agreement will violate any Anti-Corruption Law
or applicable Sanctions.

 



90 

 

 

SECTION 7.22        Absence of Defaults. No event has occurred or is continuing:
(a) which constitutes a Default or an Event of Default; or (b) which constitutes
a default or event of default by any Credit Party or any Subsidiary thereof
under: (i) any Material Contract; or (ii) any judgment, decree or order to which
any Credit Party or any Subsidiary thereof is a party or by which any Credit
Party or any Subsidiary thereof or any of their respective properties may be
bound or which would require any Credit Party or any Subsidiary thereof to make
any payment thereunder prior to the scheduled maturity date therefor that, in
any case under this clause (ii), could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

SECTION 7.23        Senior Indebtedness Status. The Obligations of each Credit
Party and each Subsidiary thereof under this Agreement and each of the other
Loan Documents rank and shall continue to rank at least senior in priority of
payment to all Subordinated Indebtedness of each such Person, and shall
constitute and shall continue to constitute “Senior Indebtedness” and
“Designated Senior Debt” (or any other term of similar meaning and import) under
all instruments and documents, now or in the future, relating to any senior
unsecured Indebtedness and Subordinated Indebtedness of such Person (to the
extent the concept of “Senior Indebtedness” or “Designated Senior Debt” (or
similar concept) exists therein).

 

SECTION 7.24        Disclosure. The Borrower and/or its Subsidiaries have
disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which any Credit Party and
any Subsidiary thereof are subject, and all other matters known to them, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No financial statement, material report, material
certificate or other written material information furnished by or on behalf of
any Credit Party or any Subsidiary thereof to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other written information so furnished), taken together as a
whole, contains any untrue statement of a material fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading (as modified or
supplemented by other written information so furnished); provided that: (a) no
representation is made with respect to projected financial information,
estimated financial information and other projected or estimated information,
except that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time (it being recognized by the Lenders that
projections are not to be viewed as facts and that the actual results during the
period or periods covered by such projections, many of which are beyond the
control of the Borrower and its Subsidiaries, may vary from such projections and
that such difference may be material and that such projections are not a
guarantee of financial performance); and (b) no representation is made with
respect to information of a general economic or general industry nature.

 

SECTION 7.25       Security Documents.

 

(a)      The Collateral Agreement as reaffirmed by the Reaffirmation Agreement,
upon execution and delivery thereof by the parties thereto, will create (or
continues to create) in favor of the Administrative Agent, for the ratable
benefit of the Secured Parties, a valid and enforceable security interest in the
Collateral described therein, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
Debtor Relief Laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies and
(i) when the Pledged Debt and Pledged Equity Interests (each as defined in the
Collateral Agreement) are delivered to the Administrative Agent, the Lien
created under the Collateral Agreement shall constitute (or continues to
constitute) a fully perfected first priority Lien on, and security interest in,
all right, title and interest of the Credit Parties in such Pledged Debt and
Pledged Equity Interests, in each case prior and superior in right to any other
Person, and (ii) when financing statements in appropriate form are filed in the
offices specified on Schedule 7.25(a) of the Disclosure Letter, the Liens
created under the Collateral Agreement will constitute (or continue to
constitute) fully perfected Liens on, and security interests in, all right,
title and interest of the Credit Parties in such Collateral (other than
Intellectual Property, as defined in the Collateral Agreement, and Deposit
Accounts, as defined in the Collateral Agreement), in each case prior and
superior in right to any other Person, other than with respect to Liens
expressly permitted by Section 9.2.

 



91 

 

 

(b)       Upon the recordation of the Collateral Agreement (or a short-form
security agreement in form and substance reasonably satisfactory to the Borrower
and the Administrative Agent) with the United States Patent and Trademark Office
and the United States Copyright Office, together with the financing statements
in appropriate form filed in the offices specified on Schedule 7.25(a) of the
Disclosure Letter, the Liens created under the Collateral Agreement shall
constitute (or continue to constitute) fully perfected Liens on, and security
interests in, all right, title and interest of the Credit Parties in the
Intellectual Property (as defined in the Collateral Agreement) in which a
security interest may be perfected by filing in the United States and its
territories and possessions, in each case prior and superior in right to any
other Person (it being understood that (i) subsequent recordings in the United
States Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on registered trademarks and patents, trademark and
patent applications and registered copyrights acquired by the Credit Parties
after the date hereof and (ii) any “intent to use” trademark or service
applications are excluded from the Collateral), other than with respect to Liens
expressly permitted by Section 9.2.

 

(c)      Each Mortgage, upon execution and delivery thereof by the parties
thereto, will create (or created) in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, a valid and enforceable Lien on all of
the Credit Parties’ right, title and interest in and to the Material Real
Property subject thereto and the proceeds thereof, and when the Mortgages are
filed in the offices specified on Schedule 7.25(c) of the Disclosure Letter, the
Mortgages shall at all times constitute a fully perfected security interest in
all right, title and interest of the Credit Parties in such Material Real
Property and the proceeds thereof, in each case prior and superior in right to
any other Person, other than with respect to the rights of Persons pursuant to
Liens expressly permitted by Section 9.2.

 

SECTION 7.26        Insurance Matters. The properties of the Borrower and its
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
Borrower or the applicable Subsidiary operates.

 

SECTION 7.27        Flood Hazard Insurance. With respect to each parcel of real
property that is located within a special flood hazard area and that is subject
to a Mortgage, the Administrative Agent has received: (a) such flood hazard
certifications, notices and confirmations thereof, and effective flood hazard
insurance policies with respect to all real property of the Borrower and its
Subsidiaries constituting Collateral on such terms and in such amounts as
required by The National Flood Insurance Reform Act of 1994 and as otherwise
required by Administrative Agent or the Required Lenders; (b) all flood hazard
insurance policies required hereunder have been obtained and remain in full
force and effect, and the premiums thereon have been paid in full, and
(c) except as the Borrower has previously given written notice thereof to the
Administrative Agent, there has been no redesignation of any real property into
or out of a special flood hazard area.

 



92 

 

 

SECTION 7.28        EEA Financial Institution. Neither the Borrower nor any
other Credit Party is an EEA Financial Institution.

 

SECTION 7.29        Beneficial Ownership Certification. As of the Effective
Date, to the best of the knowledge of the Borrower, the information included in
the Beneficial Ownership Certification, if applicable, is true and correct in
all respects.

 

ARTICLE VIII

 

AFFIRMATIVE COVENANTS

 

Until the Discharge of the Obligations, each Credit Party will, and will cause
each of its Subsidiaries to:

 

SECTION 8.1      Financial Statements and Budgets. Deliver to the Administrative
Agent, in form and detail satisfactory to the Administrative Agent (which shall
promptly make such information available to the Lenders in accordance with its
customary practice):

 

(a)                 Annual Financial Statements. As soon as practicable and in
any event within ninety (90) days (or, if earlier, on the date of any required
public filing thereof) after the end of each Fiscal Year (commencing with the
Fiscal Year ended December 31, 2019), an audited Consolidated balance sheet of
the Borrower and its Subsidiaries as of the close of such Fiscal Year and
audited Consolidated statements of income, shareholder’s equity, and cash flows,
including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
preceding Fiscal Year and, if applicable, containing disclosure of the effect on
the financial position or results of operations of any material change in the
application of accounting principles and practices during the year. Such annual
financial statements shall be: (i) audited by Deloitte LLP or another
independent certified public accounting firm of recognized national standing;
and (ii) accompanied by a report and opinion thereon by such certified public
accountants prepared in accordance with generally accepted auditing standards
that is not subject to any “going concern” or similar qualification or exception
(other than a qualification related to the maturity of the Commitments and the
Loans at the Revolving Credit Maturity Date or Term Loan Maturity Date, as
applicable, within one year from the date such opinion is delivered) or any
qualification as to the scope of such audit or with respect to accounting
principles followed by the Borrower or any of its Subsidiaries not in accordance
with GAAP.

 

(b)                 Quarterly Financial Statements. As soon as practicable and
in any event within forty-five (45) days (or, if earlier, on the date of any
required public filing thereof) after the end of the first three (3) fiscal
quarters of each Fiscal Year (commencing with the fiscal quarter ended March 31,
2020), an unaudited Consolidated balance sheet of the Borrower and its
Subsidiaries as of the close of such fiscal quarter and unaudited Consolidated
statements of income, shareholder’s equity, and cash flows for the fiscal
quarter then ended and that portion of the Fiscal Year then ended, including the
notes thereto, all in reasonable detail setting forth in comparative form the
corresponding figures as of the end of and for the corresponding period in the
preceding Fiscal Year and, if applicable, containing disclosure of the effect on
the financial position or results of operations of any material change in the
application of accounting principles and practices during the period, and
certified by the chief financial officer of the Borrower as having been prepared
in accordance with GAAP and to present fairly in all material respects the
financial condition of the Borrower and its Subsidiaries on a Consolidated basis
as of their respective dates and the results of operations of the Borrower and
its Subsidiaries for the respective periods then ended, subject to normal
year-end adjustments and the absence of footnotes.

 



93 

 

 

(c)                 Annual Business Plan and Budget. As soon as practicable and
in any event within seventy-five (75) days after the end of each Fiscal Year
(commencing with the Fiscal Year ending December 31, 2019), a business plan and
operating and capital budget of the Borrower and its Subsidiaries for the
ensuing Fiscal Year, such plan to be prepared in accordance with GAAP and to
include the following: an operating and capital budget, a projected income
statement and balance sheet, and projected calculations of the financial
covenants set forth in Section 9.14, accompanied by a certificate from a
Responsible Officer of the Borrower to the effect that such budget contains good
faith estimates (utilizing assumptions believed to be reasonable at the time of
preparation of such budget) of the financial condition and operations of the
Borrower and its Subsidiaries for such period.

 

SECTION 8.2       Certificates; Other Reports. Deliver to the Administrative
Agent (which shall promptly make such information available to the Lenders in
accordance with its customary practice):

 

(a)                 at each time financial statements are delivered pursuant to
Sections 8.1(a) or (b) and at such other times as the Administrative Agent shall
reasonably request, a duly completed Officer’s Compliance Certificate signed by
the chief executive officer, chief financial officer, treasurer or controller of
the Borrower, and a report containing management’s discussion and analysis of
such financial statements;

 

(b)                 promptly upon receipt thereof (unless restricted by
applicable professional standards with respect to which mutually agreeable
arrangements cannot be made to permit disclosure thereof), copies of all
material reports, if any, submitted to any Credit Party, any Subsidiary thereof
or any of their respective boards of directors by their respective independent
public accountants in connection with their auditing function, including,
without limitation, any management report and any management responses thereto;

 

(c)                 promptly after the furnishing thereof, copies of any notice
of default and any other material statement, report, or certificate furnished to
any holder of Indebtedness of any Credit Party or any Subsidiary thereof in
excess of the Threshold Amount pursuant to the terms of any indenture, loan or
credit or similar agreement;

 

(d)                 promptly after an officer of any Credit Party obtaining
knowledge of the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Credit Party or any Subsidiary
thereof with any Environmental Law that could: (i) reasonably be expected to
have a Material Adverse Effect; or (ii) cause any Property described in the
Mortgages to be subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law;

 

(e)                 promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Exchange Act,
or with any national securities exchange, and in any case not otherwise required
to be delivered to the Administrative Agent pursuant hereto;

 

(f)                  promptly, and in any event within five (5) Business Days
after receipt thereof by any Credit Party or any Subsidiary thereof, copies of
each notice or other correspondence received from the SEC (or comparable agency
in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of any Credit Party or any Subsidiary thereof (other
than comment letters from the SEC, the contents of which are not materially
adverse to the Lenders);

 



94 

 

 

(g)                 promptly upon the request thereof, such other information
and documentation required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations (including,
without limitation, the PATRIOT Act and the Beneficial Ownership Regulation), as
from time to time reasonably requested by the Administrative Agent or any
Lender; and

 

(h)                 such other information regarding the operations, business
affairs and financial condition of any Credit Party or any Subsidiary thereof as
the Administrative Agent or any Lender may reasonably request.

 

Documents required to be delivered pursuant to Section 7.13, Sections 8.1(a) or
(b), or Section 8.2(e) or (f) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date: (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed in Section 12.1; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (A) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender; and
(B)  the Borrower shall notify the Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions of such
documents. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper, facsimile or electronic (i.e.,
“pdf” or “tif” format) copies of the Officer’s Compliance Certificates required
by Section 8.2 to the Administrative Agent. Except for such Officer’s Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that: (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Lenders materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on the
Platform; and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower, any of its Subsidiaries, or any of their respective securities)
(each, a “Public Lender”). The Borrower hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that: (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, means that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Arrangers, the Issuing
Lenders and the Lenders to treat such Borrower Materials as not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to the Borrower or its securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 12.10); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and the Arrangers shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

 



95 

 

 

SECTION 8.3       Notice of Litigation and Other Matters. Promptly (but in no
event later than ten (10) days after any Responsible Officer of any Credit Party
obtains knowledge thereof) notify the Administrative Agent in writing of (which
shall promptly make such information available to the Lenders in accordance with
its customary practice):

 

(a)                 the occurrence of any Default or Event of Default;

 

(b)                 the commencement of all proceedings and investigations by or
before any Governmental Authority and all actions and proceedings in any court
or before any arbitrator against or involving any Credit Party or any Subsidiary
thereof or any of their respective properties, assets or businesses in each case
that could reasonably be expected to have a Material Adverse Effect;

 

(c)                 any written notice of any violation received by any Credit
Party or any Subsidiary thereof from any Governmental Authority including,
without limitation, any written notice of violation of applicable Environmental
Laws which in any such case could reasonably be expected to have a Material
Adverse Effect;

 

(d)                 [Reserved]

 

(e)                 any labor controversy that has resulted in, or threatens to
result in, a strike or other work action against any Credit Party or any
Subsidiary thereof;

 

(f)                  any attachment, judgment, lien, levy or order exceeding the
Threshold Amount that is assessed against or threatened in writing against any
Credit Party or any Subsidiary thereof;

 

(g)                 any event which constitutes, or which with the passage of
time or giving of notice or both would constitute, a default or event of default
under any Material Contract to which the Borrower or any of its Subsidiaries is
a party or by which the Borrower or any Subsidiary thereof or any of their
respective properties may be bound which could reasonably be expected to have a
Material Adverse Effect; and

 

(h)                 (i) any unfavorable determination letter from the IRS
regarding the qualification of an Employee Benefit Plan under Section 401(a) of
the Code (along with a copy thereof), (ii) all notices received by any Credit
Party or any ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan
or to have a trustee appointed to administer any Pension Plan, (iii) all notices
received by any Credit Party or any ERISA Affiliate from a Multiemployer Plan
sponsor concerning the imposition or amount of withdrawal liability pursuant to
Section 4202 of ERISA and (iv) the Borrower obtaining knowledge or reason to
know that any Credit Party or any ERISA Affiliate has filed or intends to file a
notice of intent to terminate any Pension Plan under a distress termination
within the meaning of Section 4041(c) of ERISA.

 

Each notice pursuant to Section 8.3 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken or proposes
to take with respect thereto. Each notice pursuant to Section 8.3(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

SECTION 8.4      Preservation of Corporate Existence and Related Matters. Except
as permitted by Section 9.4, preserve and maintain its separate corporate
existence and all rights, franchises, licenses and privileges necessary to the
conduct of its business, and qualify and remain qualified as a foreign
corporation or other entity and authorized to do business in each jurisdiction
where the nature and scope of its activities require it to so qualify under
Applicable Law in which the failure to so qualify could reasonably be expected
to have a Material Adverse Effect.

 



96 

 

 

SECTION 8.5      Maintenance of Property and Licenses.

 

(a)                 In addition to the requirements of any of the Security
Documents, protect and preserve all Properties necessary in and material to its
business, including copyrights, patents, trade names, service marks and
trademarks; maintain in good working order and condition, ordinary wear and tear
excepted, all buildings, equipment and other tangible real and personal
property; and from time to time make or cause to be made all repairs, renewals
and replacements thereof and additions to such Property necessary for the
conduct of its business, so that the business carried on in connection therewith
may be conducted in a commercially reasonable manner; provided that nothing in
this Section 8.5(a) shall prohibit or prevent the Borrower or any Subsidiary
from discontinuing the protection, preservation or maintenance of any of its
Properties: (i) if, in the reasonable good faith judgment of the Borrower or
such Subsidiary, such discontinuance is desirable in the conduct of its business
or such Properties are no longer material to the business of the Borrower or
such Subsidiary; and (ii) such discontinuance could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b)                 Maintain, in full force and effect in all material respects,
each and every material license, permit, certification, qualification, approval
or franchise issued by any Governmental Authority (each a “License”) required
for each of them to conduct their respective businesses as presently conducted;
provided that the Borrower or any Subsidiary thereof shall not be required to
preserve any such Licenses if: (i) the Borrower or such Subsidiary shall
determine in its reasonable good faith judgment that the preservation thereof is
no longer desirable in the conduct of its business; (ii) the loss thereof is not
disadvantageous in any material respect to such Person or any Lender; and
(iii) the loss thereof could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

SECTION 8.6      Insurance. Maintain insurance with financially sound and
reputable insurance companies against at least such risks and in at least such
amounts as are customarily maintained by similar businesses and as may be
required by Applicable Law (including, without limitation, hazard and business
interruption insurance). All such insurance shall: (a) in the case of any such
insurance procured in the United States, (x) to the extent agreed to by such
insurance company after the Borrower’s use of commercially reasonable efforts,
provide for not less than thirty (30) days’ prior written notice to the
Administrative Agent of termination, lapse or cancellation of such insurance and
(y) in any event, provide for not less than ten (10) days’ prior written notice
to the Administrative Agent of termination, lapse or cancellation of such
insurance due to failure to pay premiums; (b) in the case of liability
insurance, name the Administrative Agent as an additional insured party
thereunder (provided that in the case of any liability insurance policy procured
outside of the United States, such policy shall not be required to so name the
Administrative Agent as an additional insured party if the Borrower or the
applicable Subsidiary has been unable to obtain such endorsement from the
applicable insurer after the use of commercially reasonable efforts); and (c) in
the case of each casualty insurance policy of the Credit Parties, name the
Administrative Agent as lender’s loss payee or mortgagee, as applicable. On the
Effective Date and from time to time thereafter deliver to the Administrative
Agent upon its request information in reasonable detail as to the insurance then
in effect, stating the names of the insurance companies, the amounts and rates
of the insurance, the dates of the expiration thereof and the properties and
risks covered thereby. Without limiting the foregoing, the Borrower shall and
shall cause each appropriate Credit Party to: (i) maintain, if available, fully
paid flood hazard insurance on all owned real property that is located in a
special flood hazard area and that is subject to a Mortgage, on such terms and
in such amounts as required by The National Flood Insurance Reform Act of 1994
and as otherwise required by Required Lenders or the Administrative Agent;
(ii) furnish to the Administrative Agent evidence of renewal (and payment of
renewal premiums therefor) of all such policies prior to the expiration or lapse
thereof; and (iii) furnish to the Administrative Agent prompt written notice of
any redesignation of any such improved real property into or out of a special
flood hazard area.

 



97 

 

 

SECTION 8.7      Accounting Methods and Financial Records. Maintain a system of
accounting, and keep proper books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance in all material respects with the regulations of any Governmental
Authority having jurisdiction over it or any of its Properties.

 

SECTION 8.8      Payment of Taxes and Other Obligations. Pay and perform:
(a) all Taxes, assessments, and other governmental charges that may be levied or
assessed upon it or any of its Property; and (b) all other Indebtedness,
obligations and liabilities in accordance with customary trade practices that,
in either case of clause (a) or (b), if not so paid could reasonably be expected
to have a Material Adverse Effect; provided that the Borrower or such Subsidiary
may contest any item described in clause (a) of this Section in good faith so
long as adequate reserves are maintained with respect thereto in accordance with
GAAP.

 

SECTION 8.9      Compliance with Laws and Approvals. Observe and remain in
compliance with all Applicable Laws (including without limitation, the PATRIOT
Act and the Beneficial Ownership Regulation) and maintain in full force and
effect all Governmental Approvals, in each case applicable to the conduct of its
business except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

SECTION 8.10       Environmental Laws. In addition to and without limiting the
generality of Section 8.9, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect: (a) comply in all
material respects with, all applicable Environmental Laws, and obtain and comply
with and maintain, and use commercially reasonable efforts to ensure that all
tenants and subtenants, if any, obtain and comply in all material respects with
and maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws; and (b)  conduct and complete
all investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws, and promptly comply with all
lawful orders and directives of any Governmental Authority regarding applicable
Environmental Laws. In addition, each Credit Party shall defend, indemnify and
hold harmless the Administrative Agent and the Lenders, and their respective
parents, Subsidiaries, Affiliates, employees, agents, officers and directors,
from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
presence of Hazardous Materials, or the violation of, noncompliance with or
liability under any applicable Environmental Laws applicable to the operations
of the Borrower or any such Subsidiary, or any orders, requirements or demands
of Governmental Authorities related thereto, including, without limitation,
reasonable attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing directly result from the gross negligence or willful
misconduct of the party seeking indemnification therefor, as determined by a
court of competent jurisdiction by final nonappealable judgment.

 

SECTION 8.11      Compliance with ERISA. In addition to and without limiting the
generality of Section 8.9: (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect: (i) comply with applicable provisions of ERISA, the Code and the
regulations and published interpretations thereunder with respect to all
Employee Benefit Plans; (ii) not take any action or fail to take action the
result of which could reasonably be expected to result in a liability to the
PBGC or to a Multiemployer Plan; (iii) not participate in any nonexempt
prohibited transaction that could result in any civil penalty under ERISA or tax
under the Code; and (iv) operate each Employee Benefit Plan in such a manner
that will not incur any tax liability under Section 4980B of the Code or any
liability to any qualified beneficiary as defined in Section 4980B of the Code;
and (b) furnish to the Administrative Agent upon the Administrative Agent’s
request such additional information about any Employee Benefit Plan as may be
reasonably requested by the Administrative Agent.

 



98 

 

 

SECTION 8.12      Compliance with Material Contracts. Comply in all respects
with each Material Contract except as could not reasonably be expected to have a
Material Adverse Effect; provided that the Borrower or any such Subsidiary may
contest the terms and conditions of any such Material Contract in good faith
through applicable proceedings so long as adequate reserves are maintained in
accordance with GAAP.

 

SECTION 8.13      Visits and Inspections. Permit representatives of the
Administrative Agent or any Lender, from time to time upon prior reasonable
written notice and at such times during normal business hours, all at the
expense of the Borrower, to visit and inspect its properties; inspect, audit and
make extracts from its books, records and files, including, but not limited to,
management letters prepared by independent accountants; and discuss with its
principal officers, and its independent accountants, its business, assets,
liabilities, financial condition, results of operations and business prospects;
provided that excluding any such visits and inspections during the continuation
of an Event of Default: (a) any such visits and inspections by any Lender
(excluding any Lender that also acts as Administrative Agent) shall be at such
Lender’s expense; and (b) the Administrative Agent shall not exercise such
rights more often than two (2) times during any calendar year at the Borrower’s
expense; provided further that upon the occurrence and during the continuance of
an Event of Default, the Administrative Agent or any Lender may do any of the
foregoing at the expense of the Borrower at any time without advance notice.
Each Credit Party and its Subsidiaries may place reasonable limits on access to
information, the disclosure of which would be prohibited by a confidentiality
agreement or is otherwise proprietary or confidential, in each case of such
agreement or other restrictions, entered into by such Credit Party or such
Subsidiary on an arm’s-length basis and in good faith, unless mutually agreeable
arrangements are made (and at the Administrative Agent’s reasonable request,
such Credit Party or such Subsidiary shall take all commercially reasonable
efforts to cause such arrangements to be made) to permit the disclosure of such
information and preserve such information as confidential or proprietary and
neither the Borrower nor any Subsidiary shall be required to disclose any trade
secrets. Upon the request of the Administrative Agent or the Required Lenders,
participate in a meeting of the Administrative Agent and Lenders once during
each Fiscal Year, which meeting will be held at the Borrower’s corporate offices
(or such other location as may be agreed to by the Borrower and the
Administrative Agent) at such time as may be agreed by the Borrower and the
Administrative Agent.

 

SECTION 8.14      Additional Subsidiaries, Real Property and Other Collateral.

 

(a)                 Additional Subsidiary Guarantors. Promptly after the
creation or acquisition of any Subsidiary (other than an Excluded Subsidiary)or
after the date when a Subsidiary ceases to be an Excluded Subsidiary (including
due to revocation of a designation of an “Immaterial Subsidiary”) (and, in any
event, within forty-five (45) days after such creation, acquisition, or
cessation, as such time period may be extended by the Administrative Agent in
its sole discretion), cause: (i) such Subsidiary to become a Subsidiary
Guarantor by delivering to the Administrative Agent a duly executed supplement
to the Guaranty Agreement or such other document as the Administrative Agent
shall deem appropriate for such purpose; (ii) such person to grant a security
interest in all Collateral (subject to clauses (b) and (e) below and the
exceptions specified in the Collateral Agreement) owned by such Subsidiary by
delivering to the Administrative Agent a duly executed supplement to each
applicable Security Document or such other document as the Administrative Agent
shall deem appropriate for such purpose and comply with the terms of each
applicable Security Document; (iii) to be delivered to the Administrative Agent
such opinions, documents, and certificates referred to in Section 6.1 as may be
reasonably requested by the Administrative Agent; (iv) to be delivered to the
Administrative Agent original certificated Equity Interests or other
certificates and stock or other transfer powers evidencing the Equity Interests
of such Person (to the extent such Equity Interests are certificated); (v) to be
delivered to the Administrative Agent such updated Schedules to the Loan
Documents and supplements to the Disclosure Letter as requested by the
Administrative Agent with respect to such Person; and (vi) to be delivered to
the Administrative Agent such other documents as may be reasonably requested by
the Administrative Agent, all in form, content and scope reasonably satisfactory
to the Administrative Agent.

 



99 

 

 

(b)                 Equity Interests of Domestic Subsidiaries, Foreign
Subsidiaries, and Foreign Subsidiary Holding Companies. Cause: (i) 100% of the
issued and outstanding Equity Interests of each Subsidiary (other than
Subsidiaries that are Foreign Subsidiary Holding Companies or Excluded Foreign
Subsidiaries); and (ii) 65% of the issued and outstanding Equity Interests
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)), and
100% of the issued and outstanding Equity Interests not entitled to vote (within
the meaning of Treas. Reg. Section 1.956-2(c)(2)), in each other Subsidiary, in
each case, directly owned by any Credit Party, to be subject at all times to a
first priority, perfected Lien in favor of the Administrative Agent pursuant to
the terms and conditions of the Security Documents and shall deliver to the
Administrative Agent such opinions of counsel (if requested by the
Administrative Agent) and any filings and deliveries reasonably necessary in
connection therewith to perfect the security interests therein to the extent
required by the Security Documents and such other documents and certificates
referred to in Section 6.1 and any other documents as may be reasonably
requested by the Administrative Agent, all in form and substance reasonably
satisfactory to the Administrative Agent (including, without limitation, a
consent thereto executed by such Subsidiary; if applicable, original
certificated Equity Interests (or the equivalent thereof pursuant to the
Applicable Laws and practices of any relevant foreign jurisdiction), evidencing
the Equity Interests of such Persons, together with an appropriate undated stock
or other transfer power for each certificate duly executed in blank by the
registered owner thereof; and updated Schedules to the Loan Documents as
requested by the Administrative Agent with regard to such Person); provided that
with respect to Foreign Subsidiaries, creation and perfection actions and
documentation under any foreign Applicable Laws shall only be required to be
taken with respect to each such Subsidiary that, on a Consolidated basis with
its Subsidiaries, has: (x) assets in excess of 10% of Consolidated Total Assets
as set forth on the most recent financial statements delivered pursuant to
Section 8.1(a); or (y) annual revenues in excess of 10% of the Consolidated
revenues of the Borrower and its Subsidiaries as set forth on the most recent
financial statements delivered pursuant to Section 8.1(a); provided further that
the Credit Parties shall have forty-five (45) days after the acquisition or
formation of any Subsidiary or any Subsidiary becoming a Credit Party to comply
with this Section 8.14(b) (or sixty (60) days in the case of actions required
under any foreign Applicable Laws), in each case as such time period may be
extended by the Administrative Agent in its sole discretion.

 

(c)                 Real Property Collateral. Notify the Administrative Agent in
writing within fifteen (15) days after the acquisition by any Credit Party of
any Material Real Property that is not subject to an existing Security Document
(as such time period may be extended by the Administrative Agent in its sole
discretion), and promptly thereafter (and in any event, within sixty (60) days
of such acquisition (as such time period may be extended by the Administrative
Agent, in its sole discretion)) deliver such Mortgages and Real Estate Support
Documents reasonably requested by the Administrative Agent in connection with
granting and perfecting a Lien on such Material Real Property in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, all in
form and substance reasonably acceptable to the Administrative Agent; provided
that the Borrower shall provide flood hazard certifications and evidence of
flood insurance (if such insurance is required by Applicable Law) to the
Administrative Agent (for distribution to the Lenders) at least ten
(10) Business Days in advance of delivering the related Mortgage and the
Administrative Agent shall not enter into any Mortgage unless the Borrower shall
have delivered the foregoing documentation to the Administrative Agent at least
ten (10) Business Days in advance of delivering the related Mortgage (it being
understood that the Borrower shall use diligent efforts to promptly provide any
further documentation reasonably requested by the Administrative Agent relating
to flood hazard certifications and flood insurance).

 



100 

 

 

(d)                 Merger Subsidiaries. Notwithstanding the foregoing, to the
extent any new Subsidiary is created solely for the purpose of consummating a
merger transaction pursuant to a Permitted Acquisition, and such new Subsidiary
at no time holds any assets or liabilities other than any merger consideration
contributed to it contemporaneously with the closing of such merger transaction,
such new Subsidiary shall not be required to take the actions set forth in
Section 8.14(a) or (b), as applicable, until the consummation of such Permitted
Acquisition (at which time, the surviving entity of the respective merger
transaction shall be required to so comply with Section 8.14(a) or (b), as
applicable, within ten (10) Business Days of the consummation of such Permitted
Acquisition, as such time period may be extended by the Administrative Agent in
its sole discretion).

 

(e)                 Exclusions. The provisions of this Section 8.14 shall not
apply to assets as to which the Administrative Agent and the Borrower shall
reasonably determine that the costs and burdens of obtaining a security interest
therein or perfection thereof outweigh the value of the security afforded
thereby. Notwithstanding anything to the contrary in any Loan Document, (i) no
action shall be required to perfect a security interest in letter of credit
rights in addition to the filing of a UCC-1 financing statement so long as the
maximum face amount of any such letter of credit is $5,000,000 or less
individually, and of all such letters of credit is $20,000,000 or less in the
aggregate, (ii) there shall be no requirement to obtain any leasehold mortgages
or consents to assignments of claims under the Federal Assignment of Claims Act
of 1940 (or any analogous state laws), (iii) there shall be no requirement to
make any filings to perfect a security interest with respect to any patents,
copyrights, and trademarks registered under the laws of any jurisdiction other
than the United States or any state thereof, (iv) there shall be no requirement
to deliver any Control Agreements with respect to any Deposit Accounts or
Securities Accounts (other than in connection with the Cash Collateralization
pursuant to the terms hereof), (v) no landlord or bailee waivers or collateral
access agreements shall be required with regards to inventory or equipment
leased, licensed or otherwise provided to customers and (vi) except as specified
in clause (v) above, the Credit Parties shall be required to use commercially
reasonable efforts to obtain landlord or bailee waivers or collateral access
agreements only for any location at which the aggregate book value of the Credit
Parties’ inventory exceeds 20% of all inventory of the Credit Parties at any one
time; provided that this sentence shall not apply during the continuation of an
Event of Default specified in Section 10.1(a), (b), (h) or (i) when, at any time
and from time to time, the Administrative Agent may require in its sole
discretion that any and all such actions are taken, obtained or made at its
request.

 

SECTION 8.15      [Reserved].

 

SECTION 8.16      Post-Closing Matters. Notwithstanding anything to the contrary
in this Agreement or in any other Loan Document, cause any and all actions set
forth on Schedule 8.16 to the Disclosure Letter to be taken, and each document,
certificate or other item set forth on such Schedule 8.16 to the Disclosure
Letter to be delivered, in each case within the time period specified for such
action or delivery on Schedule 8.16 to the Disclosure Letter (as such time
period may be extended by the Administrative Agent in its sole discretion) and
in form and substance satisfactory to the Administrative Agent.

 

SECTION 8.17      Further Assurances.

 

(a)                 Execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements and other documents) other than as
set forth in Section 8.14(e) and the exceptions specified in the Collateral
Agreement, which may be required under any Applicable Law, or which the
Administrative Agent or the Required Lenders may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Credit Parties. The Borrower also agrees to provide to the
Administrative Agent, from time to time upon the reasonable request by the
Administrative Agent, evidence reasonably satisfactory to the Administrative
Agent as to the perfection and priority of the Liens created or intended to be
created by the Security Documents.

 



101 

 

 

(b)                 If requested by the Administrative Agent or any Lender
(through the Administrative Agent), promptly furnish to the Administrative Agent
and each Lender a statement in conformity with the requirements of FR Form G-3
or FR Form U-1, as applicable.

 

SECTION 8.18       Compliance with Anti-Corruption Laws and Sanctions. Maintain
in effect and implement policies and procedures reasonably designed to promote
and achieve compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

 

ARTICLE IX

 

NEGATIVE COVENANTS

 

Until the Discharge of the Obligations, the Credit Parties will not, and will
not permit any of their respective Subsidiaries to:

 

SECTION 9.1      Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness except:

 

(a)                 the Obligations;

 

(b)                 Indebtedness and obligations owing under: (i) Hedge
Agreements entered into in order to manage existing or anticipated interest
rate, exchange rate or commodity price risks and not for speculative purposes;
and (ii) Cash Management Agreements;

 

(c)                 Indebtedness existing on the Effective Date and listed on
Schedule 9.1 to the Disclosure Letter, and the renewal, refinancing, extension
and replacement (but not the increase in the aggregate principal amount)
thereof;

 

(d)                 Capital Lease Obligations and Indebtedness incurred in
connection with purchase money Indebtedness in an aggregate amount not to exceed
$20,000,000 at any time outstanding;

 

(e)                 Indebtedness of a Person existing at the time such Person
became a Subsidiary or assets were acquired from such Person in connection with
an Investment permitted pursuant to Section 9.3, to the extent that: (i) such
Indebtedness was not incurred in connection with, or in contemplation of, such
Person becoming a Subsidiary or the acquisition of such assets; (ii) neither the
Borrower nor any Subsidiary thereof (other than such Person or any other Person
that such Person merges with or that acquires the assets of such Person) shall
have any liability or other obligation with respect to such Indebtedness; and
(iii) the aggregate outstanding principal amount of such Indebtedness does not
exceed $10,000,000 at any time outstanding;

 

102 

 



 

 

(f)                  Guarantees by the Borrower or any Subsidiary in respect of
Indebtedness of the Borrower or any Subsidiary otherwise permitted pursuant to
this Section 9.1; provided that: (i) no Guarantee by any Subsidiary of any
Indebtedness constituting Permitted Unsecured Indebtedness shall be permitted
unless such Subsidiary shall have also provided a Guarantee of the Obligations
substantially on the terms set forth in the Guaranty Agreement; (ii) if the
Indebtedness being Guaranteed is subordinated to the Obligations, such Guarantee
shall be subordinated to the Guarantee of the Obligations on terms at least as
favorable to the Lenders as those contained in the subordination provisions of
such Indebtedness; and (iii) in the case of any Guarantee by a Credit Party of
any Indebtedness of a Non-Guarantor Subsidiary, solely to the extent that such
Guarantee would be permitted as an Investment pursuant to Section 9.3;

 

(g)                  unsecured intercompany Indebtedness:

 

(i)                owed by any Credit Party to another Credit Party;

 

(ii)                owed by any Credit Party to any Non-Guarantor Subsidiary
(provided that such Indebtedness shall be subordinated to the Obligations in a
manner reasonably satisfactory to the Administrative Agent);

 

(iii)                owed by any Non-Guarantor Subsidiary to any other
Non-Guarantor Subsidiary;

and

 

(iv)              owed by any Non-Guarantor Subsidiary to any Credit Party to
the extent permitted pursuant to Section 9.3 (provided that any such
Indebtedness shall be evidenced by a note in form and substance reasonably
satisfactory to the Administrative Agent and shall be pledged and delivered to
the Administrative Agent pursuant to the Security Documents);

 

(h)                 Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or other similar instrument drawn
against insufficient funds in the ordinary course of business;

 

(i)                  Subordinated Indebtedness of the Borrower and the
Subsidiary Guarantors; provided that in the case of each incurrence of such
Subordinated Indebtedness: (i) the Consolidated Total Leverage Ratio, determined
on a Pro Forma Basis calculated for the most recent fiscal quarter end for which
financial statements are required to have been, or have been, delivered under
Section 8.1, as of either (x) the date of the incurrence of such Subordinated
Indebtedness, or (y) in the case of any Subordinated Indebtedness incurred to
finance a Limited Condition Acquisition, the date the Permitted Acquisition
Documents are entered into and after giving pro forma effect to such
Acquisition, does not exceed 5.50:1.00; (ii) either (x) no Default or Event of
Default shall have occurred and be continuing or would be caused by the
incurrence of such Subordinated Indebtedness or (y) in the case of any
Subordinated Indebtedness incurred to finance a Limited Condition Acquisition,
(A) no Default of Event of Default shall have occurred and be continuing on the
date the Permitted Acquisition Documents are entered into and after giving pro
forma effect to such Acquisition and such Subordinated Indebtedness incurred in
connection therewith and (B) no Event of Default under Section 10.1(a), (b), (h)
or (i) shall have occurred and be continuing both before and after giving pro
forma effect to such Acquisition and the incurrence of such Subordinated
Indebtedness; and (iiiii) the Administrative Agent shall have received
satisfactory written evidence that the Borrower would be in compliance with the
financial covenants set forth in Section 9.14 on a Pro Forma Basis after giving
effect to the issuance of any such Subordinated Indebtedness;

 



103 

 

 

(j)                  Indebtedness under performance bonds, surety bonds,
release, appeal and similar bonds, statutory obligations or with respect to
workers’ compensation claims, in each case incurred in the ordinary course of
business, and reimbursement obligations in respect of any of the foregoing;

 

(k)                  Permitted Unsecured Indebtedness in an aggregate principal
amount not to exceed $300,000,000575,000,000 at any time outstanding;

 

(l)                  to the extent constituting Indebtedness, obligations in
respect of purchase price adjustments, earn-outs, non-competition agreements,
and other similar arrangements, or other deferred payments of a similar nature,
representing Permitted Acquisition Consideration and incurred in connection with
any Permitted Acquisition; provided that to the extent such purchase price
adjustment or earn-out is subject to a contingency, such purchase price
adjustment or earn-out shall be valued at the amount of reserves, if any,
required under GAAP, and to the extent that the amount payable pursuant to such
purchase price adjustment and earn-out is reflected, or would otherwise be
required to be reflected, on a balance sheet prepared in accordance with GAAP,
it shall be valued at such reflected amount;

 

(m)                  customer advances or deposits received in the ordinary
course of business;

 

(n)                 Indebtedness constituting reimbursement obligations in
respect of letters of credit, bank guarantees, and similar instruments issued
for the account of the Borrower or any Subsidiary in the ordinary course of
business supporting obligations of the type referred to in Section 9.2(e),
Section 9.2(f) and Section 9.2(q); provided that upon the drawing of such
letters of credit, presentment of such bank guarantees or similar instruments,
or the incurrence of such Indebtedness, such obligations are reimbursed within
thirty (30) days following such drawing, presentment, or incurrence;

 

(o)                  Indebtedness of any Foreign Subsidiary in an aggregate
principal amount not to exceed$ 25,000,000 at any time outstanding;

 

(p)                 Indebtedness in respect of Customer Lease Financings,
Qualified Accounts Receivable Dispositions and Permitted Receivables Financings
to the extent any of them are recharacterized as Indebtedness;

 

(q)                 Indebtedness representing installment insurance premiums
owing in the ordinary course of business;

 

(r)                  (i) Indebtedness with respect to Standard Receivables
Financing Undertakings under Customer Lease Financings, Qualified Accounts
Receivables Dispositions and Permitted Receivables Financings and (ii)
Indebtedness of Special Purpose Receivables Subsidiaries in respect of Permitted
Receivables Financings; and

 

(s)                 (i) Indebtedness of any Credit Party or any Subsidiary
thereof not otherwise permitted pursuant to this Section in an aggregate
outstanding principal amount not to exceed the greater of (A) $50,000,000 and
(B) 5.0% of Consolidated Total Assets at the time of incurrence thereof, and
(ii) without duplication, any Permitted Refinancing Indebtedness in respect of
Indebtedness incurred under Section 9.1(s)(i).

 



104 

 

 

SECTION 9.2      Liens. Create, incur, assume or suffer to exist, any Lien on or
with respect to any of its Property, whether now owned or hereafter acquired,
except:

 

(a)                 Liens created pursuant to the Loan Documents (including,
without limitation, Liens in favor of the Swingline Lender and/or the Issuing
Lenders, as applicable, on Cash Collateral granted pursuant to the Loan
Documents);

 

(b)                 Liens in existence on the Effective Date and described on
Schedule 9.2 to the Disclosure Letter, and the replacement, renewal or extension
thereof (including Liens incurred, assumed or suffered to exist in connection
with any refinancing, refunding, renewal or extension of Indebtedness pursuant
to Section 9.1(c) (solely to the extent that such Liens were in existence on the
Effective Date and described on Schedule 9.2 to the Disclosure Letter));
provided that the scope of any such Lien shall not be increased, or otherwise
expanded, to cover any additional property or type of asset, as applicable,
beyond that in existence on the Effective Date, except for products and proceeds
of the foregoing;

 

(c)                 Liens for taxes, levies, assessments and other governmental
charges or levies (excluding any Lien imposed pursuant to any of the provisions
of ERISA or Environmental Laws): (i) not yet due or as to which the period of
grace (not to exceed thirty (30) days), if any, related thereto has not expired;
or (ii)  which are being contested in good faith and by appropriate proceedings
if adequate reserves are maintained to the extent required by GAAP;

 

(d)                 statutory Liens such as claims or Liens of materialmen,
mechanics, carriers, warehousemen, processors, suppliers, landlords and other
similar Liens for labor, materials, supplies or rentals, and other similar
amounts incurred in the ordinary course of business, which: (i) are not overdue
for a period of more than thirty (30) days, or if more than thirty (30) days
overdue, no action has been taken to enforce such Liens and such Liens are being
contested in good faith and by appropriate proceedings if adequate reserves are
maintained to the extent required by GAAP; and (ii) do not, individually or in
the aggregate, materially impair the use thereof in the operation of the
business of the Borrower or any of its Subsidiaries;

 

(e)                 (i) deposits or pledges made in the ordinary course of
business in connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance and other types of social security or
similar legislation; and (ii) deposits or pledges in respect of letters of
credit, bank guarantees, or similar instruments that have been posted in the
ordinary course of business of the Borrower or any Subsidiary to support payment
of the items set forth in clause (i) of this Section 9.2(e), in each case, so
long as no foreclosure sale or similar proceeding has been commenced with
respect to any portion of the Collateral on account thereof;

 

(f)                  (i) deposits or pledges made in the ordinary course of
business to secure the performance of bids, trade and commercial contracts and
leases and the payment of rent (other than Indebtedness), statutory obligations,
surety bonds (other than bonds related to judgments or litigation), performance
bonds and other obligations of a like nature incurred in the ordinary course of
business; and (ii) deposits or pledges in respect of letters of credit, bank
guarantees, or similar instruments that have been posted in the ordinary course
of business of the Borrower or any Subsidiary to support payment of the items
set forth in clause (i) of this Section 9.2(f), in each case, so long as no
foreclosure sale or similar proceeding has been commenced with respect to any
portion of the Collateral on account thereof; provided that the aggregate amount
of the deposits and pledges made pursuant to this Section 9.2(f), together with
the aggregate principal amount of Indebtedness and other obligations secured
with Liens permitted pursuant to Section 9.2(x), shall not exceed at any time
the greater of (i) $20,000,000 and (ii) 2.0% of Consolidated Total Assets, in
each case determined as of the date of incurrence;

 

(g)                 encumbrances (i) in the nature of zoning restrictions,
easements, and rights or restrictions of record or other similar encumbrances on
the use of real property, which do not materially detract from the value of such
property or materially impair the use thereof in the ordinary conduct of
business of the applicable Person or which are insured over by title insurance
and (ii) such as any zoning, building or similar laws or rights reserved to or
vested in any Governmental Authority;

 



105 

 

 

(h)                 Liens arising from the filing of precautionary UCC financing
statements relating solely to personal property leased pursuant to operating
leases entered into in the ordinary course of business of the Borrower and its
Subsidiaries;

 

(i)                  Liens securing Indebtedness permitted under Section 9.1(d);
provided that: (i) such Liens shall be created within one hundred eighty (180)
days of the acquisition, repair, improvement or lease, as applicable, of the
related Property; (ii) such Liens do not at any time encumber any property other
than the Property or Properties financed by such Indebtedness; (iii) the amount
of Indebtedness secured thereby is not increased (except in connection with the
repair or improvement of the Property or Properties securing such Indebtedness);
and (iv) the principal amount of Indebtedness secured by any such Lien shall at
no time exceed one hundred percent (100%) of the original price for the
purchase, repair improvement or lease amount (as applicable) of such Property or
Properties at the time of purchase, repair, improvement or lease (as
applicable);

 

(j)                  Liens securing judgments for the payment of money not
constituting an Event of Default under Section 10.1(l) or securing appeal or
other surety bonds relating to such judgments;

 

(k)                 Liens on Property: (i) of any Subsidiary which are in
existence at the time that such Subsidiary is acquired pursuant to a Permitted
Acquisition or other Investment permitted by Section 9.3; and (ii) of the
Borrower or any of its Subsidiaries existing at the time such tangible property
or tangible assets are purchased or otherwise acquired by the Borrower or such
Subsidiary thereof pursuant to a transaction permitted pursuant to this
Agreement; provided that, with respect to each of the foregoing clauses (i) and
(ii): (A) such Liens are not incurred in connection with, or in anticipation of,
such Permitted Acquisition, Investment, purchase, or other acquisition; (B) such
Liens are applicable only to specific Property; (C) such Liens are not “blanket”
or all asset Liens; (D) such Liens do not attach to any other Property of the
Borrower or any of its Subsidiaries; and (E) the Indebtedness secured by such
Liens is permitted under Section 9.1(e) of this Agreement;

 

(l)                  (i) Liens of a collecting bank arising in the ordinary
course of business under Section 4-210 of the Uniform Commercial Code in effect
in the relevant jurisdiction; (ii) Liens of any depositary bank in connection
with statutory, common law, and contractual rights of set-off and recoupment
with respect to any deposit account of the Borrower or any Subsidiary thereof,
(iii) customary set-off rights pursuant to Cash Management Agreements and (iv)
Liens on cash and Cash Equivalents securing obligations in respect of Cash
Management Services; provided that the aggregate amount of cash and Cash
Equivalents subject to such Liens does not at any one time exceed $25,000,000;

 

(m)              (i) contractual or statutory Liens of landlords to the extent
relating to the property and assets relating to any lease agreements with such
landlord; and (ii) contractual Liens of suppliers (including sellers of goods)
or customers granted in the ordinary course of business to the extent limited to
the property or assets relating to such contract;

 

(n)                 any interest or title of a licensor, sublicensor, lessor or
sublessor with respect to any assets under any inbound license or lease
agreement entered into by the Borrower or any Subsidiary in the ordinary course
of business and not prohibited by this Agreement;

 

(o)                 any license, sublicense, lease, or sublease granted by the
Borrower or any Subsidiary to third parties in the ordinary course of its
business and in accordance with any applicable terms of the Security Documents
which do not: (i) interfere in any material respect with the ordinary conduct of
the business of the Borrower or its Subsidiaries or materially detract from the
value of the relevant assets of the Borrower or its Subsidiaries; or (ii) secure
any Indebtedness;

 



106 

 

 

(p)                 to the extent constituting Liens, any option or other
agreement to purchase any asset of the Borrower or any of its Subsidiaries, the
disposition of which is expressly permitted under Section 9.5 or otherwise under
this Agreement;

 

(q)                 reasonable customary initial deposits and margin deposits to
the extent required by Applicable Law, which secure Indebtedness under Hedge
Agreements permitted under Section 9.1(b); provided that any obligation secured
by any deposit permitted under this Section 9.2(q) shall have been incurred in
the ordinary course of business and not for speculative purposes;

 

(r)                  Liens on assets of Foreign Subsidiaries securing only
Indebtedness of such Foreign Subsidiaries otherwise permitted under Section
9.1(o); provided that such Liens shall not extend to, or encumber, any assets
that constitute Collateral or the Equity Interests of the Borrower or any of the
Subsidiaries (other than Subsidiaries of the applicable Foreign Subsidiary that
are Excluded Subsidiaries) or prohibit or otherwise restrict the creation or
assumption of any Lien pursuant to this Agreement or any other Loan Documents;

 

(s)                 Liens solely on any cash earnest money deposits or escrow
arrangements made by the Borrower or any Subsidiary in connection with any
letter of intent or purchase or merger agreement for any Acquisition permitted
under this Agreement;

 

(t)                  Liens on any customer leases (and any accounts or chattel
paper arising out of such customer leases) subject to Customer Lease Financings
and Liens on any Qualified Accounts Receivable subject to a Qualified Accounts
Receivable Disposition to the extent any such Customer Lease Financings or
Qualified Accounts Receivable Disposition is recharacterized as Indebtedness;

 

(u)                 Liens in the nature of: (i) customary setoff rights in favor
of any counterparty to any Hedge Agreements expressly permitted under this
Agreement, and (ii) setoff rights granted to third parties pursuant to trade and
other similar contracts with the Borrower or any Subsidiary and limited to
payments owed to the Borrower or any Subsidiary under such contracts that do not
constitute Indebtedness, and such contracts are not secured by any Property of
the Borrower or any Subsidiary;

 

(v)                 Liens on insurance policies and the proceeds thereof
securing the financing of the premiums with respect thereto, so long as no
foreclosure sale or similar proceeding has been commenced with respect to any
portion of the Collateral on account thereof;

 

(w)               (i) Liens on Receivables Assets sold or transferred or
purported to be sold or otherwise transferred to a Special Purpose Receivables
Subsidiary or an unrelated financing company in connection with a Permitted
Receivables Financing and (ii) Liens on Receivables Assets and other property of
Special Purpose Receivables Subsidiaries securing Permitted Receivables
Financings; and

 

(x)                 Liens not otherwise permitted hereunder securing
Indebtedness or other obligations in the aggregate outstanding principal amount
not to exceed the greater of (i) $20,000,000 and (ii) 2.0% of Consolidated Total
Assets, in each case determined as of the date of incurrence.

 

SECTION 9.3      Investments. Purchase, own, invest in or otherwise acquire (in
one transaction or a series of transactions), directly or indirectly, any Equity
Interests, interests in any partnership or joint venture (including, without
limitation, the creation or capitalization of any Subsidiary), evidence of
Indebtedness or other obligation or security, all or substantially all of the
business or assets of any other Person or any division, business unit, product
line or line of business of any other Person or any other investment or interest
whatsoever in any other Person, or make or permit to exist, directly or
indirectly, any loans, advances or extensions of credit to, or any investment in
cash or by delivery of Property in, any Person (all the foregoing,
“Investments”) except:

 



107 

 

 

(a)            (i)                 Investments existing on the Effective Date in
Subsidiaries existing on the Effective Date and any amendments, modifications,
extensions or reinvestments (in the same Person or a successor to such Person)
of any such Investments so long as the net investment amount is not increased;

 

(ii)                Investments existing on the Effective Date (other than
Investments in Subsidiaries existing on the Effective Date) and described on
Schedule 9.3 to the Disclosure Letter and any amendments, modifications,
extensions or reinvestments (in the same Person or a successor to such Person)
of any such Investments so long as the net investment amount is not increased;

 

(iii)               Investments made after the Effective Date by any Credit
Party in any other Credit Party;

 

(iv)               Investments made after the Effective Date by any
Non-Guarantor Subsidiary in any other Non-Guarantor Subsidiary;

 

(v)                Investments made after the Effective Date by any
Non-Guarantor Subsidiary in any Credit Party;

 

(vi)               Investments made after the Effective Date by any Credit Party
in any Non-Guarantor Subsidiary in an aggregate outstanding amount not to exceed
the greater of (x) $35,000,000, and (y) 3.5% of the Consolidated Total Assets,
in each case determined at the time such Investment is made, together with any
amendments, modifications, extensions or reinvestments (in the same Person or a
successor to such Person) so long as the net investment amount is not increased;
and

 

(vii)             Investments in connection with a Permitted Reorganization or a
Permitted Intercompany Transfer;

 

(b)                 Investments in cash and Cash Equivalents;

 

(c)                 Investments by the Borrower or any of its Subsidiaries
consisting of Capital Expenditures permitted by this Agreement;

 

(d)                 deposits made in the ordinary course of business to secure
the performance of leases, the payment of rent or other obligations as permitted
by Section 9.2;

 

(e)                 Hedge Agreements permitted pursuant to Section 9.1;

 

(f)                  purchases of assets (w) by any Credit Party from any other
Credit Party, (x) by any non-Guarantor Subsidiary from any other non-Guarantor
Subsidiary, (y) by any Credit Party from any non-Guarantor Subsidiary for fair
market value (as determined by the Borrower) provided that an investment in such
non-Guarantor Subsidiary in the amount of the purchase price paid therefor shall
be treated as an Investment in such non-Guarantor Subsidiary for purposes of
this Section 9.3, or (z) otherwise in the ordinary course of business;

 



108 

 

 

(g)                 Investments by the Borrower or any Subsidiary thereof in the
form of:

 

(i)                 Permitted Acquisitions to the extent that any Person or
Property acquired in such Acquisition becomes a part of the Borrower or a
Subsidiary Guarantor or becomes (whether or not such Person is a Wholly-Owned
Subsidiary) a Subsidiary Guarantor in the manner contemplated by Section 8.14;
and

 

(ii)                Permitted Acquisitions to the extent that any Person or
Property acquired in such Acquisition does not become a Subsidiary Guarantor or
a part of a Subsidiary Guarantor in an aggregate amount in any Fiscal Year not
to exceed the greater of (x) $25,000,00050,000,000, and (y) 2.54.0% of
Consolidated Total Assets, in each case determined at the time such Investment
is made;

 

(h)                 Investments in the form of travel advances and relocation
and other loans and advances to employees for reasonable and customary
business-related travel, entertainment, relocation, and analogous ordinary
business purposes, and payroll advances in connection with changes in payroll
systems and other advances of payroll payments to employees, in each case in the
ordinary course of business;

 

(i)                  Investments consisting of loans to employees to finance the
purchase of Equity Interests (other than Disqualified Equity Interests) of the
Borrower pursuant to employee stock purchase plans or agreements approved by the
Borrower’s board of directors in an aggregate principal amount not to exceed
$1,000,000 outstanding at any time (determined without regard to any write-downs
or write-offs of such loans);

 

(j)                  Investments in the form of Restricted Payments permitted
pursuant to Section 9.6;

 

(k)                 (i) Guarantees not prohibited by Section 9.1 in respect of
(A) Indebtedness of Credit Parties and (B) other obligations of Credit Parties
not prohibited by this Agreement, (ii) Guarantees not prohibited by Section 9.1
in respect of Indebtedness of Non-Guarantor Subsidiaries; provided that
Guarantees incurred after the Effective Date by Credit Parties in respect of
Indebtedness of Non-Guarantor Subsidiaries pursuant to this Section 9.3(k)(ii)
(other than Guarantees constituting obligations to honor a supported
Subsidiary’s obligations to its counterparty under any Hedge Agreement pursuant
to customary ISDA keepwell or similar arrangements and other than Guarantees in
respect of obligations of Non-Guarantor Subsidiaries under Secured Cash
Management Agreements and Secured Hedge Agreements) shall not exceed in the
aggregate at the time any such Guarantee is incurred, an amount equal to, at any
time outstanding, the greater of (x) $50,000,000, and (y) 5% of Consolidated
Total Assets; and (iii) Guarantees not prohibited by Section 9.1 in respect of
obligations (other than Indebtedness) of Non-Guarantor Subsidiaries not
prohibited by this Agreement;

 

(l)                  Investments consisting of extensions of credit to the
customers of the Borrower or of any of its Subsidiaries in the nature of
accounts receivable, prepaid royalties, or notes receivable, arising from the
grant of trade credit or licensing activities of the Borrower or such
Subsidiary, in each case in the ordinary course of business;

 

(m)              Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of litigation, delinquent obligations of, and other disputes with,
customers, suppliers or other Persons arising in the ordinary course of business
(including Investments received upon foreclosure of any secured customer leases
or licenses);

 



109 

 

 

(n)                 Investments consisting of leases of goods and inventory and
related licenses to customers in the ordinary course of business;

 

(o)                 joint venture, corporate collaborations, or strategic
alliances in the ordinary course of the Borrower’s or a Subsidiary’s business
consisting of the licensing of technology, the development of technology and/or
the providing of technical support; provided that: (i) such joint ventures,
collaborations and alliances do not interfere in any material respect with the
ordinary conduct of the business of the Borrower or its Subsidiaries or result
in a material diminution in the value of the Collateral as security for the
Obligations (other than by virtue of any assets invested pursuant to such
Investment ceasing to be Collateral); (ii) obligations under such joint
ventures, collaborations and alliances are not secured by any Property of the
Borrower or any Subsidiary or of any such joint venture, collaboration or
alliance; and (iii) any Investments made by the Borrower or any Subsidiary in
connection with such joint ventures, collaborations and alliances shall not
exceed $20,000,000 in the aggregate in any Fiscal Year;

 

(p)                 non-cash consideration received in connection with Asset
Dispositions expressly permitted by Section 9.5;

 

(q)                 Investments held by a Person acquired in a Permitted
Acquisition; provided that such Investments are held by such Person or are made
pursuant to a binding commitment of such Person in effect as of the date of such
Permitted Acquisition and not acquired or entered into in contemplation of such
Permitted Acquisition; provided further that, in the case of any such binding
commitment to make an Investment, to the extent that any such Investment would
constitute an Acquisition, such Investment shall itself comply with all
requirements of a Permitted Acquisition and with all other terms and conditions
of this Agreement and the other Loan Documents;

 

(r)                  Investments in Permitted Equity Derivatives; and

 

(s)                 (i) Investments not otherwise permitted pursuant to this
Section 9.3 which, when combined with the aggregate amount of other Investments
outstanding pursuant to this clause (s), does not exceed at the time when any
such new Investment is made, (x) the greater of (i) $50,000,000 and (ii) 5% of
Consolidated Total Assets, plus (y) additional amounts so long as (i) the
Consolidated Total Net Leverage Ratio, determined on a Pro Forma Basis as of the
last day of the most recent fiscal quarter end for which financial statements
are required to have been, or have been, delivered under Section 8.1, does not
exceed 2.50:1:00 and (ii) the Borrower is in Pro Forma Compliance with the
covenants set forth in Section 9.14; provided that immediately before and
immediately after giving pro forma effect to any such Investments incurred in
connection therewith, no Default or Event of Default shall have occurred and be
continuing and provided further that in the case of a Limited Condition
Acquisition, compliance with this clause (s) shall be tested as of the date the
applicable Permitted Acquisition Documents are entered into (and, for the
avoidance of doubt, such determination of compliance with respect to this clause
(s)(i) shall give effect to such Limited Condition Acquisition and the
incurrence of any Indebtedness in connection therewith) (provided that no Event
of Default under Section 10.1(a), (b), (h) or (i) shall have occurred and be
continuing on the date of such Investment both before and after giving pro forma
effect to such Limited Condition Acquisition and any Indebtedness incurred in
connection therewith), and (ii) any amendments, modifications, Permitted
Intercompany Transfer thereof, extensions or reinvestments (in the same Person
or a successor to such Person) so long as the net investment amount is not
increased.

 

For purposes of determining the amount of any Investment outstanding for
purposes of this Section 9.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested).

 



110 

 

 

SECTION 9.4      Fundamental Changes. Merge, consolidate or enter into any
similar combination with, or enter into any Asset Disposition of all or
substantially all of its assets (whether in a single transaction or a series of
transactions) with, any other Person or liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution) except:

 

(a)                 (i) any Subsidiary of the Borrower may be merged,
amalgamated, or consolidated with or into, or be dissolved or liquidated into,
the Borrower (provided that the Borrower shall be the continuing or surviving
entity); or (ii) any Subsidiary of the Borrower may be merged, amalgamated, or
consolidated with or into, or be dissolved or liquidated into, any Subsidiary
Guarantor (provided that the Subsidiary Guarantor shall be the continuing or
surviving entity or substantially concurrently with such transaction, the
continuing or surviving entity shall become a Subsidiary Guarantor and the
Borrower shall comply with Section 8.14 in connection therewith);

 

(b)                 any Non-Guarantor Subsidiary may be merged, amalgamated or
consolidated with or into, or be dissolved or liquidated into, any other
Non-Guarantor Subsidiary;

 

(c)                 any Subsidiary may dispose of all or substantially all of
its assets (upon voluntary liquidation, dissolution, winding up or otherwise) to
the Borrower, any Subsidiary Guarantor, or any Subsidiary that will become a
Subsidiary Guarantor substantially concurrently with such transaction; provided
that, with respect to any such disposition by any Non-Guarantor Subsidiary, the
consideration for such disposition shall not exceed the fair value of such
assets (as determined in good faith by the Borrower);

 

(d)                 any Non-Guarantor Subsidiary may dispose of all or
substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to any other Non-Guarantor Subsidiary;

 

(e)                 any Wholly-Owned Subsidiary of the Borrower may merge with
or into the Person such Wholly-Owned Subsidiary was formed to acquire in
connection with any acquisition permitted hereunder (including, without
limitation, any Permitted Acquisition permitted pursuant to Section 9.3(g));
provided that: (i) in the case of any merger involving a Wholly-Owned Subsidiary
that is a Subsidiary Guarantor, a Subsidiary Guarantor shall be the continuing
or surviving Person; or (ii) in the case of any merger involving a Wholly-Owned
Subsidiary that is not a Subsidiary Guarantor, in connection with such
transaction, the continuing or surviving Person shall become a Subsidiary
Guarantor to the extent required under, and within the time periods set forth
in, Section 8.14, with which the Borrower shall comply in connection with such
transaction;

 

(f)                  any Person may merge into the Borrower or any of its
Wholly-Owned Subsidiaries in connection with a Permitted Acquisition or other
Investment permitted pursuant to Section 9.3; provided that: (i) in the case of
a merger involving the Borrower, the continuing or surviving Person shall be the
Borrower; (ii) except as set forth in clause (i), in the case of a merger
involving a Subsidiary Guarantor, the continuing or surviving Person shall be a
Subsidiary Guarantor; and (iii) except as set forth in clause (i) and (ii), in
the case of a merger involving a Wholly-Owned Subsidiary of the Borrower, the
continuing or surviving Person shall be a Wholly-Owned Subsidiary of the
Borrower, and to the extent required by, and within the time periods set forth
in, Section 8.14, the Borrower shall cause such Wholly-Owned Subsidiary to
become a Subsidiary Guarantor and to comply with all other requirements set
forth in Section 8.14; and

 

(g)                 any Subsidiary may merge into any other Person in connection
with an Asset Disposition permitted under Section 9.5(n).

 



111 

 

 

SECTION 9.5      Asset Dispositions. Make any Asset Disposition except:

 

(a)                 the sale of obsolete, worn-out or surplus assets no longer
used or usable in the business of the Borrower or any of its Subsidiaries;

 

(b)                 Asset Dispositions in the ordinary course of business
consisting of the abandonment, cancellation, non-renewal, or discontinuance of
the use or maintenance of intellectual property or rights relating thereto that:
(i) in the reasonable good faith determination of the Borrower, are
uneconomical, negligible, obsolete, or otherwise not material in the conduct of
its business; and (ii) not disadvantageous to the rights or remedies of the
Lenders (it being understood and agreed that no intellectual property or rights
relating thereto that are material or necessary to the operation of the business
of the Borrower and its Subsidiaries, taken as a whole, may be disposed of in
reliance on this clause);

 

(c)                 non-exclusive licenses and sublicenses of intellectual
property rights in the ordinary course of business not interfering, individually
or in the aggregate, in any material respect with the conduct of the business of
the Borrower and its Subsidiaries;

 

(d)                 customer leases and other leases, subleases, licenses, or
sublicenses of real or personal property granted by the Borrower or any of its
Subsidiaries to others, in each case, in the ordinary course of business not
interfering, individually or in the aggregate, in any material respect with the
business of the Borrower or any of its Subsidiaries;

 

(e)                 Asset Dispositions in connection with Insurance and
Condemnation Events; provided that the requirements of Section 4.4(b) are
complied with in connection therewith (if applicable);

 

(f)                  Asset Dispositions in connection with transactions
permitted by Section 9.4 (other than Section 9.4(g)) and Asset Dispositions
consisting of Restricted Payments permitted under Section 9.6;

 

(g)                 Asset Dispositions of Property to the extent that: (i) such
Property is exchanged for, or credited against the purchase price of, similar
replacement Property; or (ii) the Net Cash Proceeds of such Asset Disposition
are promptly applied to the purchase price of such replacement Property;

 

(h)                 (i) surrender or waiver of contractual rights or the
settlement or waiver of contractual or litigation claims in the ordinary course
of business; and (ii) the sale, license or other transfer of intellectual
property rights in connection with the settlement or waiver of contractual or
litigation claims; provided that such sale, license or transfer does not
materially interfere with the business of the Borrower and its Subsidiaries,
taken as a whole;

 

(i)                  termination of licenses, leases, and other contractual
rights in the ordinary course of business, which does not materially interfere
with the conduct of business of the Borrower and its Subsidiaries and is not
disadvantageous to the rights or remedies of the Lenders;

 

(j)                  (i) Customer Lease Financings consistent with past practice
of the Borrower and its Subsidiaries, (ii) Qualified Accounts Receivable
Dispositions and (iii) (A) Asset Dispositions by the Borrower or any Subsidiary
of Receivables Assets to one or more Special Purpose Receivables Subsidiaries or
unrelated finance companies in connection with a Permitted Receivables Financing
and (B) Asset Dispositions by Special Purpose Receivables Subsidiaries of
Receivables Assets pursuant to a Permitted Receivables Financing;

 



112 

 

 

(k)                  to the extent such Asset Disposition constitutes a Lien,
the grant of Permitted Liens;

 

(l)                   to the extent such Asset Disposition constitutes an
Investment, transactions permitted pursuant to Section 9.3;

 

(m)                 Asset Dispositions described on Schedule 9.5 to the
Disclosure Letter;

 

(n)                 Asset Dispositions not otherwise permitted pursuant to this
Section; provided that: (i) at the time of such Asset Disposition, no Default or
Event of Default shall exist or would result from such Asset Disposition; (ii)
such Asset Disposition is made for fair market value and the consideration
received, if any, shall be no less than 75% in cash; provided that solely for
purposes of the foregoing, the following consideration shall be treated as cash:
(x) any consideration arising from the assumption of any liabilities (other than
liabilities that are by their terms subordinated to the Obligations) so long as
the Borrower and the Subsidiaries are fully released therefrom, and (y) up to
$10,000,000 in non-cash consideration; and (iii) the aggregate fair market value
of all property disposed of in reliance on this clause (n) shall not exceed
$40,000,000 in any Fiscal Year;

 

(o)                 any involuntary loss, damage or destruction of property or
any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property;
and

 

(p)                 Asset Dispositions among the Borrower and its Subsidiaries
in connection with a Permitted Reorganization or a Permitted Intercompany
Transfer.; and

 

(q)                 the settlement, unwinding or other termination of any
Permitted Equity Derivative.

 

SECTION 9.6      Restricted Payments. Declare or pay any dividend on, or make
any payment or other distribution on account of, or purchase, redeem, retire, or
otherwise acquire (directly or indirectly), or set apart assets for a sinking or
other analogous fund for the purchase, redemption, retirement, or other
acquisition of, any class of Equity Interests of any Credit Party or any
Subsidiary thereof, or make any distribution of cash, property, or assets to the
holders of shares of any Equity Interests of any Credit Party or any Subsidiary
thereof (all of the foregoing, the “Restricted Payments”); provided that:

 

(a)                 so long as no Default or Event of Default has occurred and
is continuing or would result therefrom, the Borrower or any of its Subsidiaries
may pay dividends in the form of shares of its own Qualified Equity Interests;

 

(b)                 any Subsidiary of the Borrower may make Restricted Payments
to the Borrower or any Subsidiary Guarantor (and, if applicable, to other
holders of its outstanding Qualified Equity Interests on a pro rata basis);

 

(c)                 any Non-Guarantor Subsidiary may make Restricted Payments to
any other Non-Guarantor Subsidiary (and, if applicable, to other holders of its
outstanding Equity Interests on a ratable basis);

 

(d)                 repurchases of Equity Interests in the Borrower deemed to
occur upon exercise of stock options or warrants if such Equity Interests
represent a portion of the exercise price of such options or warrants;

 

(e)                 payments made or expected to be made by the Borrower in
respect of withholding or similar Taxes payable by any future, present, or
former employee, director, manager, or consultant, and any repurchases of Equity
Interests in consideration of such payments, including deemed repurchases in
connection with the exercise of stock options or the vesting of restricted
stock;

 

(f)                  cash payments in lieu of fractional shares in connection
with the exercise of warrants, options, or other securities, convertible or
exchangeable for Equity Interests of the Borrower; and

 



113 

 

 

(g)                 so long as no Default or Event of Default has occurred and
is continuing or would result therefrom: Restricted Payments (including through
the purchase of Permitted Equity Derivatives); provided that the aggregate
amount of Restricted Payments pursuant to this clause (g) shall not exceed (x)
(A) $100,000,000 for the Fiscal Year ending December 31, 2020 and (B)
$50,000,000 per Fiscal Year thereafter plus (y) additional amounts so long as at
the time of making such Restricted Payment (i) the Consolidated Total Net
Leverage Ratio, determined on a Pro Forma Basis as of the last day of the most
recent fiscal quarter end for which financial statements are required to have
been, or have been, delivered under Section 8.1, does not exceed 2.50:1:00 and
(ii) the Borrower is in Pro Forma Compliance with the covenants set forth in
Section 9.14.; and

 

(h)                 (i) the purchase of any Permitted Equity Derivatives by the
Borrower contemporaneously and otherwise in connection with the issuance of
Permitted Convertible Indebtedness; provided that the aggregate cash
consideration paid to purchase (net of any cash consideration received) for such
Permitted Equity Derivatives shall not exceed 20% of the principal amount of
such Permitted Convertible Indebtedness; and (ii) any settlement, unwinding or
other termination of any Permitted Equity Derivatives; provided, that after
giving effect to the aggregate cash consideration paid or to be paid to settle,
unwind or otherwise terminate such Permitted Equity Derivatives (net of any cash
consideration received or to be received in respect of any concurrent
settlements, unwind or other termination of Permitted Equity Derivatives), the
Consolidated Secured Net Leverage Ratio, determined on a Pro Forma Basis as of
the last day of the most recent fiscal quarter end for which financial
statements are required to have been, or have been, delivered under Section 8.1,
does not exceed 2.50:1:00.

 

SECTION 9.7      Transactions with Affiliates. Directly or indirectly enter into
any transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with: (x) any officer, director, holder of
10% or more of any Equity Interests in, or other Affiliate of, the Borrower or
any of its Subsidiaries; or (y) any Affiliate of any such officer, director or
holder, other than:

 

(a)                 transactions permitted by Section 9.6;

 

(b)                 transactions existing on the Effective Date and described on
Schedule 9.7 to the Disclosure Letter;

 

(c)                 transactions among Credit Parties and their Wholly-Owned
Subsidiaries;

 

(d)                 other transactions in the ordinary course of business on
terms as favorable as would be obtained by it on a comparable arm’s-length
transaction with an independent, unrelated third party as determined in good
faith by the board of directors (or equivalent governing body) of the Borrower;

 

(e)                 employment, severance, and other similar compensation
arrangements (including equity incentive plans and employee benefit plans and
arrangements) with their respective directors, officers, and employees in the
ordinary course of business; and

 

(f)                  payment of customary fees and reasonable out of pocket
costs to, and indemnities for the benefit of, directors, officers and employees
of the Borrower and its Subsidiaries in the ordinary course of business to the
extent attributable to the ownership or operation of the Borrower and its
Subsidiaries.

 



114 

 

 

SECTION 9.8      Accounting Changes; Organizational Documents.

 

(a)                 (i) Change its Fiscal Year end (other than in the case of
any Subsidiary, to conform such Subsidiary’s Fiscal Year end to that of the
Borrower); or (ii) make (without the consent of the Administrative Agent) any
material change in its accounting treatment and reporting practices except as
permitted or required by GAAP.

 

(b)                 Amend, modify, or change its articles of incorporation (or
corporate charter or other similar organizational documents) or amend, modify,
or change its bylaws (or other similar documents) in any manner materially
adverse to the rights or interests of the Lenders.

 

SECTION 9.9      Payments and Modifications of Subordinated Indebtedness.

 

(a)                 Amend, modify, waive, or supplement (or permit the
modification, amendment, waiver, or supplement of) any of the terms or
provisions of (i) any Subordinated Indebtedness in any respect which would
materially and adversely affect the rights or interests of the Administrative
Agent and Lenders hereunder (it being understood and agreed that any increase or
decrease in the interest rates or extension of the maturity dates or repayment
under any Indebtedness among the Borrower and its Subsidiaries shall not be
deemed to be adverse in any material respect to the Lenders) or (ii) any
Permitted Unsecured Indebtedness in a manner that would cause such Indebtedness
to no longer constitute Permitted Unsecured Indebtedness under the definition
thereof.

 

(b)                 Cancel, forgive, make any payment or prepayment on, or
defease, redeem or acquire for value (including, without limitation: (x) by way
of depositing with any trustee with respect thereto money or securities before
due for the purpose of paying when due; and (y) at the maturity thereof) any
Subordinated Indebtedness (other than Subordinated Indebtedness among the
Borrower and its Subsidiaries) or any Permitted Unsecured Indebtedness, except:

 

(i)                 refinancings, renewals, extensions or exchanges of (A) any
Subordinated Indebtedness permitted by Section 9.1(i), with Indebtedness that
would be permitted to be incurred pursuant to Section 9.1(i), and (B) any
Permitted Unsecured Indebtedness permitted by Section 9.1(k) with Permitted
Unsecured Indebtedness permitted by Section 9.1(k) or Subordinated Indebtedness
permitted by Section 9.1(i);

 

(ii)                payments and prepayments of any Subordinated Indebtedness or
Permitted Unsecured Indebtedness made with the proceeds of Qualified Equity
Interests (together with cash in lieu of fractional shares and accrued and
unpaid interest);

 

(iii)               conversion or exchange of any Subordinated Indebtedness or
Permitted Unsecured Indebtedness into or for Qualified Equity Interests (and
cash in lieu of fractional shares);

 

(iv)              the payment of interest, expenses, and indemnities in respect
of (A) Subordinated Indebtedness incurred under Section 9.1(i) (other than any
such payments prohibited by any subordination provisions applicable thereto) and
(B) Permitted Unsecured Indebtedness incurred under Section 9.1(k); and

 



115 

 

 

(v)               additional payments and prepayments of any Subordinated
Indebtedness or Permitted Unsecured Indebtedness; provided that at the time of
such payments or prepayments (i) the Consolidated TotalSecured Net Leverage
Ratio, determined on a Pro Forma Basis as of the last day of the most recent
fiscal quarter end for which financial statements are required to have been, or
have been, delivered under Section 8.1, does not exceed 2.50:1:00; (ii) the
Borrower is in Pro Forma Compliance with the covenants set forth in Section
9.14; and (iii) immediately before and immediately after giving pro forma effect
to any such payments and prepayments of any Subordinated Indebtedness or
Permitted Unsecured Indebtedness incurred in connection therewith, no Default or
Event of Default shall have occurred and be continuing.

 

Notwithstanding anything to the contrary in the foregoing, the issuance of,
performance of obligations under (including any payments of interest), and
conversion, exercise, repurchase, redemption, settlement or early termination or
cancellation of (whether in whole or in part and including by netting or
set-off) (in each case, (x) in accordance with the terms of such Permitted
Convertible Indebtedness and (y) whether in cash, shares of common stock of
Borrower (or other securities or property following a merger event or other
change of the common stock of Borrower) or any combination thereof), or the
satisfaction of any condition that would permit or require any of the foregoing,
any Permitted Convertible Indebtedness shall not constitute a purchase,
redemption, defeasance, prepayment or satisfaction in respect of Indebtedness by
Borrower for the purposes of this Section 9.9; provided that, in the case of any
conversion, exercise, repurchase, redemption, settlement, early termination or
cancellation, the aggregate cash amounts paid in respect thereof shall not
exceed the principal amount of the Permitted Convertible Indebtedness so
converted, exercised, repurchased, redeemed, settled terminated or cancelled,
plus (x) accrued and unpaid interest and (y) the net amount of any cash payments
received upon any concurrent unwind, settlement or other termination of any
related Permitted Equity Derivative.

 

SECTION 9.10      No Further Negative Pledges; Restrictive Agreements.

 

(a)                 Enter into, assume or be subject to any agreement
prohibiting or otherwise restricting the creation or assumption of any Lien to
secure the Secured Obligations upon its properties or assets, whether now owned
or hereafter acquired, or requiring the grant of any security for such
obligation if security is given for some other obligation, except: (i) pursuant
to this Agreement and the other Loan Documents; (ii) pursuant to any agreement,
document, or instrument governing Indebtedness incurred pursuant to Section
9.1(d) (provided that any such restriction contained therein relates only to the
asset or assets financed thereby); (iii) pursuant to any agreement, document, or
instrument governing Indebtedness incurred pursuant to Section 9.1(o) (provided
that any such restriction contained therein relates only to the assets of the
Foreign Subsidiary incurring such Indebtedness); (iv) customary restrictions
contained in the organizational documents of any Non-Guarantor Subsidiary as of
the Effective Date and, solely to the extent required by Applicable Law, any
other customary restrictions contained in the organizational documents of any
Non-Guarantor Subsidiary; (v) customary provisions in joint venture agreements
and other similar agreements applicable to joint ventures permitted under
Section 9.3(o) and applicable solely to such joint venture and customary
restrictions on the transfer of Equity Interests in any Person that is not a
Subsidiary; (vi) customary provisions restricting assignment of any lease,
license, and other agreement entered into in the ordinary course of business;
(vii) customary restrictions in connection with any Permitted Lien or any
document or instrument governing any Permitted Lien (provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien); (viii) pursuant to any agreement, document, or instrument
of any Subsidiary imposing restrictions or requirements with respect to any
Property in existence at the time such Subsidiary or Property was acquired, so
long as such restrictions or requirements are not entered into in contemplation
of such Person becoming a Subsidiary or the acquisition of such Property (and
any amendment, modification, or extension thereof that does not expand the scope
of any such restriction or requirement and is not more adverse to the rights or
interests of the Lenders than such restriction or requirement in effect prior to
such amendment, modification, or extension); (ix) customary restrictions and
conditions contained in an agreement related to the sale or other disposition of
any Property (to the extent such sale or other disposition is permitted pursuant
to Section 9.5) that limit the transfer of such Property pending the
consummation of such sale or disposition, solely as to Property being sold or
disposed of; (x) customary restrictions on Liens on deposit and security
accounts subject to, and pursuant to, Cash Management Agreements (provided that
the amounts held in accounts subject to such restrictions shall not at any one
time exceed $25,000,000 in the aggregate); and (xi) any encumbrance or
restriction pursuant to customary restrictions and conditions contained in
agreements relating to a Permitted Receivables Financing; provided that such
restrictions and conditions apply solely to (A) Receivables Assets involved in
such Permitted Receivables Financing and (B) any applicable Special Purpose
Receivables Subsidiary.

 



116 

 

 

(b)                 Create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction on the ability of any Credit
Party or any Subsidiary thereof to: (i) pay dividends or make any other
distributions to any Credit Party or any Subsidiary on its Equity Interests or
with respect to any other interest or participation in, or measured by, its
profits; (ii) pay any Indebtedness or other obligation owed to any Credit Party;
or (iii) make loans or advances to any Credit Party, except in each case for
such encumbrances or restrictions existing under or by reason of: (A) this
Agreement and the other Loan Documents; (B) Applicable Law; (C) Indebtedness
permitted under Section 9.1(o) (provided that any such restriction and
encumbrance contained therein relates only to the Foreign Subsidiary incurring
such Indebtedness); (D) customary restrictions and conditions contained in an
agreement related to the sale or other disposition of any Property (to the
extent such sale or other disposition is permitted pursuant to Section 9.5) that
limit the transfer of such Property pending the consummation of such sale or
disposition, solely as to Property being sold or disposed of; (E) any
restrictions or encumbrances imposed on any Person prior to the date such Person
becomes a Subsidiary, so long as such restrictions or encumbrances were not
entered into in contemplation of such Person becoming a Subsidiary (and any
amendment, modification, or extension thereof that does not expand the scope of
any such restriction or encumbrance and is not more adverse to the rights or
interests of the Lenders than such restriction or encumbrance in effect prior to
such amendment, modification, or extension); (F) in the case of any Subsidiary
that is not a Wholly-Owned Subsidiary, restrictions and conditions imposed by
its articles or certificate of incorporation or formation, bylaws or operating
agreement (or other equivalent organizational documents) or any related joint
venture or similar agreements; provided that such restrictions and conditions
apply only to such Subsidiary and to the Equity Interests of such Subsidiary;
and (G) any encumbrance or restriction pursuant to customary restrictions and
conditions contained in Permitted Receivables Documents; provided that such
restrictions and conditions (A) apply solely to (x) Receivables Assets involved
in such Permitted Receivables Financing and (y) any applicable Special Purpose
Receivables Subsidiary, and (B) do not restrict the applicable Special Purpose
Receivables Subsidiary from paying the purchase price for the applicable
Receivables Assets to the Borrower or applicable Subsidiary.

 



117 

 

 

 

(c)              Create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction on the ability of any Credit
Party or any Subsidiary thereof to: (i) sell, lease or transfer any of its
properties or assets to any Credit Party; or (ii) act as a Credit Party pursuant
to the Loan Documents or any renewals, refinancings, exchanges, refundings or
extension thereof, except in each case for such encumbrances or restrictions
existing under or by reason of: (A) this Agreement and the other Loan Documents;
(B) Applicable Law; (C) any document or instrument governing Indebtedness
incurred pursuant to Section 9.1(d) (provided that any such restriction
contained therein relates only to the asset or assets acquired in connection
therewith); (D) pursuant to any document or instrument governing Indebtedness
incurred pursuant to Section 9.1(o) (provided that any such restriction
contained therein relates only to the Foreign Subsidiary incurring such
Indebtedness and its assets); (E) any Permitted Lien or any document or
instrument governing any Permitted Lien (provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien); (F) obligations that are binding on a Subsidiary at the time such
Subsidiary first becomes a Subsidiary of the Borrower, so long as such
obligations are not entered into in contemplation of such Person becoming a
Subsidiary (and any amendment, modification, or extension thereof that does not
expand the scope of any such restriction or encumbrance and is not more adverse
to the rights or interests of the Lenders than such restriction or encumbrance
in effect prior to such amendment, modification, or extension); (G) customary
restrictions contained in an agreement related to the sale of Property (to the
extent such sale is permitted pursuant to Section 9.5) that limit the transfer
of such Property pending the consummation of such sale; (H)  customary
restrictions in leases, subleases, licenses and sublicenses or asset sale
agreements otherwise permitted by this Agreement so long as such restrictions
relate only to the assets subject thereto; (I) customary provisions restricting
assignment of any lease, sublease, license, sublicense or other agreement; (J)
customary provisions in joint venture agreements and other similar agreements
applicable to joint ventures permitted under Section 9.3(o) and applicable
solely to such joint venture and customary restrictions on the transfer of
Equity Interests in any Person that is not a Subsidiary; and (K) (x) any
encumbrance or restriction pursuant to customary restrictions and conditions
contained in Permitted Receivables Documents; provided that such restrictions
and conditions (A) apply solely to (x) Receivables Assets involved in such
Permitted Receivables Financing and (y) any applicable Special Purpose
Receivables Subsidiary, and (B) do not restrict the applicable Special Purpose
Receivables Subsidiary from paying the purchase price for the applicable
Receivables Assets to the Borrower or applicable Subsidiary.

 

SECTION 9.11      Nature of Business. Engage in any business other than the
business conducted by the Borrower and its Subsidiaries as of the Effective Date
and business activities reasonably related, incidental, complementary, or
ancillary thereto.

 

SECTION 9.12      Sale Leasebacks. Directly or indirectly become or remain
liable as lessee or as guarantor or other surety with respect to any lease,
whether an operating lease or a capital lease, of any Property (whether real,
personal or mixed), whether now owned or hereafter acquired: (a) which any
Credit Party or any Subsidiary thereof has sold or transferred or is to sell or
transfer to a Person which is not another Credit Party or Subsidiary of a Credit
Party; or (b) which any Credit Party or any Subsidiary of a Credit Party intends
to use for substantially the same purpose as any other Property that has been
sold or is to be sold or transferred by such Credit Party or such Subsidiary to
another Person which is not another Credit Party or Subsidiary of a Credit Party
in connection with such lease; provided that, the Borrower and its Subsidiaries
may become liable as lessee, guarantor or other surety with respect to a new
lease that would otherwise be prohibited by this Section 9.12 to the extent that
(A) such lease, if a Capital Lease, is permitted by Section 9.1, (B) the sale of
such asset is permitted by Section 9.5, (C) the consideration received shall be
at least equal to the fair market value of the property sold and (D) the
aggregate amount of assets sold pursuant to all such transactions made under
this subsection shall not exceed $10,000,000 during the term of this Agreement.

 



118 

 

 

SECTION 9.13      [Reserved].

 

SECTION 9.14      Financial Covenants.

 

(a)              Consolidated TotalSecured Net Leverage Ratio. As of the last
day of any fiscal quarter of Borrower commencing with last day of the first
full(i) each fiscal quarter after the Effective Dateending on September 30, 2020
through the fiscal quarter of the Borrower ending on March 31, 2021, permit the
Consolidated TotalSecured Net Leverage Ratio to be greater than 3.50:1.00, and
(ii) the fiscal quarter ending June 30, 2021 and each fiscal quarter thereafter,
permit the Consolidated Secured Net Leverage Ratio to be greater than 3.00:1.00;

 

provided that the Borrower may, on up to two occasions during the term of this
Agreement, following the consummation of a Qualifying Permitted Acquisition,
increase the applicable maximum Consolidated Total Net Leverage Ratio set forth
above by (i) 0.50:1.00 for the first four fiscal quarters and (ii) 0.25:1.00 for
the fifth and sixth fiscal quarters, in each case, ending following the
consummation of the Permitted Acquisition(s) resulting in such Qualifying
Permitted Acquisition by delivering a written notice to the Administrative Agent
requesting such increase prior to or within thirty (30) days after the
consummation of a Qualifying Permitted Acquisition (and, solely for the purpose
of testing compliance with this Section for any such Qualifying Permitted
Acquisition pursuant to the definition of Permitted Acquisition, for the fiscal
quarter immediately preceding the consummation of such Qualifying Permitted
Acquisition (or, at the option of the Borrower, in the case of a Limited
Condition Acquisition, the fiscal quarter immediately preceding the date the
Permitted Acquisition Documents for such Acquisition are entered into)) (such
increase in the Consolidated Total Net Leverage Ratio level, the “ Consolidated
Total Net Leverage Ratio Holiday”).

 

(b)              Consolidated Interest Coverage Ratio. As of the last day of any
fiscal quarter commencing with the last day of the first full fiscal quarter
after the Effective Date, permit the Consolidated Interest Coverage Ratio to be
less than 3.00:1.00.

 

SECTION 9.15      Disposal of Subsidiary Interests. Permit any Subsidiary
Guarantor to be a non-Wholly-Owned Subsidiary except (a) as required under
Applicable Law or (b) as a result of or in connection with a dissolution,
merger, amalgamation, consolidation, or disposition permitted by Section 9.4 or
Section 9.5.

 

SECTION 9.16      Reserved.

 

SECTION 9.17      Use of Proceeds; Sanction and Anti-Corruption Laws.

 

(a)              Use the proceeds of the borrowings under the Revolving Credit
Facility except: (i) to consummate the Refinancing (including the continuation
under the Revolving Credit Facility of letters of credit under the Existing
Credit Agreement); (ii) to pay fees, commissions and expenses in connection with
the Transactions; and (iii) for working capital and the general corporate
purposes of the Borrower and its Subsidiaries.

 

(b)             Use the proceeds of any Incremental Term Loan and any
Incremental Revolving Credit Increase except as permitted pursuant to Section
5.13, as applicable.

 

(c)              Request any Extension of Credit, or use, or permit its
Subsidiaries and its or their respective directors, officers, employees and
agents to use, the proceeds of any Extension of Credit: (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws; (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country; or (iii) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

 



119 

 

 

ARTICLE X

 

DEFAULT AND REMEDIES

 

SECTION 10.1      Events of Default. Each of the following shall constitute an
Event of Default:

 

(a)              Default in Payment of Principal of Loans and Reimbursement
Obligations. The Borrower shall default in any payment in the currency required
hereunder of principal of any Loan or Reimbursement Obligation when and as due
(whether at maturity, by reason of acceleration or otherwise).

 

(b)              Other Payment Default. The Borrower or any other Credit Party
shall default in the payment when and as due (whether at maturity, by reason of
acceleration or otherwise) of interest on any Loan or Reimbursement Obligation
or the payment of any other Obligation and such default shall continue for a
period of three (3) Business Days.

 

(c)              Misrepresentation. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Credit Party or
any Subsidiary thereof in this Agreement, in any other Loan Document, or in any
notice, certificate, or instrument delivered in connection herewith or therewith
that is subject to materiality or Material Adverse Effect qualifications, shall
be incorrect or misleading in any respect when made or deemed made or any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of any Credit Party or any Subsidiary thereof in this Agreement,
any other Loan Document, or in any notice, certificate, or instrument delivered
in connection herewith or therewith that is not subject to materiality or
Material Adverse Effect qualifications, shall be incorrect or misleading in any
material respect when made or deemed made.

 

(d)              Default in Performance of Certain Covenants. Any Credit Party
or any Subsidiary thereof shall default in the performance or observance of any
covenant or agreement contained in Sections 8.1, 8.2(a), 8.3(a), 8.4, 8.13,
8.14, 8.16, or Article IX.

 

(e)              Default in Performance of Other Covenants and Conditions. Any
Credit Party or any Subsidiary thereof shall default in the performance or
observance of any term, covenant, condition, or agreement contained in this
Agreement (other than as specifically provided for in this Section) or any other
Loan Document, and such default shall continue for a period of thirty (30) days
after the earlier of:

(i) the Administrative Agent’s delivery of written notice thereof to the
Borrower; and (ii) a Responsible Officer of any Credit Party having obtained
knowledge thereof.

 

(f)               Indebtedness Cross-Default. Any Credit Party or any Subsidiary
thereof shall: (i) default in the payment of any Indebtedness (other than the
Loans, intercompany Indebtedness solely between or among the Borrower and its
Wholly-Owned Subsidiaries or any Reimbursement Obligation) the aggregate
principal amount (including undrawn committed or available amounts), or with
respect to any Hedge Agreement, the Hedge Termination Value, of which is in
excess of the Threshold Amount beyond the period of grace if any, provided in
the instrument or agreement under which such Indebtedness was created; or (ii)
default in the observance or performance of any other agreement or condition
relating to any Indebtedness (other than the Loans, intercompany Indebtedness
solely between or among the Borrower and its Wholly-Owned Subsidiaries or any
Reimbursement Obligation) the aggregate principal amount (including undrawn
committed or available amounts), or with respect to any Hedge Agreement, the
Hedge Termination Value, of which is in excess of the Threshold Amount or
contained in any instrument or agreement evidencing, securing or relating
thereto or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause, with the giving of notice and/or lapse of time, if required,
any such Indebtedness to become due, or required to be prepaid, repurchased,
redeemed or defeased prior to its stated maturity (any applicable grace period
having expired); provided that this clause (f)(ii) shall not apply to: (A)
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness; (B) the satisfaction of a condition to conversion of any
convertible notes constituting Permitted Unsecured Indebtedness permitted to be
incurred under this Agreement or any settlement of any such conversion permitted
hereunder or (C) Indebtedness of a Person acquired in connection with a
Permitted Acquisition that has become due and payable as a result of such
Acquisition.; provided that this clause (f) shall not apply to any redemption,
exchange, repurchase, conversion or settlement with respect to any Permitted
Convertible Indebtedness, or satisfaction of any condition giving rise to or
permitting the foregoing, pursuant to their terms unless such redemption,
repurchase, conversion or settlement results from a default thereunder or an
event of the type that otherwise constitutes an Event of Default hereunder .

 



120 

 

 

(g)              Change in Control. Any Change in Control shall occur.

 

(h)              Voluntary Bankruptcy Proceeding. Any Credit Party or any
Subsidiary thereof shall: (i)  commence a voluntary case under any Debtor Relief
Laws; (ii) file a petition seeking to take advantage of any Debtor Relief Laws;
(iii) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under any Debtor Relief Laws;
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign; (v) admit in writing its inability to pay its
debts as they become due; (vi) make a general assignment for the benefit of
creditors; or (vii) take any corporate action for the purpose of authorizing any
of the foregoing; provided that any voluntary dissolution or liquidation of any
Foreign Subsidiary in compliance with Section 9.4 (other than as part of a
credit reorganization) shall not constitute an Event of Default under this
Section 10.1(h).

 

(i)               Involuntary Bankruptcy Proceeding. A case or other proceeding
shall be commenced against any Credit Party or any Subsidiary thereof in any
court of competent jurisdiction seeking: (i) relief under any Debtor Relief
Laws; or (ii) the appointment of a trustee, receiver, custodian, liquidator or
the like for any Credit Party or any Subsidiary thereof or for all or any
substantial part of their respective assets, domestic or foreign, and such case
or proceeding shall continue without dismissal or stay for a period of sixty
(60) consecutive days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
federal bankruptcy laws) shall be entered; provided that any voluntary
dissolution or liquidation of any Foreign Subsidiary in compliance with Section
9.4 (other than part of a credit reorganization) shall not constitute an Event
of Default under this Section 10.1(i).

 

(j)               Failure of Agreements. Any material provision of this
Agreement or any provision of any other Loan Document shall for any reason cease
to be valid and binding on any Credit Party or any Subsidiary thereof party
thereto or any such Person shall so state in writing, or any Loan Document shall
for any reason cease to create a valid and perfected first priority Lien
(subject to Permitted Liens) on, or security interest in, any of the Collateral
with a fair market value, individually or in the aggregate, in excess of the
Threshold Amount purported to be covered thereby (except to the extent that any
such loss of perfection or priority results from the failure of the
Administrative Agent to maintain possession of certificates actually delivered
to it representing securities pledged under the Security Documents), in each
case other than in accordance with the express terms hereof or thereof.

 



121 

 

 

(k)              ERISA Events. The occurrence of any of the following events:
(i) any Credit Party or any ERISA Affiliate fails to make full payment when due
of all amounts which, under the provisions of any Pension Plan or Sections 412
or 430 of the Code, any Credit Party or any ERISA Affiliate is required to pay
as contributions thereto and such unpaid amounts are in excess of the Threshold
Amount; (ii) a Termination Event; or (iii) any Credit Party or any ERISA
Affiliate as employers under one or more Multiemployer Plans makes a complete or
partial withdrawal from any such Multiemployer Plan and the plan sponsor of such
Multiemployer Plans notifies such withdrawing employer that such employer has
incurred a withdrawal liability requiring payments in an amount exceeding the
Threshold Amount.

 

(l)               Judgment. One or more judgments, orders or decrees shall be
entered against any Credit Party or any Subsidiary thereof by any court and
continues without having been discharged, vacated or stayed for a period of
thirty (30) consecutive days after the entry thereof and such judgments, orders
or decrees are for the payment of money, individually or in the aggregate (net
of any amounts paid or fully covered by independent third party insurance as to
which the relevant insurance company does not dispute coverage), equal to or in
excess of the Threshold Amount.

 

SECTION 10.2      Remedies. Upon the occurrence and during the continuance of an
Event of Default, with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower:

 

(a)              Acceleration; Termination of Credit Facility. Terminate the
Revolving Credit Commitment and declare the principal of and interest on the
Loans and the Reimbursement Obligations at the time outstanding, and all other
amounts owed to the Lenders and to the Administrative Agent under this Agreement
or any of the other Loan Documents (including, without limitation, all L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented or shall be entitled to present the documents
required thereunder) and all other Obligations, to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or the other Loan Documents to
the contrary notwithstanding, and terminate the Credit Facility and any right of
the Borrower to request borrowings or Letters of Credit thereunder; provided
that upon the occurrence of an Event of Default specified in Section 10.1(h) or
(i), the Credit Facility shall be automatically terminated and all Obligations
shall automatically become due and payable without presentment, demand, protest
or other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.

 

(b)              Letters of Credit. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, demand that the Borrower (or,
upon the occurrence of an Event of Default specified in Section 10.1(h) or
Section 10.1(i), the Borrower shall automatically be obligated to) deposit in a
Cash Collateral account opened by the Administrative Agent an amount equal to
102% of the aggregate then undrawn and unexpired amount of such Letters of
Credit. Amounts held in such Cash Collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Secured Obligations in accordance with Section 10.4. After all such
Letters of Credit shall have expired or been fully drawn upon, the Reimbursement
Obligation shall have been satisfied and the Discharge of the Secured
Obligations has occurred, the balance, if any, in such Cash Collateral account
shall be returned to the Borrower.

 



122 

 

 

(c)              General Remedies. Exercise on behalf of the Secured Parties all
of its other rights and remedies under this Agreement, the other Loan Documents
and Applicable Law, in order to satisfy all of the Secured Obligations.

 

SECTION 10.3      Rights and Remedies Cumulative; Non-Waiver; etc.

 

(a)              The enumeration of the rights and remedies of the
Administrative Agent and the Lenders set forth in this Agreement is not intended
to be exhaustive and the exercise by the Administrative Agent and the Lenders of
any right or remedy shall not preclude the exercise of any other rights or
remedies, all of which shall be cumulative, and shall be in addition to any
other right or remedy given hereunder or under the other Loan Documents or that
may now or hereafter exist at law or in equity or by suit or otherwise. No delay
or failure to take action on the part of the Administrative Agent or any Lender
in exercising any right, power or privilege shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right, power or privilege
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege or shall be construed to be a waiver of any Event of
Default. No course of dealing between the Borrower, the Administrative Agent and
the Lenders or their respective agents or employees shall be effective to
change, modify or discharge any provision of this Agreement or any of the other
Loan Documents or to constitute a waiver of any Event of Default.

 

(b)              Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the authority to enforce rights and remedies hereunder
and under the other Loan Documents against the Credit Parties or any of them
shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent in accordance with Section 10.2 for the benefit of
all the Lenders and the Issuing Lenders; provided that the foregoing shall not
prohibit: (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents; (b) any
Issuing Lender or the Swingline Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as an Issuing Lender or
Swingline Lender, as the case may be) hereunder and under the other Loan
Documents; (c) any Lender from exercising setoff rights in accordance with
Section 12.4 (subject to the terms of Section 5.6); or (d)   any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Credit Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then: (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 10.2; and (ii) in addition to the
matters set forth in clauses (b), (c)   and (d) of the preceding proviso and
subject to Section 5.6, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

 

SECTION 10.4      Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 10.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received on account of the Secured Obligations
and all net proceeds from the enforcement of the Secured Obligations shall be
applied by the Administrative Agent as follows:

 

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lenders in their
capacity as such and the Swingline Lender in its capacity as such, ratably among
the Administrative Agent, the Issuing Lenders and Swingline Lender in proportion
to the respective amounts described in this clause First payable to them;

 



123 

 

 

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

 

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

 

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Secured Hedge Agreements and Secured Cash Management
Agreements, ratably among the Lenders, the Issuing Lenders, the Hedge Banks and
the Cash Management Banks in proportion to the respective amounts described in
this clause Fourth payable to them;

 

Fifth, to the Administrative Agent for the account of the Issuing Lenders, to
Cash Collateralize any L/C Obligations then outstanding; and

 

Last, the balance, if any, after the Discharge of the Secured Obligations, to
the Borrower or as otherwise required by Applicable Law.

 

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the Borrower or the applicable Cash
Management Bank or Hedge Bank, as the case may be. Each Cash Management Bank or
Hedge Bank not a party to this Agreement that has given the notice contemplated
by the preceding sentence shall, by such notice, be deemed to have acknowledged
and accepted the appointment of the Administrative Agent pursuant to the terms
of Article XI for itself and its Affiliates as if a “Lender” party hereto.

 

SECTION 10.5      Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

 

(a)              to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Secured Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Lenders and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Lenders and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Issuing Lenders
and the Administrative Agent under Section 3.3, Section 5.3 and Section 12.3)
allowed in such judicial proceeding; and

 



124 

 

 

(b)              to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Section
3.3, Section 5.3 and Section 12.3.

 

(c)              Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to, or accept or adopt on behalf of
any Lender or any Issuing Lender, any plan of reorganization, arrangement or
adjustment affecting the Secured Obligations or the rights of any Lender or any
Issuing Lender or to authorize the Administrative Agent to vote in respect of
the claim of any Lender or any Issuing Lender or in any such proceeding.

 

SECTION 10.6      Credit Bidding.

 

(a)              The Administrative Agent, on behalf of itself and the Secured
Parties and at the direction of the Required Lenders, shall have the right to
credit bid and purchase for the benefit of the Administrative Agent and the
Secured Parties all or any portion of Collateral at any sale thereof conducted
by the Administrative Agent under the provisions of the UCC, including pursuant
to Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted under the
provisions of the United States Bankruptcy Code, including Section 363 thereof,
or a sale under a plan of reorganization, or at any other sale or foreclosure
conducted by the Administrative Agent (whether by judicial action or otherwise)
in accordance with Applicable Law. Such credit bid or purchase may be completed
through one or more acquisition vehicles formed by the Administrative Agent to
make such credit bid or purchase and, in connection therewith, the
Administrative Agent is authorized, on behalf of itself and the other Secured
Parties, to adopt documents providing for the governance of the acquisition
vehicle or vehicles, and assign the applicable Secured Obligations to any such
acquisition vehicle in exchange for Equity Interests and/or debt issued by the
applicable acquisition vehicle (which shall be deemed to be held for the ratable
account of the applicable Secured Parties on the basis of the Secured
Obligations so assigned by each Secured Party).

 

(b)              Each Lender hereby agrees, on behalf of itself and each of its
Affiliates that is a Secured Party, that, except as otherwise provided in any
Loan Document or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under any of the Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.

 

ARTICLE XI

 

THE ADMINISTRATIVE AGENT

 

SECTION 11.1      Appointment and Authority.

 

(a)              Each of the Lenders and each Issuing Lender hereby irrevocably
appoints Wells Fargo to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the Issuing Lenders, and neither the Borrower nor any Subsidiary thereof shall
have rights as a third-party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 



125 

 

 

(b)              The Administrative Agent shall also act as the “collateral
agent” under the Loan Documents, and each of the Lenders (including in its
capacity as a potential Hedge Bank or Cash Management Bank) and the Issuing
Lenders hereby irrevocably appoints and authorizes the Administrative Agent to
act as the agent of such Lender and such Issuing Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Credit Parties to secure any of the Secured Obligations, together with
such powers and discretion as are reasonably incidental thereto (including,
without limitation, to enter into additional Loan Documents or supplements to
existing Loan Documents on behalf of the Secured Parties). In this connection,
the Administrative Agent, as “collateral agent” and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to this
Article XI for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent,
shall be entitled to the benefits of all provisions of Articles XI and XII
(including Section 12.3, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

 

SECTION 11.2       Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

SECTION 11.3      Exculpatory Provisions.

 

(a)              The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder and thereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:

 

(i)                 shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing;

 

(ii)                shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 



126 

 

 

(iii)               shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries or Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

(b)              The Administrative Agent shall not be liable for any action
taken or not taken by it (i)  with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 12.2 and Section 10.2)
or (ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final nonappealable judgment.
The Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the Borrower, a Lender or an
Issuing Lender.

 

(c)              The Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into: (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document; (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith
(including, without limitation, any report provided to it by an Issuing Lender
pursuant to Section 3.9); (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article VI or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent;
or (vi) the utilization of any Issuing Lender’s L/C Commitment (it being
understood and agreed that each Issuing Lender shall monitor compliance with its
own L/C Commitment without any further action by the Administrative Agent).

 

(d)              The Administrative Agent shall not be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor, or enforce
compliance with the provisions hereof relating to Disqualified Institutions.
Without limiting the generality of the foregoing, the Administrative Agent shall
not: (i) be obligated to ascertain, monitor, or inquire as to whether any Lender
or Participant or prospective Lender or Participant is a Disqualified I‎
nstitution; or (y) have any liability with respect to or arising out of any
assignment or participation of Loans, or disclosure of confidential information,
to any

Disqualified Institution.

 

SECTION 11.4      Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender or such Issuing Lender prior to the making of such
Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 



127 

 

 

SECTION 11.5      Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

 

SECTION 11.6       Resignation of Administrative Agent.

 

(a)              The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Lenders and the Borrower. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and the Issuing Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that in no event shall any such successor Administrative Agent be a
Defaulting Lender or a Disqualified Institution. Whether or not a successor has
been appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

 

(b)              If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d)   of the definition thereof, the Required Lenders
may, to the extent permitted by Applicable Law, by notice in writing to the
Borrower and such Person, remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)              With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable), (i) the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or the Issuing Lenders
under any of the Loan Documents, the retiring or removed Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than any rights to
indemnity payments owed to the retiring or removed Administrative Agent), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 12.3 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

 



128 

 

 

(d)              Any resignation by, or removal of, Wells Fargo as
Administrative Agent pursuant to this Section shall also constitute its
resignation as an Issuing Lender and Swingline Lender. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder: (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Lender, if in its sole discretion it elects
to, and Swingline Lender; (ii) the retiring Issuing Lender and Swingline Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents; and (iii) the successor Issuing
Lender, if in its sole discretion it elects to, shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangement satisfactory to the retiring Issuing Lender
to effectively assume the obligations of the retiring Issuing Lender with
respect to such Letters of Credit.

 

SECTION 11.7      Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and each Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

SECTION 11.8      No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, co-agents, arrangers or
bookrunners listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an
Issuing Lender hereunder.

 

SECTION 11.9      Collateral and Guaranty Matters.

 

(a)              Each of the Lenders (including in its or any of its Affiliate’s
capacities as a potential Hedge Bank or Cash Management Bank) irrevocably
authorize the Administrative Agent, at its option and in its discretion:

 

(i)                 to release any Lien on any Collateral granted to or held by
the Administrative Agent, for the ratable benefit of the Secured Parties, under
any Loan Document: (A) upon the Discharge of the Secured Obligations; (B) that
is sold or otherwise disposed of or to be sold or otherwise disposed of as part
of or in connection with any sale or other disposition permitted under the Loan
Documents; or (C) if approved, authorized or ratified in writing in accordance
with Section 12.2;

 



129 

 

 

(ii)                to subordinate any Lien on any Collateral granted to or held
by the Administrative Agent under any Loan Document to the holder of any Lien
permitted by Section 9.2(i); and

 

(iii)               to release any Subsidiary Guarantor from its obligations
under any Loan Documents if such Person ceases to be a Subsidiary as a result of
a transaction permitted under the Loan Documents.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Guaranty Agreement
pursuant to this Section 11.9. In each case as specified in this Section 11.9,
the Administrative Agent will, at the Borrower’s expense, execute and deliver to
the applicable Credit Party such documents as such Credit Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Subsidiary Guarantor from its
obligations under the Guaranty Agreement, in each case in accordance with the
terms of the Loan Documents and this Section 11.9. In the case of any such sale,
transfer or disposal of any property constituting Collateral in a transaction
constituting an Asset Disposition permitted pursuant to Section 9.5 or other
disposition not constituting an Asset Disposition, but otherwise expressly
permitted under this Agreement, the Liens created by any of the Security
Documents on such property shall be automatically released without need for
further action by any person.

 

(b)              The Administrative Agent shall not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

 

SECTION 11.10      Secured Hedge Agreements and Secured Cash Management
Agreements. No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 10.4 or any Collateral by virtue of the provisions hereof or of any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article XI to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Secured Cash Management Agreements and Secured Hedge
Agreements, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.

 



130 

 

 

 

SECTION 11.11      ERISA Matters. Each Lender (x) represents and warrants, as of
the date such Person became a Lender party hereto, to, and (y) covenants, from
the date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of the Administrative Agent, the
Arrangers and their respective Affiliates, that at least one of the following is
and will be true:

 

(a)             such Lender is not using “plan assets” (within the meaning of
the Plan Asset Regulations) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

 

(b)           the prohibited transaction exemption set forth in one or more
PTEs, such as PTE 84-14 (a class exemption for certain transactions determined
by independent qualified professional asset managers), PTE 95-60 (a class
exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
and the conditions for exemptive relief thereunder will be satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(c)           (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 8414 and

(D) to the best knowledge of such Lender, the requirements of subsection (a) of
Part I of PTE 84-14 are satisfied with respect to, and the conditions for
exemptive relief under PTE 84-14 will be satisfied in connection with, such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement, or

 

(d)           such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender to the effect that such Lender’s entrance into, participation in,
administration of and performance of the Term Loans and this Agreement will not
give rise to a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code.

 

In addition, unless clause (a) above is true with respect to a Lender or a
Lender has provided another representation, warranty and covenant as provided in
clause (d) above, such Lender further (x) represents and warrants, as of the
date such Person became a Lender party hereto, to, and (y) covenants, from the
date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of the Administrative Agent, each
Arranger and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any other Credit Party, that none of
the Administrative Agent, any Arranger or any of their respective Affiliates is
a fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

 

ARTICLE XII

 

MISCELLANEOUS

SECTION 12.1      Notices.

 

(a)           Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in clause (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile as follows:

 



131 

 

 

If to the Borrower:

 

Omnicell, Inc.

590 E. Middlefield Road Mountain View, CA 94043-4008

Attention of:      Peter Kuipers, Executive Vice President and Chief Financial
Officer

Attention of:      Jamie Conroy, Vice President and Corporate Treasurer

Telephone No.:  (727) 576-6311, x1539

Facsimile No.:   (727) 579-8067650) 251-6100

E-mail:               peter.kuipers@omnicell.com and Jamie.Conroy@omnicell.com

Website:             omnicell.com

 

With copies of written notices to:

 

Omnicell, Inc.

590 E. Middlefield Road Mountain View, CA 94043-4008

Attention of:    Dan Johnston, Executive Vice President and Chief Legal and

Administrative Officer

Telephone No.:          (650) 251-6100

Facsimile No.:   (650) 251-6266

E-mail:               danj@omnicell.com

 

If to Wells Fargo as Administrative Agent:

 

Wells Fargo Bank, National Association MAC D1109-019

1525 West W.T. Harris Blvd. Charlotte, North Carolina 28262

Attention: Syndication Agency Services

 

With copies of written notices to:

 

Latham & Watkins LLP 12670 High Bluff Drive

San Diego, California 92103 Attention: Sony Ben-Moshe, Esq. Facsimile: (858)
523-5450 Email: sony.ben-moshe@lw.com

 

If to any Lender:

 

To the address set forth on the Register

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in said clause (b).

 



132 

 

 

(b)           Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any Issuing Lender
pursuant to Article II if such Lender or such Issuing Lender, as applicable, has
notified the Administrative Agent that is incapable of receiving notices under
such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes: (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement); and (ii)  notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.

 

(c)           Administrative Agent’s Office. The Administrative Agent hereby
designates its office located at the address set forth above, or any subsequent
office which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.

 

(d)           Change of Address, Etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

 

(e)           Platform.

 

(i)                Each Credit Party agrees that the Administrative Agent may,
but shall not be obligated to, make the Borrower Materials available to the
Issuing Lenders and the other Lenders by posting the Borrower Materials on the
Platform. The Borrower acknowledges and agrees that the DQ List shall be deemed
suitable for posting and may be posted by the Administrative Agent on the
Platform, including the portion of the Platform that is designated for “public
side” Lenders.

 

(ii)               The Platform is provided “as is” and “as available.” The
Agent Parties (as defined below) do not warrant the accuracy or completeness of
the Borrower Materials or the adequacy of the Platform, and expressly disclaim
liability for errors or omissions in the Borrower Materials. No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Credit Party, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission of communications
through the Internet (including, without limitation, the Platform), except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to any Credit Party, any Lender, the Issuing Lender or any other
Person for indirect, special, incidental, consequential or punitive damages,
losses or expenses (as opposed to actual damages, losses or expenses).

 



133 

 

 

(f)            Private Side Designation. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
Applicable Law, including United States Federal and state securities Applicable
Laws, to make reference to Borrower Materials that are not made available
through the “Public Side Information” portion of the Platform and that may
contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities Applicable
Laws.

 

SECTION 12.2      Amendments, Waivers and Consents. Except as set forth below or
as specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
and delivered to the Administrative Agent (or by the Administrative Agent with
the consent of the Required Lenders) and, in the case of an amendment, signed by
the Borrower; provided that no amendment, waiver or consent shall:

 

(a)            without the prior written consent of the Required Revolving
Credit Lenders, amend, modify or waive (i) Section 6.2 or any other provision of
this Agreement if the effect of such amendment, modification or waiver is to
require the Revolving Credit Lenders (pursuant to, in the case of any such
amendment to a provision hereof other than Section 6.2, any substantially
concurrent request by the Borrower for a borrowing of Revolving Credit Loans) to
make Revolving Credit Loans when such Revolving Credit Lenders would not
otherwise be required to do so, (ii) the amount of the Swingline Commitment or
(iii) the amount of the L/C Sublimit;

 

(b)           increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 10.2) or the amount of Loans of any Lender, in
any case, without the written consent of such Lender (it being understood that a
waiver of any condition precedent set forth in Section 6.2 or the waiver of any
Default or Event of Default or mandatory prepayment shall not constitute an
extension or increase of any Commitment of any Lender);

 

(c)            waive, extend or postpone any date fixed by this Agreement or any
other Loan Document for any payment (it being understood that a waiver of a
mandatory prepayment under Section 4.4(b) shall only require consent of the
Required Lenders and a waiver of a Lender’s ratable portion of any prepayment
under Section 4.4(b) shall only require the consent of such Lender) of
principal, interest, fees or other amounts due to the Lenders (or any of them),
or any scheduled or mandatory reduction of the Revolving Credit Commitment,
hereunder or under any other Loan Document, in each case without the written
consent of each Lender directly and adversely affected thereby;

 

(d)           reduce the principal of, or the rate of interest specified herein
on, any Loan or Reimbursement Obligation, or (subject to clause (iv) of the
proviso set forth in the paragraph below) any fees or other amounts payable
hereunder or under any other Loan Document, or change the manner of computation
of any financial ratio (including any change in any applicable defined term)
used in determining the Applicable Margin that would result in a reduction of
any interest rate on any Loan or in any fee payable hereunder, without the
written consent of each Lender directly and adversely affected thereby; provided
that only the consent of the Required Lenders shall be necessary to waive any
obligation of the Borrower to pay interest at the rate set forth in Section
5.1(b) during the continuance of an Event of Default;

 



134 

 

 

(e)            change Section 5.6 or Section 10.4 in a manner that would alter
the pro rata sharing of payments or order of application required thereby
without the written consent of each Lender directly and adversely affected
thereby;

 

(f)            change Section 4.4(b)(v) in a manner that would alter the order
of application of amounts prepaid pursuant thereto without the written consent
of each Lender directly and adversely affected thereby;

 

(g)           except as otherwise permitted by this Section 12.2, change any
provision of this Section or reduce the percentages specified in the definitions
of “Required Lenders,” or “Required Revolving Credit Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, without the written consent of each Lender
directly affected thereby;

 

(h)           amend Section 1.12 or the definition of “Alternative Currency”
without the written consent of each Revolving Credit Lender;

 

(i)             consent to the assignment or transfer by any Credit Party of
such Credit Party’s rights and obligations under any Loan Document to which it
is a party (except as permitted pursuant to Section 9.4), in each case, without
the written consent of each Lender;

 

(j)             release: (i) all or substantially all of the Subsidiary
Guarantors; or (ii) Subsidiary Guarantors comprising all or substantially all of
the value of the credit support for the Secured Obligations, in any case, from
the Guaranty Agreement (other than as authorized in Section 11.9), without the
written consent of each Lender; or

 

(k)            release all or substantially all of the Collateral or release any
Security Document (other than as authorized in Section 11.9 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document) without the written consent of each Lender;

 

provided further, that: (i) no amendment, waiver or consent shall, unless in
writing and signed by each affected Issuing Lender in addition to the Lenders
required above, affect the rights or duties of such Issuing Lender under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swingline Lender in addition to the Lenders
required above, affect the rights or duties of the Swingline Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; (iv) each Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto;
(v) each Letter of Credit Application may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto; provided
that a copy of such amended Letter of Credit Application shall be promptly
delivered to the Administrative Agent upon such amendment or waiver; (vi) any
waiver, amendment or modification of this Agreement that by its terms affects
the rights or duties under this Agreement of Lenders holding Loans or
Commitments of a particular Class or Series (but not the Lenders holding Loans
or Commitments of any other Class or Series) may be effected by an agreement or
agreements in writing entered into by the Borrower and the requisite percentage
in interest of the affected Class or Series, as applicable, of Lenders that
would be required to consent thereto under this Section if such Class or Series,
as applicable, of Lenders were the only Class or Series, as applicable, of
Lenders hereunder at the time; (vii) the Administrative Agent and the Borrower
shall be permitted to amend any provision of the Loan Documents (and such
amendment shall become effective without any further action or consent of any
other party to any Loan Document) if the Administrative Agent and the Borrower
shall have jointly identified an obvious error or any error or omission of a
technical or immaterial nature in any such provision; (viii) Section 8.16 may be
amended with the sole consent of Wells Fargo; and (ix) the Administrative Agent
and the Borrower may, without the consent of any Lender, enter into amendments
or modifications to this Agreement or any of the other Loan Documents or to
enter into additional Loan Documents as the Administrative Agent reasonably
deems appropriate in order to implement any Benchmark Replacement or any
Benchmark Replacement Conforming Changes or otherwise effectuate the terms of
Section 5.8(c) in accordance with the terms of Section 5.8(c). Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
(A) the Revolving Credit Commitment of such Lender may not be increased or
extended without the consent of such Lender and (B)   any amendment, waiver or
consent hereunder which requires the consent of all Lenders or each affected
Lender that by its terms affects any such Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

 



135 

 

 

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 12.2) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of (i) Section 5.13 (including, without limitation, as applicable: from
and after the effectiveness thereof, (x) to permit the Incremental Term Loans
and the Incremental Revolving Credit Increases to share ratably in the benefits
of this Agreement and the other Loans Documents; and (y) to include the
Incremental Term Loan Commitments and the Incremental Revolving Credit Increase,
as applicable, or outstanding Incremental Term Loans and outstanding Incremental
Revolving Credit Increase, as applicable, in any determination of: (1) Required
Lenders or Required Revolving Credit Lenders, as applicable; or (2) similar
required lender terms applicable thereto (it being understood, however, that in
no event shall any Incremental Loan Commitments be included in any such
determination prior to the effectiveness thereof, nor shall any Incremental Loan
Commitment be included in any such determination for purposes of amending,
waiving or otherwise modifying Section 5.13 or any other provision of this
Agreement in a manner that would have the effect of permitting such Incremental
Loan Commitments to be incurred); and (ii) Section 5.16; provided that no
amendment or modification shall result in any increase in the amount of any
Lender’s Commitment or any increase in any Lender’s Commitment Percentage, in
each case, without the written consent of such affected Lender.

 

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional revolving credit or
term loan facilities to this Agreement and to permit the extensions of credit
and all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing facilities hereunder) in the benefits of this Agreement and the other
Loan Documents (including with respect to mandatory prepayments and payments
pursuant to Sections 5.6 and 10.4) with the obligations and liabilities from
time to time outstanding in respect of any of the existing facilities hereunder,
and (ii) in connection with the foregoing, to permit, as deemed appropriate by
the Administrative Agent and approved by the Required Lenders, the Lenders
providing such additional credit facilities to participate in any required vote
or action required to be approved by the Required Lenders or by any other
number, percentage or class of Lenders hereunder.

 



136 

 

 

SECTION 12.3      Expenses; Indemnity.

 

(a)            Costs and Expenses. The Borrower and any other Credit Party,
jointly and severally, shall pay: (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable and documented fees, charges and disbursements of
counsel for the Administrative Agent, but only with respect to one primary
counsel and, if reasonably necessary, one local counsel in each relevant
jurisdiction and one specialty counsel with respect to each relevant specialty),
in connection with the syndication of the Credit Facility, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated); (ii) all reasonable and documented
out-of-pocket expenses incurred by any Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit, or any demand
for payment thereunder; and (iii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, any Lender or any Issuing Lender
(including the reasonable and documented fees, charges and disbursements of any
counsel for the Administrative Agent, any Lender or any Issuing Lender, but only
with respect to one primary counsel for the Administrative Agent, Lenders and
any Issuing Lenders (taken as a whole) and, if reasonably necessary, one local
counsel for the Administrative Agent, Lenders and any Issuing Lenders (taken as
a whole) in each relevant jurisdiction and one specialty counsel for the
Administrative Agent, Lenders and any Issuing Lenders (taken as a whole) with
respect to each relevant specialty, and, in the case of an actual or perceived
conflict of interest, one additional primary counsel, one additional local
counsel in each relevant jurisdiction, and one additional specialty counsel with
respect to each relevant specialty, in each case for each group of similarly
situated affected Persons taken as a whole), in connection with the enforcement
or protection of its rights: (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section; or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
reasonable and documented out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

 

(b)           Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
and shall pay or reimburse any such Indemnitee for, any and all losses, claims
(including, without limitation, any Environmental Claims), penalties, damages,
liabilities, consultant fees, and other related expenses (including the
reasonable and documented fees, charges and disbursements of counsel, but only
with respect to one primary counsel for all Indemnitees (taken as a whole) and,
if reasonably necessary, one local counsel for all Indemnitees (taken as a
whole) in each relevant jurisdiction and one specialty counsel for all
Indemnitees (taken as a whole) with respect to each relevant specialty, and, in
the case of an actual or perceived conflict of interest, one additional primary
counsel, one additional local counsel in each relevant jurisdiction, and one
additional specialty counsel with respect to each relevant specialty, in each
case for each group of similarly situated affected Indemnitees taken as a
whole), incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including the Borrower or any other Credit Party), arising out of, in
connection with, or as a result of: (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby (including, without limitation, the
Transactions); (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by any Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit and any failure by the Borrower to repay any amounts owned under the
Loan Documents in an Applicable Currency in such currency); (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by any Credit Party or any Subsidiary thereof, or any Environmental
Claim related in any way to any Credit Party or any Subsidiary; (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Credit Party or any Subsidiary thereof, and
regardless of whether any Indemnitee is a party thereto; or (v) any claim
(including, without limitation, any Environmental Claims), investigation,
litigation or other proceeding (whether or not the Administrative Agent or any
Lender is a party thereto) and the prosecution and defense thereof, arising out
of or in any way connected with the Loans, this Agreement, any other Loan
Document, or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses: (A) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence, bad faith or willful misconduct of such Indemnitee;
(B) result from a material breach of such Indemnitee’s funding obligations under
this Agreement or under any other Loan Document as determined by a court of
competent jurisdiction by final and nonappealable judgment; or (C) any disputes
solely among the Indemnitees (other than disputes involving claims against any
Arranger, the Administrative Agent, or any similar Person in its respective
capacity as such) that do not arise from any act or omission of the Borrower or
any of its Affiliates. This Section 12.3(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.

 



137 

 

 

(c)            Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under clause (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any Issuing Lender, the Swingline Lender or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), such Issuing Lender, the Swingline Lender or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure at such time,
or if the Total Credit Exposure has been reduced to zero, then based on such
Lender’s share of the Total Credit Exposure immediately prior to such reduction)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender); provided that with respect to such unpaid amounts owed
to any Issuing Lender or the Swingline Lender solely in its capacity as such,
only the Revolving Credit Lenders shall be required to pay such unpaid amounts,
such payment to be made severally among them based on such Revolving Credit
Lenders’ Revolving Credit Commitment Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought or, if the
Revolving Credit Commitment has been reduced to zero as of such time, determined
immediately prior to such reduction); provided further that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), such Issuing Lender or the Swingline Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), such Issuing Lender or the
Swingline Lender in connection with such capacity. The obligations of the
Lenders under this clause (c) are subject to the provisions of Section 5.7.

 

(d)           Waiver of Consequential Damages, Etc. To the fullest extent
permitted by Applicable Law, (i) the Borrower and each other Credit Party shall
not assert, and hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof and (ii) the
Administrative Agent, the Swingline Lender, each Issuing Lender and each Lender
shall not assert, and hereby waives, any claim against any Credit Party or any
Subsidiary or any Affiliate thereof, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in clause (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct and actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

 



138 

 

 

(e)           Payments. All amounts due under this Section shall be payable
promptly after demand therefor.

 

(f)            Survival. Each party’s obligations under this Section shall
survive the termination of the Loan Documents and payment of the obligations
hereunder.

 

SECTION 12.4      Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender, each Issuing Lender, the Swingline Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, after obtaining the prior written consent of the Administrative
Agent, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such Issuing Lender, the Swingline
Lender or any such Affiliate to or for the credit or the account of the Borrower
or any other Credit Party against any and all of the obligations of the Borrower
or such Credit Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, such Issuing Lender or the Swingline Lender or any
of their respective Affiliates, irrespective of whether or not such Lender, such
Issuing Lender, the Swingline Lender or any such Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Credit Party may be contingent or unmatured
or are owed to a branch or office of such Lender, such Issuing Lender, the
Swingline Lender or such Affiliate different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff:
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 10.4
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lenders, the Swingline Lender and the Lenders; and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, each
Issuing Lender, the Swingline Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, such Issuing Lender, the Swingline Lender or their
respective Affiliates may have. Each Lender, such Issuing Lender and the
Swingline Lender agree to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

 

SECTION 12.5      Governing Law; Jurisdiction, Etc.

 

(a)            Governing Law. This Agreement and the other Loan Documents and
any claim, controversy, dispute or cause of action (whether in contract or tort
or otherwise) based upon, arising out of or relating to this Agreement or any
other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the law of the State of New York.

 



139 

 

 

(b)           Submission to Jurisdiction. The Borrower and each other Credit
Party irrevocably and unconditionally agrees that it will not commence any
action, litigation or proceeding of any kind or description, whether in law or
equity, whether in contract or in tort or otherwise, against the Administrative
Agent, any Lender, any Issuing Lender, the Swingline Lender, or any Related
Party of the foregoing in any way relating to this Agreement or any other Loan
Document or the transactions relating hereto or thereto, in any forum other than
the courts of the State of New York sitting in New York County, and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
Applicable Law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent, any Lender, any
Issuing Lender or the Swingline Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or any other Credit Party or its properties in the courts of any
jurisdiction.

 

(c)           Waiver of Venue. The Borrower and each other Credit Party
irrevocably and unconditionally waives, to the fullest extent permitted by
Applicable Law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement
or any other Loan Document in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by Applicable Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)           Service of Process. Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 12.1. Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by Applicable Law.

 

SECTION 12.6      Waiver of Jury Trial.

 

(a)            EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO: (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; AND (ii)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 12.7      Reversal of Payments. To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative Agent receives any payment or proceeds of the
Collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law, other Applicable Law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Secured Obligations or part thereof intended to
be satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.

 



140 

 

 

SECTION 12.8      Injunctive Relief. The Borrower recognizes that, in the event
the Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lenders. Therefore, the Borrower agrees that the Lenders, at the
Lenders’ option, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.

 

SECTION 12.9      Successors and Assigns; Participations.

 

(a)           Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except: (i) to an Eligible
Assignee in accordance with the provisions of clause (b) of this Section; (ii)
by way of participation in accordance with the provisions of clause (d) of this
Section; or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of clause (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in clause (d) of this
Section, and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)         Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Credit Commitment and the
Loans at the time owing to it); provided that, in each case with respect to any
Credit Facility, any such assignment shall be subject to the following
conditions:

 

(i)Minimum Amounts.

 

(A)              in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and/or the Loans at the time owing to it (in
each case with respect to any Credit Facility) or contemporaneous assignments to
related Approved Funds (determined after giving effect to such assignments) that
equal at least the amount specified in clause (b)(i)(B) of this Section in the
aggregate or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and

 

(B)               in any case not described in clause (b)(i)(A) of this Section,
the aggregate amount of the Commitments (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term Loan Facility, unless each of the
Administrative Agent and, so long as no an Event of Default under Sections
10.1(a), 10.1(b), 10.1(h) or 10.1(i) has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided that the Borrower shall be deemed to have given its
consent five (5) Business Days after the date written notice thereof has been
delivered by the assigning Lender (through the Administrative Agent) unless such
consent is expressly refused by the Borrower prior to such fifth (5th) Business
Day;

 



141 

 

 

(ii)               Proportionate Amounts. Each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate classes
on a non-pro-rata basis;

 

(iii)              Required Consents. No consent shall be required for any
assignment except to the extent required by clause (b)(i)(B) of this Section
and, in addition:

 

(A)              the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless: (x) an Event of
Default under Sections 10.1(a), 10.1(b), 10.1(h) or 10.1(i) has occurred and is
continuing at the time of such assignment; (y) such assignment is to a Lender,
an Affiliate of a Lender, or an Approved Fund; or (z) the assignment is made in
connection with the primary syndication of the Revolving Credit Facility and
during the period commencing on the Effective Date and ending on the date that
is sixty (60) days following the Effective Date (provided that such assignees
are not Disqualified Institutions (unless an Event of Default under Sections
10.1(h) or (i) has occurred and is continuing) and are determined in
consultation with the Borrower and the Arrangers); provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;

 

(B)               the consent of the Administrative Agent (such consent not to
be unreasonably withheld or delayed) shall be required for assignments in
respect of: (x) the Revolving Credit Facility or any unfunded Term Loan
Commitments if such assignment is to a Person that is not a Lender with a
Revolving Credit Commitment or a Term Loan Commitment, as applicable, an
Affiliate of such Lender, or an Approved Fund with respect to such Lender; or
(y) any Term Loans to a Person who is not a Lender, an Affiliate of a Lender, or
an Approved Fund; and

 

(C)               the consents of the Issuing Lenders and the Swingline Lender
(each such consent not to be unreasonably withheld or delayed) shall be required
for any assignment in respect of the Revolving Credit Facility.

 

(iv)              Assignment and Assumption. The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $3,500 for each
assignment; provided that: (A) only one such fee will be payable in connection
with simultaneous assignments to two or more related Approved Funds by a Lender;
and (B) the Administrative Agent may, in its sole discretion, elect to waive
such processing and recordation fee in the case of any assignment. The assignee,
if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

 



142 

 

 

(v)               No Assignment to Certain Persons. No such assignment shall be
made to: (A) the Borrower or any of its Subsidiaries or Affiliates; or (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

 

(vi)              No Assignment to Natural Persons. No such assignment shall be
made to a natural Person (or a holding company, investment vehicle or trust for,
or owned and operated for the primary benefit of, a natural Person).

 

(vii)             Certain Additional Payments. In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to: (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lenders, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon); and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving Credit
Commitment Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this clause, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto), but shall continue to be entitled to
the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 12.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that except to the extent otherwise expressly agreed by the affected parties, no
assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this clause (b) shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with clause (d) of this Section (other than
a purported assignment to a natural Person or the Borrower or any of the
Borrower’s Subsidiaries or Affiliates, which shall be null and void.)

 

(c)           Register. The Administrative Agent, acting solely for this purpose
as a non-fiduciary agent of the Borrower, shall maintain at one of its offices
in Palo Alto, California, a copy of each Assignment and Assumption delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Commitment of, and principal amounts of (and stated interest on) the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender (but only to the extent
of entries in the Register that are applicable to such Lender), at any
reasonable time and from time to time upon reasonable prior notice.

 



143 

 

 

(d)           Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person), or the Borrower or any of the Borrower’s Subsidiaries or
Affiliates) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that: (i) such Lender’s
obligations under this Agreement shall remain unchanged; (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (iii) the Borrower, the Administrative Agent, the Issuing
Lender, the Swingline Lender and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 12.3(c) with respect to any
payments made by such Lender to its Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 12.2(b), (c), (d)
or (e) that directly and adversely affects such Participant. The Borrower agrees
that each Participant shall be entitled to the benefits of Sections 5.9, 5.10
and 5.11 (subject to the requirements and limitations therein, including the
requirements under Section 5.11(g) (it being understood that the documentation
required under Section 5.11(g) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to clause (b) of this Section; provided that such
Participant: (A) agrees to be subject to the provisions of Section 5.12 as if it
were an assignee under clause (b) of this Section; and (B) shall not be entitled
to receive any greater payment under Sections 5.10 or 5.11, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower's request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 5.12(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.4 as though it were a Lender; provided
that such Participant agrees to be subject to Section 5.6 as though it were a
Lender.

 

Each participation sold by a Lender shall be issued and maintained at all times
in “registered form” as that term is defined in Section 5f.103-1(c) of the
United States Treasury Regulations. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts of (and stated interest on) each Participant’s
interest in the Loans or other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any commitments, loans, letters of credit or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 



144 

 

 

(e)           Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(f)            Disqualified Institutions.

 

(i)                No assignment or participation shall be made to any Person
that was a Disqualified Institution as of the date (the “Trade Date”) on which
the assigning Lender entered into a binding agreement to sell and assign all or
a portion of its rights and obligations under this Agreement to such Person
(unless (A) the Borrower has consented to such assignment in writing in its sole
and absolute discretion, or (B) an Event of Default under Section 10.01(h) or
(i) exists and is continuing on the applicable Trade Date, in which case such
Person will not be considered a Disqualified Institution for the purpose of such
assignment or participation). For the avoidance of doubt, with respect to any
assignee that becomes a Disqualified Institution after the applicable Trade Date
(including as a result of the delivery of a notice pursuant to, and/or the
expiration of the notice period referred to in, the definition of “Disqualified
Institution”): (x) such assignee shall not retroactively be disqualified from
becoming a Lender; and (y) the execution by the Borrower of an Assignment and
Assumption with respect to such assignee will not by itself result in such
assignee no longer being considered a Disqualified Institution. Any assignment
in violation of this clause (i) shall not be void, but the other provisions of
this clause (f) shall apply.

 

(ii)               If any assignment or participation is made to any
Disqualified Institution without the Borrower’s prior written consent in
violation of clause (i) above, or if any Person becomes a Disqualified
Institution after the applicable Trade Date, then the Borrower may, at its sole
expense and effort, upon notice to the applicable Disqualified Institution and
the Administrative Agent: (A) terminate any Revolving Credit Commitment of such
Disqualified Institution and repay all obligations of the Borrower owing to such
Disqualified Institution in connection with such Revolving Credit Commitment;
(B) in the case of outstanding Term Loans held by Disqualified Institutions,
purchase or prepay such Term Loan by paying the lesser of: (x) the principal
amount thereof ; or (y) the amount that such Disqualified Institution paid to
acquire such Term Loans, in each case plus accrued interest, accrued fees and
all other amounts (other than principal amounts) payable to it hereunder; and/or
(C) require such Disqualified Institution to assign, without recourse (in
accordance with and subject to the restrictions contained in this Section 12.9),
all of its interest, rights, and obligations under this Agreement to one or more
Eligible Assignees at the lesser of: (x) the principal amount thereof; and (y)
the amount that such Disqualified Institution paid to acquire such interests,
rights and obligations of such Term Loans, in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder.

 

(iii)              Notwithstanding anything to the contrary contained in this
Agreement, Disqualified Institutions: (A) will not: (x) have the right to
receive information, reports or other materials provided to Lenders by the
Borrower, the Administrative Agent or any other Lender; (y) attend or
participate in meetings attended by the Lenders and the Administrative Agent; or
(z) access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders; and (B)(x) for purposes of any consent to any amendment, waiver
or modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Institution will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Institutions consented to such matter;
and (y) for purposes of voting on any Plan, each Disqualified Institution party
hereto hereby agrees: (I) not to vote on such Plan; (II) if such Disqualified
Institution does vote on such Plan notwithstanding the restriction in the
foregoing clause (I), such vote will be deemed not to be in good faith and shall
be “designated” pursuant to Section 1126(e) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws), and such vote shall not be
counted in determining whether the applicable class has accepted or rejected
such Plan in accordance with Section 1126(c) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws); and (III) not to contest any
request by any party for a determination by the Bankruptcy Court (or other
applicable court of competent jurisdiction) effectuating the foregoing clause
(II).

 



145 

 

 

(iv)              The Administrative Agent shall have the right, and the
Borrower hereby expressly authorizes and directs the Administrative Agent, to:
(A) post the list of Disqualified Institutions provided by the Borrower and any
updates thereto from time to time (collectively, the “DQ List”) on the Platform,
including that portion of the Platform that is designated for “public side”
Lenders; and/or (B) provide the DQ List to each Lender requesting the same.

 

SECTION 12.10       Treatment of Certain Information; Confidentiality. Each of
the Administrative Agent, the Lenders and the Issuing Lender agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed: (a) to its Affiliates and to its and its Related
Parties in connection with the Credit Facility, this Agreement, the transactions
contemplated hereby or in connection with marketing of services by such
Affiliate or Related Party to Borrower or any of its Subsidiaries (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent required or requested by, or
required to be disclosed to, any regulatory or similar authority purporting to
have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by Applicable Laws or regulations or
in any legal, judicial, administrative or other compulsory process; (d) to any
other party hereto; (e) in connection with the exercise of any remedies under
this Agreement, under any other Loan Document or under any Secured Hedge
Agreement or Secured Cash Management Agreement, or any action or proceeding
relating to this Agreement, any other Loan Document or any Secured Hedge
Agreement or Secured Cash Management Agreement, or the enforcement of rights
hereunder or thereunder; (f) subject to an agreement containing provisions
substantially the same as those of this Section, to: (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement; (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder (it being understood that the
DQ List may be disclosed to any assignee or Participant, or prospective assignee
or Participant, in reliance on this clause (f)); (iii) to an investor or
prospective investor in an Approved Fund that also agrees that Information shall
be used solely for the purpose of evaluating an investment in such Approved
Fund; (iv) to a trustee, collateral manager, servicer, backup servicer,
noteholder or secured party in an Approved Fund in connection with the
administration, servicing and reporting on the assets serving as collateral for
an Approved Fund; or (v) to a nationally recognized rating agency that requires
access to information regarding the Borrower and its Subsidiaries, the Loans,
and the Loan Documents in connection with ratings issued with respect to an
Approved Fund; (g)     on a confidential basis to: (i) any rating agency in
connection with rating the Borrower or its Subsidiaries or the Credit Facility;
or (ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Credit Facility;
(h) with the consent of the Borrower, deal terms and other information
customarily reported to Thomson Reuters, other bank market data collectors and
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
the Loan Documents; (i) to the extent such Information: (i) becomes publicly
available other than as a result of a breach of this Section; or (ii) becomes
available to the Administrative Agent, any Lender, any Issuing Lender or any of
their respective Affiliates from a third party that is not, to such Person’s
knowledge, subject to confidentiality obligations to the Borrower; (j) to
governmental regulatory authorities in connection with any regulatory
examination of the Administrative Agent or any Lender or in accordance with the
Administrative Agent’s or any Lender’s regulatory compliance policy if the
Administrative Agent or such Lender deems necessary for the mitigation of claims
by those authorities against the Administrative Agent or such Lender or any of
its subsidiaries or affiliates; (k) to the extent that such information is
independently developed by such Person; or (l) for purposes of establishing a
“due diligence” defense. For purposes of this Section, “Information” means all
information received from any Credit Party or any Subsidiary thereof relating to
any Credit Party or any Subsidiary thereof or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or any Issuing Lender on a nonconfidential
basis prior to disclosure by any Credit Party or any Subsidiary thereof;
provided that, in the case of information received from a Credit Party or any
Subsidiary thereof after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 



146 

 

 

SECTION 12.11        Performance of Duties. Each of the Credit Party’s
obligations under this Agreement and each of the other Loan Documents shall be
performed by such Credit Party at its sole cost and expense.

 

SECTION 12.12        All Powers Coupled with Interest. All powers of attorney
and other authorizations granted to the Lenders, the Administrative Agent and
any Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or the Credit Facility has not been terminated.

 

SECTION 12.13         Survival.

 

(a)            All representations and warranties set forth in Article VII and
all representations and warranties contained in any certificate, or any of the
Loan Documents (including, but not limited to, any such representation or
warranty made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Effective Date (except those that are expressly made as of a
specific date), shall survive the Effective Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.

 

(b)           Notwithstanding any termination of this Agreement, the indemnities
to which the Administrative Agent and the Lenders are entitled under the
provisions of this Article XII and any other provision of this Agreement and the
other Loan Documents shall continue in full force and effect and shall protect
the Administrative Agent and the Lenders against events arising after such
termination as well as before.

 



147 

 

 

 

SECTION 12.14      Titles and Captions. Titles and captions of Articles,
Sections and subsections in, and the table of contents of, this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.

 

SECTION 12.15      Severability of Provisions. Any provision of this Agreement
or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

SECTION 12.16     Counterparts; Integration; Effectiveness; Electronic
Execution.

 

(a)                 Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, the Issuing Lender, the Swingline Lender and/or the
Arrangers, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 6.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

(b)                 Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

SECTION 12.17      Term of Agreement. This Agreement shall remain in effect from
the Effective Date through and including the date upon which the Discharge of
the Obligations has occurred. Any such termination of this Agreement shall be
deemed subject to the provision that this Agreement shall be reinstated if after
such termination any portion of any payment in respect of the Obligations shall
be rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any Credit Party, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, any Credit Party or any substantial part
of its property, or otherwise, all as though such payment had not been made. No
termination of this Agreement shall affect the rights and obligations of the
parties hereto arising prior to such termination or in respect of any provision
of this Agreement which survives such termination.

 

SECTION 12.18      USA PATRIOT Act; Beneficial Ownership Regulation. The
Administrative Agent and each Lender hereby notifies the Borrower that pursuant
to the requirements of the PATRIOT Act and the Beneficial Ownership Regulation,
each of them is required to obtain, verify and record information that
identifies each Credit Party, which information includes the name and address of
each Credit Party and other information that will allow such Lender to identify
each Credit Party in accordance with the PATRIOT Act and the Beneficial
Ownership Regulation.

 



148 

 

 

SECTION 12.19     Independent Effect of Covenants. The Borrower expressly
acknowledges and agrees that each covenant contained in Articles VIII or IX
hereof shall be given independent effect. Accordingly, the Borrower shall not
engage in any transaction or other act otherwise permitted under any covenant
contained in Articles VIII or IX, before or after giving effect to such
transaction or act, the Borrower shall or would be in breach of any other
covenant contained in Articles VIII or IX.

 

SECTION 12.20     No Advisory or Fiduciary Responsibility.

 

(a)                 In connection with all aspects of each transaction
contemplated hereby, each Credit Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i) the facilities provided for hereunder
and any related arranging or other services in connection therewith (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders, on the other hand, and the Borrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, each
of the Administrative Agent, the Arrangers and the Lenders is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person; (iii) none of the Administrative Agent, the
Arrangers or the Lenders has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Borrower with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether any Arranger or Lender has advised or is
currently advising the Borrower or any of its Affiliates on other matters) and
none of the Administrative Agent, the Arrangers or the Lenders has any
obligation to the Borrower or any of its Affiliates with respect to the
financing transactions contemplated hereby except those obligations expressly
set forth herein and in the other Loan Documents; (iv) the Arrangers and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from, and may conflict with,
those of the Borrower and its Affiliates, and none of the Administrative Agent,
the Arrangers or the Lenders has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Administrative Agent, the Arrangers and the Lenders have not provided
and will not provide any legal, accounting, regulatory or tax advice with
respect to any of the transactions contemplated hereby (including any amendment,
waiver or other modification hereof or of any other Loan Document) and the
Credit Parties have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate.

 

(b)                 Each Credit Party acknowledges and agrees that each Lender,
the Arrangers and any Affiliate thereof may lend money to, invest in, and
generally engage in any kind of business with any of the Borrower, any Affiliate
thereof, or any other Person that may do business with or own securities of any
of the foregoing, all as if such Lender, Arranger or Affiliate thereof were not
a Lender or Arranger or an Affiliate thereof (or an agent or any other person
with any similar role under the Credit Facilities) and without any duty to
account therefor to any other Lender, the Arrangers, the Borrower or any
Affiliate of the foregoing. Each Lender, the Arrangers and any Affiliate thereof
may accept fees and other consideration from the Borrower or any Affiliate
thereof for services in connection with this Agreement, the Credit Facilities or
otherwise without having to account for the same to any other Lender, the
Arrangers, the Borrower or any Affiliate of the foregoing.

 

SECTION 12.21      Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision of the
Security Documents which imposes additional burdens on the Borrower or any of
its Subsidiaries or further restricts the rights of the Borrower or any of its
Subsidiaries, or gives the Administrative Agent or Lenders additional rights,
shall not be deemed to be in conflict or inconsistent with this Agreement and
shall be given full force and effect.

 



149 

 

 

SECTION 12.22      Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent, the
Issuing Lender or any Lender hereunder or under the other Loan Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Administrative
Agent, the Issuing Lender or such Lender, as the case may be, of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent, the
Issuing Lender or such Lender, as the case may be, may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent, the Issuing Lender or any Lender
from the Borrower in the Agreement Currency, the Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent, the Issuing Lender or such Lender, as the case may be,
against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent, the Issuing
Lender or any Lender in such currency, the Administrative Agent, the Issuing
Lender or such Lender, as the case may be, agrees to return the amount of any
excess to the Borrower (or to any other Person who may be entitled thereto under
applicable law).

 

SECTION 12.23     Releases of Liens and Subsidiary Guarantors.

 

(a)                 A Subsidiary Guarantor shall automatically be released from
its obligations under the Guaranty Agreement and any other Loan Documents upon
the consummation of any transaction permitted by this Agreement as a result of
which such Subsidiary Guarantor ceases to be a Subsidiary; provided that, if so
required by this Agreement, the Required Lenders (or such other percentage of
the Lenders as required by this Agreement) shall have consented pursuant to
Section 12.2 to such transaction and the terms of such consent shall not have
provided otherwise. In connection with any termination or release pursuant to
this Section 12.23, the Administrative Agent shall (and is hereby irrevocably
authorized by each Lender to) execute and deliver to any Credit Party, at such
Credit Party’s expense, all documents that such Credit Party shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents pursuant to this Section 12.23 shall be without recourse to or
warranty by the Administrative Agent.

 

(b)                 Further, the Administrative Agent shall, upon the written
request of the Borrower, release any Subsidiary Guarantor from its obligations
under the Guaranty Agreement if such Subsidiary Guarantor becomes an Excluded
Subsidiary.

 

(c)                 Upon (i) any disposition (other than any lease or license)
by any Credit Party (other than to any Credit Party) of any Collateral in a
transaction permitted under this Agreement or (ii) the effectiveness of any
written consent of the Required Lenders (or such other percentage of Lenders as
required by this Agreement) pursuant to Section 12.2 to the release of the
security interest created under any Security Document in any Collateral, the
security interests in such Collateral created by the Security Documents shall be
automatically released.

 



150 

 

 

(d)                 In addition, the Administrative Agent shall, at the
reasonable written request of the Borrower, subordinate any Lien on any
Collateral to the holder of any Liens on such Collateral permitted under
Section 9.2(i).

 

(e)                 In connection with any termination, release or subordination
pursuant to this Section 12.23, the Administrative Agent shall execute and
deliver to any Credit Party, at such Credit Party’s expense, all documents that
such Credit Party shall reasonably request to evidence such termination, release
or subordination.

 

SECTION 12.24     Acknowledgement and Consent to Bail-In of EEAAffected
Financial Institutions. Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender that is
an EEAAffected Financial Institution arising under any Loan Document, to the
extent such liability is unsecured, may be subject to the Write-Down and
Conversion Powers of an EEAthe applicable Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

 

(a)                 the application of any Write-Down and Conversion Powers by
an EEAthe applicable Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto to any Lender that is
an EEAAffected Financial Institution; and

 

(b)                 the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)                 a reduction in full or in part or cancellation of any such
liability;

 

(ii)                a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEAAffected Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                the variation of the terms of such liability in connection
with the exercise of the Write-Down and Conversion Powers of any EEAthe
applicable Resolution Authority.

 

SECTION 12.25     Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Secured Hedge Agreements or any other agreement or instrument that is a QFC
(such support, “QFC Credit Support” and each such QFC a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States).

 



151 

 

 

(a)                 In the event a Covered Entity that is party to a Supported
QFC (each, a “Covered Party”) becomes subject to a proceeding under a U.S.
Special Resolution Regime, the transfer of such Supported QFC and the benefit of
such QFC Credit Support (and any interest and obligation in or under such
Supported QFC and such QFC Credit Support, and any rights in property securing
such Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(b)                 As used in this Section 12.25, the following terms have the
following meanings:

 

(i)                 “BHC Act Affiliate” of a party means an “affiliate” (as such
term is defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of
such party.

 

(ii)                 “Covered Entity” means any of the following: (i) a “covered
entity” as that term is defined in, and interpreted in accordance with, 12
C.F.R. § 252.82(b); (ii) a “covered bank” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
382.2(b).

 

(iii)                 “Default Right” has the meaning assigned to that term in,
and shall be interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1,
as applicable.

 

(iv)                 “QFC” has the meaning assigned to the term “qualified
financial contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D).

 



152 

 

 

SECTION 12.26      Amendment and Restatement. It is the intention of each of the
parties hereto that (a) the Existing Credit Agreement be amended and restated in
its entirety pursuant to this Agreement so as to preserve the perfection and
priority of all security interests securing indebtedness and obligations under
the Existing Credit Agreement, (b) that all Indebtedness and Obligations of the
Borrower and the Subsidiary Guarantors hereunder and under the other Loan
Documents shall be secured by the liens and security interests evidenced under
the Loan Documents (as defined in the Existing Credit Agreement), as amended
hereby and by the Reaffirmation Agreement, and that such documents shall
continue in full force and effect as so amended (or amended and restated) and
(c) that this Agreement does not constitute a novation or termination of the
obligations and liabilities existing under the Existing Credit Agreement (or
serve to terminate any of the Borrower’s obligations thereunder with respect to
the Administrative Agent (as defined in the Existing Credit Agreement) or the
Lenders (as defined in the Existing Credit Agreement) or any other Indemnitees
(as defined in the Existing Credit Agreement)). The parties hereto further
acknowledge and agree that this Agreement constitutes an amendment of the
Existing Credit Agreement made under and in accordance with the terms of
Section 12.2 of the Existing Credit Agreement, including with respect to the
non-pro rata termination of the Revolving Credit Commitments of any Lenders (as
defined in the Existing Credit Agreement) party to the Existing Credit Agreement
immediately prior to the effectiveness of this Agreement that are not party
hereto. In addition, unless specifically amended hereby, each of the Loan
Documents shall continue in full force and effect. This Agreement restates and
replaces, in its entirety, the Existing Credit Agreement; from and after the
Effective Date, any reference in any of the other Loan Documents to the “Credit
Agreement” or the “Amended and Restated Credit Agreement” or any like term shall
be deemed to refer to this Agreement. Each Lender with a Revolving Credit
Commitment on the Effective Date shall be deemed to have agreed that its
Revolving Credit Commitment set forth on Schedule 1.1(a) hereto replaces in its
entirety such Lender’s “Revolving Credit Commitment” under the Existing Credit
Agreement (if any) and each such Lender shall further be deemed to agree
(a) that the repayment in full of all outstanding “Revolving Credit Loans” and
“Swingline Loans” (each as defined in the Existing Credit Agreement) together
with all interest, fees and other amounts accrued and payable thereon and all
fees and other amounts accrued and payable in respect of all “Letters of Credit”
(as defined in the Existing Credit Agreement) under the Existing Credit
Agreement, in each case, to such date on the Effective Date with the proceeds of
the initial borrowing of Revolving Credit Loans under this Agreement constitutes
the payment in full of all Obligations (as defined in the Existing Credit
Agreement) owed to it under the Existing Credit Agreement (other than unasserted
contingent obligations that would survive the termination of the Existing Credit
Agreement), (b) to the continuance of the outstanding “Letters of Credit” (as
defined in the Existing Credit Agreement) as Letters of Credit under this
Agreement, and (c) that such Lender waives the right to any compensation due
under Section 5.9 of the Existing Credit Agreement solely as a result of the
early repayment in full of all outstanding “Revolving Credit Loans” (as defined
in the Existing Credit Agreement) on the Effective Date.

 

[Signature pages to follow]

 



153 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

  OMNICELL, INC., a Delaware corporation,
as Borrower         By:     Name:     Title:               

 

[Signature Page to Omnicell, Inc. Credit Agreement] 

 



 

 

 

  AGENTS AND LENDERS:         WELLS FARGO BANK, NATIONAL ASSOCIATION, as  
Administrative Agent, Swingline Lender, Issuing Lender, and Lender     By:
                               Name:     Title:  

 

[Signature Page to Omnicell, Inc. Credit Agreement]

 

 

